Exhibit 10.3

 

 

STOCK PURCHASE AGREEMENT

 

 

BY AND BETWEEN

 

 

MINOL, L.P.

 

 

AND

 

 

SOUTHWEST WATER COMPANY

 

 

Dated as of June 27, 2005

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE I - SALE OF SHARES; CLOSING

 

 

 

 

 

 

 

Section 1.1

 

Purchase of Shares

 

 

Section 1.2

 

Share Purchase Price

 

 

Section 1.3

 

Closing; Effective Time

 

 

Section 1.4

 

Deliveries at Closing

 

 

Section 1.5

 

Purchase Price Adjustments at Closing

 

 

Section 1.6

 

Purchase Price Adjustments After Closing

 

 

Section 1.7

 

Establishment of Holdback Fund

 

 

 

 

 

 

ARTICLE II - REPRESENTATIONS AND WARRANTIES OF SELLER

 

 

 

 

 

 

 

Section 2.1

 

Company’s Organization and Qualification

 

 

Section 2.2

 

Company’s Capitalization

 

 

Section 2.3

 

Seller’s Organization and Good Standing

 

 

Section 2.4

 

Authority Relative to the Agreement

 

 

Section 2.5

 

No Violation

 

 

Section 2.6

 

Consents and Approvals

 

 

Section 2.7

 

Company Financial Statements

 

 

Section 2.8

 

Absence of Changes

 

 

Section 2.9

 

Litigation

 

 

Section 2.10

 

Compliance with Applicable Laws

 

 

Section 2.11

 

Tax Matters

 

 

Section 2.12

 

Bankruptcy

 

 

Section 2.13

 

Employment Matters

 

 

Section 2.14

 

Intellectual Property

 

 

Section 2.15

 

Environmental Compliance

 

 

Section 2.16

 

Title to Properties; Encumbrances

 

 

Section 2.17

 

Insurance

 

 

Section 2.18

 

Permits and Licenses

 

 

Section 2.19

 

Agreements, Contracts and Commitments

 

 

Section 2.20

 

Warranties

 

 

Section 2.21

 

Books and Records

 

 

Section 2.22

 

Material Assets

 

 

Section 2.23

 

Condition of Personal Property

 

 

Section 2.24

 

Accounts Receivable

 

 

Section 2.25

 

Inventories

 

 

Section 2.26

 

No Undisclosed Liabilities

 

 

Section 2.27

 

Employee Benefit Plans; ERISA

 

 

Section 2.28

 

Certain Business Practices

 

 

Section 2.29

 

Customers and Suppliers

 

 

Section 2.30

 

Brokers

 

 

Section 2.31

 

Bank Accounts

 

 

i

--------------------------------------------------------------------------------


 

 

Section 2.32

 

Disclaimer of Additional and Implied Warranties

 

 

 

 

 

 

ARTICLE III - REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

 

 

 

 

 

 

Section 3.1

 

Organization and Authority

 

 

Section 3.2

 

Authority Relative to Agreement

 

 

Section 3.3

 

No Violation

 

 

Section 3.4

 

Consents and Approvals

 

 

Section 3.5

 

Investment Intent

 

 

Section 3.6

 

Financing

 

 

Section 3.7

 

Disclaimer of Additional and Implied Warranties

 

 

 

 

 

 

ARTICLE IV - CERTAIN TAX MATTERS

 

 

 

 

 

 

 

Section 4.1

 

Preparation and Filing of Returns

 

 

Section 4.2

 

Tax Indemnification by Seller

 

 

Section 4.3

 

Tax Indemnification by Purchaser

 

 

Section 4.4

 

Allocation of Certain Taxes

 

 

Section 4.5

 

Refunds and Carrybacks

 

 

Section 4.6

 

Cooperation on Tax Matters; Tax Audits

 

 

Section 4.7

 

Termination of Tax-Sharing Agreements

 

 

Section 4.8

 

Tax Claims

 

 

 

 

 

 

ARTICLE V - ADDITIONAL COVENANTS

 

 

 

 

 

 

 

Section 5.1

 

Access To, and Information Concerning, Properties and Records

 

 

Section 5.2

 

Public Announcements

 

 

Section 5.3

 

Good Faith Efforts to Consummate Transactions

 

 

Section 5.4

 

Company’s Employees

 

 

Section 5.5 [a05-12803_1ex10d3.htm#Section5_5_101244]

 

Resignations [a05-12803_1ex10d3.htm#Section5_5_101244]

 

 

Section 5.6 [a05-12803_1ex10d3.htm#Section5_6_101246]

 

Further Assurances [a05-12803_1ex10d3.htm#Section5_6_101246]

 

 

Section 5.7 [a05-12803_1ex10d3.htm#Section5_7_101247]

 

Restrictive Covenants [a05-12803_1ex10d3.htm#Section5_7_101247]

 

 

Section 5.8 [a05-12803_1ex10d3.htm#Section5_8_101250]

 

Certain Employee Matters [a05-12803_1ex10d3.htm#Section5_8_101250]

 

 

Section 5.9 [a05-12803_1ex10d3.htm#Section5_9_101253]

 

Intercompany Debt [a05-12803_1ex10d3.htm#Section5_9_101253]

 

 

Section 5.10 [a05-12803_1ex10d3.htm#Section5_10_101255]

 

Collection of Accounts Receivable; Repurchase of Accounts Receivable
[a05-12803_1ex10d3.htm#Section5_10_101255]

 

 

Section 5.11 [a05-12803_1ex10d3.htm#Section5_11_101258]

 

MTI Transmitter System Replacement [a05-12803_1ex10d3.htm#Section5_11_101258]

 

 

Section 5.12 [a05-12803_1ex10d3.htm#Section5_12_101303]

 

Employee and Independent Contractor Matters
[a05-12803_1ex10d3.htm#Section5_12_101303]

 

 

 

 

 

 

ARTICLE VI - CONDITIONS TO CLOSING [a05-12803_1ex10d3.htm#Articlevi_103353]

 

 

 

 

 

 

 

Section 6.1 [a05-12803_1ex10d3.htm#Section6_1_101306]

 

Conditions to Each Party’s Obligation Under this Agreement
[a05-12803_1ex10d3.htm#Section6_1_101306]

 

 

Section 6.2 [a05-12803_1ex10d3.htm#Section6_2_101309]

 

Conditions to the Obligations of Purchaser Under this Agreement
[a05-12803_1ex10d3.htm#Section6_2_101309]

 

 

Section 6.3 [a05-12803_1ex10d3.htm#Section6_3_101311]

 

Conditions to the Obligations of Seller Under this Agreement
[a05-12803_1ex10d3.htm#Section6_3_101311]

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VII - TERMINATION; AMENDMENT; WAIVER
[a05-12803_1ex10d3.htm#Articlevii_103357]

 

 

 

 

 

 

 

Section 7.1 [a05-12803_1ex10d3.htm#Section7_1_101313]

 

Termination [a05-12803_1ex10d3.htm#Section7_1_101313]

 

 

Section 7.2 [a05-12803_1ex10d3.htm#Section7_2_101323]

 

Effect of Termination [a05-12803_1ex10d3.htm#Section7_2_101323]

 

 

Section 7.3 [a05-12803_1ex10d3.htm#Section7_3_101326]

 

Amendment and Modification [a05-12803_1ex10d3.htm#Section7_3_101326]

 

 

Section 7.4 [a05-12803_1ex10d3.htm#Section7_4_101327]

 

Extension; Waiver [a05-12803_1ex10d3.htm#Section7_4_101327]

 

 

 

 

 

 

ARTICLE VIII - REMEDIES [a05-12803_1ex10d3.htm#Articleviii_103407]

 

 

 

 

 

 

 

Section 8.1 [a05-12803_1ex10d3.htm#Section8_1_101329]

 

Remedies for Breach of Representations, Warranties and Covenants of Seller
Before the Closing Date [a05-12803_1ex10d3.htm#Section8_1_101329]

 

 

Section 8.2 [a05-12803_1ex10d3.htm#Section8_2_101331]

 

Indemnification by Seller [a05-12803_1ex10d3.htm#Section8_2_101331]

 

 

Section 8.3 [a05-12803_1ex10d3.htm#Section8_3_101336]

 

Indemnification by Purchaser [a05-12803_1ex10d3.htm#Section8_3_101336]

 

 

Section 8.4 [a05-12803_1ex10d3.htm#Section8_4_101339]

 

Notice and Defense of Third-Party Claims
[a05-12803_1ex10d3.htm#Section8_4_101339]

 

 

Section 8.5 [a05-12803_1ex10d3.htm#Section8_5_101341]

 

Limitations of Liability [a05-12803_1ex10d3.htm#Section8_5_101341]

 

 

Section 8.6 [a05-12803_1ex10d3.htm#Section8_6_101347]

 

Exclusive Remedies [a05-12803_1ex10d3.htm#Section8_6_101347]

 

 

Section 8.7 [a05-12803_1ex10d3.htm#Section8_7_101349]

 

Mediation [a05-12803_1ex10d3.htm#Section8_7_101349]

 

 

Section 8.8 [a05-12803_1ex10d3.htm#Section8_8_101351]

 

Holdback Fund [a05-12803_1ex10d3.htm#Section8_8_101351]

 

 

 

 

 

 

ARTICLE IX - SURVIVAL OF REPRESENTATIONS, WARRANTIES AND INDEMNITIES
[a05-12803_1ex10d3.htm#Articleix_103417]

 

 

 

 

 

 

 

Section 9.1 [a05-12803_1ex10d3.htm#Section9_1_101355]

 

Survival of Representations, Warranties and Indemnities
[a05-12803_1ex10d3.htm#Section9_1_101355]

 

 

 

 

 

 

ARTICLE X - FORCE MAJEURE [a05-12803_1ex10d3.htm#Articlex_103415]

 

 

 

 

 

 

 

Section 10.1 [a05-12803_1ex10d3.htm#Section10_1_101357]

 

Force Majeure [a05-12803_1ex10d3.htm#Section10_1_101357]

 

 

Section 10.2 [a05-12803_1ex10d3.htm#Section10_2_101406]

 

Termination Upon Extended Force Majeure
[a05-12803_1ex10d3.htm#Section10_2_101406]

 

 

 

 

 

 

ARTICLE XI - MISCELLANEOUS [a05-12803_1ex10d3.htm#Articlexi_103420]

 

 

 

 

 

 

 

Section 11.1 [a05-12803_1ex10d3.htm#Section11_1_101408]

 

Expenses [a05-12803_1ex10d3.htm#Section11_1_101408]

 

 

Section 11.2 [a05-12803_1ex10d3.htm#Section11_2_101413]

 

Brokers and Finders [a05-12803_1ex10d3.htm#Section11_2_101413]

 

 

Section 11.3 [a05-12803_1ex10d3.htm#Section11_3_101415]

 

Entire Agreement; Assignment [a05-12803_1ex10d3.htm#Section11_3_101415]

 

 

Section 11.4 [a05-12803_1ex10d3.htm#Section11_4_101416]

 

Waiver; Consents [a05-12803_1ex10d3.htm#Section11_4_101416]

 

 

Section 11.5 [a05-12803_1ex10d3.htm#Section11_5_101419]

 

Severability [a05-12803_1ex10d3.htm#Section11_5_101419]

 

 

Section 11.6 [a05-12803_1ex10d3.htm#Section11_6_101420]

 

Notices [a05-12803_1ex10d3.htm#Section11_6_101420]

 

 

Section 11.7 [a05-12803_1ex10d3.htm#Section11_7_101424]

 

Governing Law [a05-12803_1ex10d3.htm#Section11_7_101424]

 

 

Section 11.8 [a05-12803_1ex10d3.htm#Section11_8_101426]

 

Jurisdiction and Venue [a05-12803_1ex10d3.htm#Section11_8_101426]

 

 

Section 11.9 [a05-12803_1ex10d3.htm#Section11_9_101428]

 

Waiver of Jury Trial [a05-12803_1ex10d3.htm#Section11_9_101428]

 

 

Section 11.10 [a05-12803_1ex10d3.htm#Section11_10_101431]

 

Descriptive Headings [a05-12803_1ex10d3.htm#Section11_10_101431]

 

 

Section 11.11 [a05-12803_1ex10d3.htm#Section11_11_101433]

 

Parties in Interest; No Third-Party Beneficiary
[a05-12803_1ex10d3.htm#Section11_11_101433]

 

 

Section 11.12 [a05-12803_1ex10d3.htm#Section11_12_101435]

 

Counterparts [a05-12803_1ex10d3.htm#Section11_12_101435]

 

 

Section 11.13 [a05-12803_1ex10d3.htm#Section11_13_101436]

 

Incorporation by Reference [a05-12803_1ex10d3.htm#Section11_13_101436]

 

 

Section 11.14 [a05-12803_1ex10d3.htm#Section11_14_101439]

 

Certain Definitions [a05-12803_1ex10d3.htm#Section11_14_101439]

 

 

iii

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of June 27,
2005 (the “Effective Date”), by and between Southwest Water Company, a Delaware
corporation (“Seller”), and Minol, L.P., a Delaware limited partnership
(“Purchaser”).  Seller and Purchaser are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”.

 

RECITALS

 

WHEREAS, Seller is the owner of 25,000 shares of the issued and outstanding
common stock, without par value (the “Common Stock”), of Master Tek
International, Inc., a Colorado corporation (the “Company”), and the Common
Stock constitutes all of the issued and outstanding capital stock of the
Company;

 

WHEREAS, Purchaser desires to purchase from Seller, and Seller desires to sell
to Purchaser, all such shares of the Common Stock (the “Shares”), upon the terms
and conditions set forth herein;

 

WHEREAS, Seller is making certain representations, warranties, agreements,
covenants and indemnities herein as an inducement to Purchaser to enter into
this Agreement, and Purchaser is making certain representations, warranties,
agreements, covenants and indemnities herein as an inducement to Seller to enter
into this Agreement; and

 

WHEREAS, capitalized terms used but not otherwise defined in this Agreement
shall have the meanings ascribed to them in Section 11.14.

 

NOW, THEREFORE, in consideration of the recitals and the respective
representations, warranties, covenants and indemnities contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged and intending to be legally bound hereby, the Parties hereby
agree as follows:

 


ARTICLE I
SALE OF SHARES; CLOSING

 


SECTION 1.1                                   PURCHASE OF SHARES.  SUBJECT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT, ON THE CLOSING DATE (AS DEFINED IN
SECTION 1.3(A) BELOW), SELLER WILL SELL AND DELIVER TO PURCHASER, AND PURCHASER
WILL PURCHASE FROM SELLER, THE SHARES.


 


SECTION 1.2                                   SHARE PURCHASE PRICE.  THE
PURCHASE PRICE FOR THE SHARES IS $12,150,000.00 USD, PLUS OR MINUS ANY
ADJUSTMENTS TO SUCH SUM REQUIRED BY SECTION 1.5 OR SECTION 1.6 (THE ”PURCHASE
PRICE”).  EXCEPT FOR THE AMOUNT WITHHELD IN ESCROW PURSUANT TO SECTION 1.7,
PURCHASER SHALL PAY TO SELLER ON THE NEXT BUSINESS DAY FOLLOWING THE CLOSING (AS
DEFINED IN
SECTION 1.3(A) BELOW) THE PURCHASE PRICE, AS ADJUSTED TO THE CLOSING DATE, BY
WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO THE ACCOUNT DESIGNATED BY
SELLER.

 

1

--------------------------------------------------------------------------------


 


SECTION 1.3                                   CLOSING; EFFECTIVE TIME.


 


(A)                             CLOSING.  THE PURCHASE AND SALE OF THE SHARES
(THE “CLOSING”) PROVIDED FOR IN THIS AGREEMENT SHALL TAKE PLACE IN THE OFFICES
OF JENKENS & GILCHRIST, LLP, 12100 WILSHIRE BOULEVARD, 15TH FLOOR, LOS ANGELES,
CALIFORNIA 90025, AT 10:00 A.M. (LOS ANGELES, CALIFORNIA TIME) ON JUNE 27, 2005,
OR AT SUCH OTHER TIME AND PLACE AS MAY BE AGREED IN WRITING BY THE PARTIES.  FOR
PURPOSES OF THIS AGREEMENT, THE DATE ON WHICH THE CLOSING ACTUALLY OCCURS IS THE
“CLOSING DATE”.


 


(B)                             EFFECTIVE TIME.  THE PURCHASE AND SALE OF THE
SHARES PROVIDED FOR IN THIS AGREEMENT SHALL BE EFFECTIVE FOR TAX, ACCOUNTING AND
ALL OTHER PURPOSES AS OF 12:01 A.M. (WESTMINSTER, COLORADO TIME) ON THE CLOSING
DATE (THE “EFFECTIVE TIME”), EXCEPT AS PROVIDED OTHERWISE IN THIS AGREEMENT OR
OTHERWISE AGREED IN WRITING BY THE PARTIES.


 


(C)                             CLOSING BY FAX/FEDEX.  NOTWITHSTANDING THE
FOREGOING, THE PARTIES MAY AGREE FOR THE CLOSING TO OCCUR BY FACSIMILE OR OTHER
ELECTRONIC TRANSMISSION OF THE TRANSACTION DOCUMENTS (AS DEFINED IN SECTION 1.4
BELOW) ON THE CLOSING DATE, WITH EXECUTED ORIGINAL TRANSACTION DOCUMENTS TO BE
SENT TO THE APPROPRIATE PARTY (OR ITS LEGAL COUNSEL) BY FEDERAL EXPRESS (OR
OTHER NATIONALLY RECOGNIZED GUARANTEED AND RECEIPTED OVERNIGHT DELIVERY SERVICE)
OR LOCAL COURIER SERVICE.


 


SECTION 1.4                                   DELIVERIES AT CLOSING.  EACH OF
PURCHASER AND SELLER WILL DELIVER, OR CAUSE TO BE DELIVERED, AT THE CLOSING THE
FOLLOWING DOCUMENTS AND INSTRUMENTS (COLLECTIVELY, THE “TRANSACTION DOCUMENTS”)
TO WHICH IT OR ANY OF ITS AFFILIATES IS A PARTY:


 


(A)                             SELLER DELIVERIES.  SELLER SHALL DELIVER, OR
CAUSE ITS APPROPRIATE AFFILIATES TO DELIVER, TO PURCHASER:


 

(I)                                    CLOSING STATEMENT.  THE CLOSING STATEMENT
(AS DEFINED IN SECTION 1.5(A) BELOW), DULY EXECUTED BY SELLER;

 

(II)                                STOCK CERTIFICATES.  THE ORIGINAL
CERTIFICATE OR CERTIFICATES EVIDENCING 25,000 OF THE SHARES, TOGETHER WITH
ENDORSEMENTS OR STOCK POWERS DULY EXECUTED IN BLANK BY SELLER;

 

(III)                            OFFICER’S CERTIFICATE OF SELLER.  A
CERTIFICATE, UPON WHICH PURCHASER MAY RELY, DULY EXECUTED BY A DULY AUTHORIZED
OFFICER OF SELLER CERTIFYING AS TRUE, ACCURATE AND COMPLETE, AS OF THE CLOSING
DATE:  (A) A COPY OF THE RESOLUTIONS OF SELLER’S BOARD OF DIRECTORS (OR
EQUIVALENT GOVERNING BODY) AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AGREEMENT AND THE TRANSACTION DOCUMENTS TO WHICH SELLER IS A PARTY AND
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT BY SELLER;
AND (B) THE INCUMBENCY OF THE OFFICER OR OFFICERS AUTHORIZED TO EXECUTE ON
BEHALF OF SELLER THIS AGREEMENT AND THE TRANSACTION DOCUMENTS TO WHICH IT IS A
PARTY;

 

(IV)                               OFFICER’S CERTIFICATE OF THE COMPANY.  A
CERTIFICATE, UPON WHICH PURCHASER MAY RELY, DULY EXECUTED BY A DULY AUTHORIZED
OFFICER OF THE COMPANY CERTIFYING AS

 

2

--------------------------------------------------------------------------------


 

TRUE, ACCURATE AND COMPLETE, AS OF THE CLOSING DATE:  (A) A CERTIFIED COPY OF
THE ARTICLES OF INCORPORATION (OR EQUIVALENT ORGANIZATIONAL DOCUMENT) OF THE
COMPANY ISSUED BY THE COLORADO SECRETARY OF STATE; (B) A COPY OF THE BYLAWS (OR
EQUIVALENT ORGANIZATIONAL DOCUMENT) OF THE COMPANY; (C) A CERTIFIED COPY OF THE
CERTIFICATE OF FOREIGN QUALIFICATION (OR EQUIVALENT ORGANIZATIONAL DOCUMENT) OF
THE COMPANY ISSUED BY THE SECRETARY OF STATE OF TEXAS AND CALIFORNIA; AND
(D) THE INCUMBENCY OF THE OFFICER OR OFFICERS AUTHORIZED TO EXECUTE ON BEHALF OF
THE COMPANY THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY;

 

(V)                                   CLOSING CERTIFICATE OF SELLER.  A
CERTIFICATE FROM A DULY AUTHORIZED OFFICER OF SELLER, DATED AS OF THE CLOSING
DATE, CERTIFYING THAT THE CONDITIONS SET FORTH IN SECTIONS 6.2(A) AND (C) HAVE
BEEN SATISFIED;

 

(VI)                               CONSENTS. COPIES OR OTHER SATISFACTORY
EVIDENCE OF THE CONSENT OF THE PERSON LISTED OR REFERRED TO IN SCHEDULE 2.6 AS
THE PERSON WHOSE CONSENT WILL BE OBTAINED AT OR PRIOR TO THE CLOSING DATE;

 

(VII)                           GOVERNMENTAL CERTIFICATES.  CERTIFICATES OF
EXISTENCE AND GOOD STANDING, IF APPLICABLE, ISSUED BY THE SECRETARY OF STATE (OR
OTHER APPROPRIATE OFFICER) OF THE STATE OF THE COMPANY’S ORGANIZATION AND THE
STATES OF TEXAS AND CALIFORNIA, AS OF A DATE REASONABLY CLOSE TO THE CLOSING
DATE;

 

(VIII)                       UCC, JUDGMENT AND TAX LIEN SEARCH REPORTS.  UNIFORM
COMMERCIAL CODE, JUDGMENT AND TAX LIEN SEARCH REPORTS OF THE COMPANY FOR THE
NAMES “MASTER TEK INTERNATIONAL, INC.” AND “SOUTHWEST WATER BILLING
SOLUTIONS, INC.” AND “RCI UTILITIES, INC.” AND “INTELLI-BILLING” ISSUED BY THE
COLORADO SECRETARY OF STATE, THE COUNTY CLERK OF JEFFERSON COUNTY, COLORADO, THE
TEXAS SECRETARY OF STATE AND THE COUNTY CLERK OF DALLAS COUNTY, TEXAS, DATED AS
OF A DATE REASONABLY CLOSE TO THE CLOSING DATE;

 

(IX)                              MINUTE BOOKS.  THE MINUTE BOOK OR BOOKS OF THE
COMPANY AND ALL OF THE CONTENTS THEREOF;

 

(X)                                  RESIGNATIONS.  DULY EXECUTED WRITTEN
RESIGNATIONS FROM EACH DIRECTOR AND OFFICER OF THE COMPANY AS REQUIRED BY
SECTION 5.5, IN A FORM AND CONTENT ACCEPTABLE TO PURCHASER;

 

(XI)                              ESCROW AGREEMENT.  THE ESCROW AGREEMENT (AS
DEFINED IN SECTION 8.8(A) BELOW), DULY EXECUTED BY ALL PARTIES THERETO OTHER
THAN PURCHASER;

 

(XII)                          ARMSTRONG RELEASE.  A DULY EXECUTED SEPARATION
AGREEMENT AND GENERAL RELEASE OF CLAIMS BETWEEN THE COMPANY AND SCOTT ARMSTRONG,
DATED EFFECTIVE PRIOR TO THE CLOSING DATE, IN A FORM AND CONTENT ACCEPTABLE TO
PURCHASER (THE “ARMSTRONG RELEASE”);

 

(XIII)                      LEASED VEHICLES.  A PAY-OFF LETTER FROM EMKAY, INC.
STATING THE FULL AMOUNT REQUIRED TO BE PAID FOR SELLER TO OWN THE LEASED
VEHICLES (AS DEFINED IN SECTION 1.5(C) BELOW), FREE AND CLEAR OF ALL LIENS;

 

3

--------------------------------------------------------------------------------


 

(XIV)                         LEASED COMPUTER EQUIPMENT.  A PAY-OFF LETTER FROM
CSI LEASING, INC. STATING THE FULL AMOUNT REQUIRED TO BE PAID FOR SELLER TO OWN
THE LEASED COMPUTER EQUIPMENT (AS DEFINED IN SECTION 1.5(D) BELOW), FREE AND
CLEAR OF ALL LIENS;

 

(XV)                             WORK-IN PROGRESS CERTIFICATE.  THE WORK-IN
PROGRESS CERTIFICATE (AS DEFINED IN SECTION 1.6(A)(II) BELOW), DULY EXECUTED BY
SELLER; AND

 

(XVI)                         OTHER TRANSACTION DOCUMENTS.  ALL SUCH OTHER
CERTIFICATES OF TITLE, DEEDS AND INSTRUMENTS OF SALE, ASSIGNMENT, CONVEYANCE AND
TRANSFER AS MAY BE REASONABLY NECESSARY OR AS PURCHASER MAY REASONABLY REQUEST
TO EFFECT THE SALE, TRANSFER, ASSIGNMENT, CONVEYANCE AND DELIVERY OF THE SHARES
TO PURCHASER IN ACCORDANCE WITH THIS AGREEMENT AND ANY OTHER TRANSACTION
DOCUMENTS, AND WHERE NECESSARY OR DESIRABLE, IN RECORDABLE FORM, IN EACH CASE,
AS IS NECESSARY TO EFFECT THE PURCHASE AND SALE OF THE SHARES AND OTHER
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 


(B)                             PURCHASER DELIVERIES.  PURCHASER SHALL DELIVER,
OR CAUSE ITS APPROPRIATE AFFILIATES TO DELIVER, TO SELLER:


 

(I)                                    CLOSING STATEMENT.  THE CLOSING
STATEMENT, DULY EXECUTED BY PURCHASER;

 

(II)                                PURCHASE PRICE.  ON THE NEXT BUSINESS DAY
FOLLOWING THE CLOSING, THE PURCHASE PRICE, AS ADJUSTED TO THE CLOSING DATE;

 

(III)                            MANAGER’S CERTIFICATE OF PURCHASER.  A
CERTIFICATE, UPON WHICH SELLER MAY RELY, DULY EXECUTED BY A MANAGER OF MINOL, 
LLC, A DELAWARE LIMITED LIABILITY COMPANY AND THE GENERAL PARTNER OF PURCHASER
(“MINOL GP”), CERTIFYING AS TRUE, ACCURATE AND COMPLETE, AS OF THE CLOSING
DATE:  (A) A COPY OF THE RESOLUTIONS OF MINOL GP’S MANAGERS (OR EQUIVALENT
GOVERNING BODY) AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE TRANSACTION DOCUMENTS TO WHICH PURCHASER IS A PARTY AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT BY PURCHASER;
(B) A CERTIFIED COPY OF THE CERTIFICATE OF LIMITED PARTNERSHIP (OR EQUIVALENT
ORGANIZATIONAL DOCUMENT) OF PURCHASER ISSUED BY THE DELAWARE SECRETARY OF STATE;
(C) A COPY OF SELECT PAGES OF THE AGREEMENT OF LIMITED PARTNERSHIP (OR
EQUIVALENT ORGANIZATIONAL DOCUMENT) OF PURCHASER; (D) A CERTIFIED COPY OF THE
CERTIFICATE OF FORMATION (OR EQUIVALENT ORGANIZATIONAL DOCUMENT) OF MINOL GP;
(E) A COPY OF SELECT PAGES OF THE LIMITED LIABILITY COMPANY AGREEMENT OF MINOL
GP; AND (F) THE INCUMBENCY OF THE OFFICER OR OFFICERS AUTHORIZED TO EXECUTE ON
BEHALF OF PURCHASER THIS AGREEMENT AND THE TRANSACTION DOCUMENTS TO WHICH IT IS
A PARTY;

 

(IV)                               CLOSING CERTIFICATE OF PURCHASER.  A
CERTIFICATE FROM A DULY AUTHORIZED OFFICER OF PURCHASER, DATED AS OF THE CLOSING
DATE, CERTIFYING THAT THE CONDITIONS SET FORTH IN SECTION 6.3(A) AND (B) HAVE
BEEN SATISFIED;

 

4

--------------------------------------------------------------------------------


 

(V)                                   GOVERNMENTAL CERTIFICATES.  CERTIFICATES
OF EXISTENCE AND GOOD STANDING, IF APPLICABLE, ISSUED BY THE SECRETARY OF STATE
(OR OTHER APPROPRIATE OFFICER) OF THE STATE OF ITS ORGANIZATION, AS OF A DATE
REASONABLY CLOSE TO THE CLOSING DATE, FOR PURCHASER;

 

(VI)                               ESCROW AGREEMENT.  THE ESCROW AGREEMENT, DULY
EXECUTED BY ALL PARTIES THERETO OTHER THAN SELLER AND ESCROW AGENT (AS DEFINED
IN SECTION 8.8(A) BELOW); AND

 

(VII)                           OTHER TRANSACTION DOCUMENTS.  ALL SUCH OTHER
DEEDS AND INSTRUMENTS OF SALE, ASSIGNMENT, CONVEYANCE AND TRANSFER AS MAY BE
REASONABLY NECESSARY TO EFFECT THE SALE, TRANSFER, ASSIGNMENT, CONVEYANCE AND
DELIVERY OF THE SHARES TO PURCHASER IN ACCORDANCE WITH THIS AGREEMENT AND ANY
OTHER TRANSACTION DOCUMENTS, AND WHERE NECESSARY OR DESIRABLE, IN RECORDABLE
FORM, IN EACH CASE, AS IS NECESSARY TO EFFECT THE PURCHASE AND SALE OF THE
SHARES AND OTHER TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 


SECTION 1.5                                   PURCHASE PRICE ADJUSTMENTS AT
CLOSING.


 


(A)                             CLOSING STATEMENT.  AT THE CLOSING, SELLER AND
PURCHASER WILL EXECUTE AND DELIVER A CLOSING STATEMENT IN THE FORM ATTACHED
HERETO AS EXHIBIT A (THE “CLOSING STATEMENT”) SETTING FORTH ANY INCREASE,
DECREASE OR OTHER ADJUSTMENT TO THE PURCHASE PRICE REQUIRED BY THIS AGREEMENT AT
THE TIME OF CLOSING, ALONG WITH THE RESULTING AMOUNT OF THE PURCHASE PRICE TO BE
PAID AT CLOSING, AND ANY OTHER MATTERS THE PARTIES AGREE TO SET FORTH THEREIN. 
IN CONNECTION WITH PREPARING THE CLOSING STATEMENT, SELLER SHALL CAUSE THE
COMPANY TO PROVIDE THE INFORMATION NECESSARY FOR SELLER AND PURCHASER TO JOINTLY
VERIFY THE ACCURACY OF THE NUMBER OF BILLING UNITS AT THE CUT-OFF TIME.


 


(B)                             BILLING UNITS; CLOSING DATE TRUE-UP.


 

(I)                                    TO THE EXTENT THE AGGREGATE NUMBER OF
BILLING UNITS AT THE CUT-OFF TIME IS GREATER THAN OR LESS THAN 208,000, THE
PURCHASE PRICE WILL BE ADJUSTED ON A DOLLAR-FOR-DOLLAR BASIS ON THE CLOSING DATE
AS FOLLOWS:

 

(A)                               INCREASED.  THE PURCHASE PRICE WILL BE
INCREASED, IN THE EVENT THE NUMBER OF BILLING UNITS IS GREATER THAN 208,000, BY
THE PRODUCT OF (A) $58.41, MULTIPLIED BY (B) THE DIFFERENCE BETWEEN 208,000 AND
THE ACTUAL NUMBER OF BILLING UNITS; OR

 

(B)                               REDUCED.  SUBJECT TO SECTION 1.5(B)(II), THE
PURCHASE PRICE WILL BE REDUCED, IN THE EVENT THE NUMBER OF BILLING UNITS IS LESS
THAN 208,000, BY THE PRODUCT OF (A) $58.41 PER UNIT, MULTIPLIED BY (B) THE
DIFFERENCE BETWEEN 208,000 AND THE ACTUAL NUMBER OF BILLING UNITS.

 

(II)                                THE PURCHASE PRICE SHALL NOT BE REDUCED AT
THE TIME OF THE CLOSING TO AN AMOUNT LESS THAN $12,000,000.00 PURSUANT TO
SECTION 1.5(B)(I)(B).

 


(C)                             PAY-OFF OF LEASED VEHICLES. 
SCHEDULE 1.5(C) SETS FORTH A TRUE, ACCURATE AND COMPLETE LIST (INCLUDING YEAR,
MAKE, MODEL AND VEHICLE IDENTIFICATION NUMBER) OF ALL THE VEHICLES LEASED BY
SELLER (FOR USE BY THE COMPANY) FROM EMKAY, INC. UNDER THE MATERIAL

 

5

--------------------------------------------------------------------------------


 


LEASES (AS DEFINED IN SECTION 2.19(A)(IV) BELOW) THAT ARE VEHICLE LEASES (THE
“LEASED VEHICLES”).  ON OR BEFORE THE CLOSING DATE, SELLER WILL FULLY PAY-OFF
THE MATERIAL LEASES COVERING THE LEASED VEHICLES AND HAVE GOOD AND VALID TITLE
TO THEM.  ON THE CLOSING DATE, THE LEASED VEHICLES WILL BE IN THE POSSESSION OF
THE COMPANY AT EITHER ITS OFFICES IN WESTMINSTER, COLORADO OR DALLAS, TEXAS, OR
IN THE POSSESSION OF A COMPANY EMPLOYEE IN VIRGINIA BEACH, VIRGINIA.  IN
CONSIDERATION FOR THE PAYMENT OF THE PURCHASE PRICE, SELLER HEREBY SELLS THE
LEASED VEHICLES TO THE COMPANY AND THE COMPANY ACQUIRES THE LEASED VEHICLES FROM
SELLER.  WITHIN FIFTEEN (15) DAYS FOLLOWING THE CLOSING, SELLER WILL DELIVER TO
THE COMPANY THE ORIGINAL CERTIFICATES OF TITLE (OR OTHER EQUIVALENT
DOCUMENTATION OF OWNERSHIP OF THE LEASED VEHICLES), DULY ENDORSED FOR TRANSFER
TO THE COMPANY AND FILING WITH THE APPLICABLE GOVERNMENTAL BODY.  THE LEASED
VEHICLES MUST BE FREE AND CLEAR OF ALL LIENS WITHIN FIFTEEN (15) DAYS FOLLOWING
THE CLOSING DATE.


 


(D)                             PAY-OFF OF LEASED COMPUTER EQUIPMENT. 
SCHEDULE 1.5(D) SETS FORTH A TRUE, ACCURATE AND COMPLETE LIST OF ALL THE
COMPUTER EQUIPMENT LEASED BY SELLER (FOR USE BY THE COMPANY) FROM CSI
LEASING, INC. UNDER THE MATERIAL LEASES THAT ARE COMPUTER SERVER, COMPUTER
EQUIPMENT OR COMPUTER MONITOR LEASES (THE “LEASED COMPUTER EQUIPMENT”).  ON OR
BEFORE THE CLOSING DATE, SELLER WILL FULLY PAY-OFF THE LEASED COMPUTER EQUIPMENT
AND HAVE GOOD AND VALID TITLE TO IT.  ON THE CLOSING DATE, THE LEASED COMPUTER
EQUIPMENT WILL BE IN THE POSSESSION OF THE COMPANY AT EITHER ITS OFFICES IN
WESTMINSTER, COLORADO OR DALLAS, TEXAS.  IN CONSIDERATION FOR THE PAYMENT OF THE
PURCHASE PRICE, SELLER HEREBY SELLS THE LEASED COMPUTER EQUIPMENT TO THE COMPANY
AND THE COMPANY ACQUIRES THE LEASED COMPUTER EQUIPMENT FROM SELLER.  THE LEASED
COMPUTER EQUIPMENT MUST BE FREE AND CLEAR OF ALL LIENS WITHIN FIFTEEN (15) DAYS
FOLLOWING THE CLOSING DATE.


 


SECTION 1.6                                   PURCHASE PRICE ADJUSTMENTS AFTER
CLOSING.


 


(A)                             INVENTORY AND WORK IN PROGRESS ESTIMATE.


 

(I)                                    ON THE LAST BUSINESS DAY PRIOR TO THE
CLOSING DATE, SELLER AND PURCHASER SHALL JOINTLY UPDATE, USING THE BOOKS AND
RECORDS OF THE COMPANY, THE INVENTORY AND PHYSICAL COUNT JOINTLY CONDUCTED BY
SELLER AND PURCHASER ON JUNE 16, 2005, OF ALL ITEMS OF INVENTORY OF THE COMPANY
(THE “PRE-CLOSING INVENTORY”), WHEREVER LOCATED, INCLUDING ALL FINISHED GOODS,
RAW MATERIALS, SPARE PARTS AND ALL OTHER MATERIALS AND SUPPLIES TO BE USED OR
CONSUMED BY THE COMPANY AND TO BE REFLECTED ON, AND USED TO DETERMINE, THE
CLOSING DATE BALANCE SHEET AND CLOSING DATE NET WORKING CAPITAL (AS SUCH TERMS
ARE DEFINED IN SECTION 1.6(B)(II) BELOW); PROVIDED, THAT COMPANY’S INVENTORY OF
MTI TRANSMITTER SYSTEMS, AND INOVONICS TRANSMITTER SYSTEMS, ALTHOUGH COUNTED,
WILL NOT BE USED IN DETERMINING THE CLOSING DATE BALANCE SHEET AND CLOSING DATE
NET WORKING CAPITAL.  A LIST SETTING FORTH THE RESULTS OF THE PRE-CLOSING
INVENTORY, AS UPDATED THROUGH THE LAST BUSINESS DAY PRIOR TO THE CLOSING DATE,
SHALL BE INCLUDED IN THE CLOSING STATEMENT.  THIS JOINT DETERMINATION OF THE
PRE-CLOSING INVENTORY IS PREPARED FOR PURPOSES OF THE NET WORKING CAPITAL
ADJUSTMENT (AS DEFINED IN SECTION 1.6(B) BELOW) AND SHALL BE FINAL AND BINDING
ON THE PARTIES, ABSENT FRAUD.

 

(II)                                ON THE LAST BUSINESS DAY PRIOR TO THE
CLOSING DATE, SELLER SHALL ESTIMATE, IN GOOD FAITH, THE PERCENTAGE COMPLETION,
AS OF THE EFFECTIVE TIME, OF ALL WORK-IN-

 

6

--------------------------------------------------------------------------------


 

PROGRESS UNDER CONSTRUCTION CONTRACTS (AS DEFINED IN SECTION 2.19(A)(III) BELOW)
OF THE COMPANY (THE ”WORK-IN PROGRESS”).  A CERTIFICATE SETTING FORTH THE
RESULTS OF THE WORK-IN PROGRESS ESTIMATION SHALL BE DELIVERED TO PURCHASER AT
THE CLOSING (THE “WORK-IN PROGRESS CERTIFICATE”).  THIS CERTIFICATION OF THE
WORK-IN PROGRESS IS PREPARED FOR PURPOSES OF THE NET WORKING CAPITAL
ADJUSTMENT.  THE RESULTS OF THE WORK-IN PROGRESS ESTIMATION AND THE RESULTS SET
FORTH IN THE WORK-IN PROGRESS CERTIFICATE SHALL BE FINAL AND BINDING ON THE
PARTIES, ABSENT MATERIAL ERROR.

 


(B)                             NET WORKING CAPITAL ADJUSTMENT.


 

(I)                                    THE ADJUSTMENT.  FOLLOWING THE CLOSING,
THE PURCHASE PRICE SHALL BE ADJUSTED IN THE AMOUNT EQUAL TO THE NET WORKING
CAPITAL ADJUSTMENT.  IF THE NET WORKING CAPITAL ADJUSTMENT IS POSITIVE (I.E.,
CLOSING DATE NET WORKING CAPITAL IS GREATER THAN THE BASE NET WORKING CAPITAL),
THE PURCHASE PRICE SHALL BE INCREASED BY THE AMOUNT OF THE NET WORKING CAPITAL
ADJUSTMENT.  IF THE NET WORKING CAPITAL ADJUSTMENT IS NEGATIVE (I.E., CLOSING
DATE NET WORKING CAPITAL IS LESS THAN THE BASE NET WORKING CAPITAL), THE
PURCHASE PRICE SHALL BE REDUCED BY THE AMOUNT OF THE NET WORKING CAPITAL
ADJUSTMENT.

 

(II)                                CERTAIN DEFINED TERMS.  AS USED IN THIS
AGREEMENT, THE FOLLOWING TERMS MEAN:

 

“NET WORKING CAPITAL ADJUSTMENT” (WHICH MAY BE A POSITIVE OR NEGATIVE AMOUNT)
MEANS THE ALGEBRAIC SUM OF (A) THE CLOSING DATE NET WORKING CAPITAL, MINUS
(B) THE BASE NET WORKING CAPITAL.

 

“CLOSING DATE NET WORKING CAPITAL” (WHICH MAY BE A POSITIVE OR NEGATIVE NUMBER)
MEANS THE DIFFERENCE BETWEEN (A) THE CURRENT ASSETS OF THE COMPANY AT THE
EFFECTIVE TIME, AND (B) THE CURRENT LIABILITIES OF THE COMPANY AT THE EFFECTIVE
TIME, ALL DETERMINED IN ACCORDANCE WITH GAAP ON A BASIS CONSISTENT WITH THE
COMPANY FINANCIAL STATEMENTS, BUT WITH THE ADJUSTMENTS THERETO SET FORTH ON
SCHEDULE 1.6(B)-A APPLIED IN MAKING THE CALCULATION.  AN EXAMPLE OF THE
CALCULATION OF THE CLOSING DATE NET WORKING CAPITAL AT MARCH 31, 2005, BASED ON
THE UNAUDITED BALANCE SHEET OF THE COMPANY AT MARCH 31, 2005, IS SET FORTH ON
SCHEDULE 1.6(B)-B.

 

“BASE NET WORKING CAPITAL” MEANS $1,305,343.00 USD.

 

(III)                            TRUE-UP CALCULATION.  WITHIN THIRTY (30) DAYS
AFTER THE CLOSING DATE, SELLER AND PURCHASER WILL USE THEIR RESPECTIVE
REASONABLE BEST EFFORTS JOINTLY TO PREPARE (A) THE UNAUDITED BALANCE SHEET OF
THE COMPANY AT THE EFFECTIVE TIME (THE “CLOSING DATE BALANCE SHEET”) AND (B) A
SCHEDULE (THE “ADJUSTMENT SCHEDULE”) SETTING FORTH A REASONABLY DETAILED
CALCULATION OF THE CLOSING DATE NET WORKING CAPITAL AND THE NET WORKING CAPITAL
ADJUSTMENT, IF ANY, ALONG WITH THE RESULTING PURCHASE PRICE (THE “TRUE-UP
CALCULATION”).  THE CLOSING DATE BALANCE SHEET AND ADJUSTMENT SCHEDULE SHALL BE
PREPARED ON THE SAME BASIS AS THE COMPANY FINANCIAL STATEMENTS, BUT WITH THE
ADJUSTMENTS THERETO SET FORTH ON SCHEDULE 1.6(B)-C.  SELLER AND PURCHASER,
RESPECTIVELY, SHALL EACH BEAR THEIR OWN COSTS TO PREPARE THE CLOSING DATE
BALANCE SHEET AND ADJUSTMENT SCHEDULE.  SELLER AND PURCHASER SHALL COOPERATE IN
ALL REASONABLE RESPECTS

 

7

--------------------------------------------------------------------------------


 

WITH EACH OTHER IN CONNECTION WITH THE PREPARATION OF THE CLOSING DATE BALANCE
SHEET AND ADJUSTMENT SCHEDULE.  THE TRUE-UP CALCULATION SHALL BE DEEMED TO BE
FINAL AND CONCLUSIVE AND AGREED TO BY PURCHASER AND SELLER, AND SHALL BE THE
BASIS FOR THE TRUE-UP PAYMENT OF THE NET WORKING CAPITAL ADJUSTMENT REQUIRED BY
SECTION 1.6(B)(I).  IF THE PARTIES CANNOT WITHIN SUCH THIRTY (30) DAY PERIOD (OR
SUCH LONGER PERIOD AS THE PARTIES MAY MUTUALLY AGREE UPON IN WRITING) AGREE UPON
AND PREPARE THE CLOSING DATE BALANCE SHEET, THE ADJUSTMENT SCHEDULE AND THE
TRUE-UP CALCULATION, THEN EITHER PARTY MAY DELIVER WRITTEN NOTICE (THE “DISPUTE
NOTICE”) TO THE OTHER PARTY OF SUCH DISPUTE.

 

(IV)                               DISPUTE RESOLUTION.

 

(A)                               UPON RECEIPT OF A DISPUTE NOTICE, PURCHASER
AND SELLER SHALL RESOLVE THE DISPUTE IN ACCORDANCE WITH THE PROCEDURE SET FORTH
IN SECTION 1.6(B)(IV)(B).

 

(B)                               UPON RECEIPT OF THE DISPUTE NOTICE, THE
PARTIES SHALL ENGAGE A MUTUALLY AGREEABLE NATIONALLY- OR REGIONALLY-RECOGNIZED
INDEPENDENT PUBLIC ACCOUNTING FIRM, WITH WHICH NONE OF THE PARTIES OR ANY OF
THEIR RESPECTIVE AFFILIATES HAS ANY PRIOR OR ONGOING RELATIONSHIP
(“ACCOUNTANT”), FOR THE LIMITED PURPOSE OF RESOLVING ONLY THE DISAGREEMENTS OF
THE PARTIES WITH RESPECT TO THE TRUE-UP CALCULATION, PROVIDED THAT ALL
DETERMINATIONS MADE BY THE ACCOUNTANT SHALL BE MADE IN ACCORDANCE WITH THIS
SECTION 1.6(B) (INCLUDING THE SCHEDULES REFERENCED THEREIN).  THE DETERMINATIONS
OF THE ACCOUNTANT SHALL BE CONCLUSIVE AND BINDING ON THE PARTIES, EXCEPT IN THE
EVENT OF MANIFEST ERROR IN SUCH DETERMINATIONS, AND THE FEES AND EXPENSES OF THE
ACCOUNTANT SHALL BE DIVIDED EQUALLY BETWEEN SELLER AND PURCHASER.  EACH PARTY
SHALL BE RESPONSIBLE FOR ANY OTHER FEES AND EXPENSES IT INCURS IN CONNECTION
WITH THE RESOLUTION OF SUCH DISPUTE.  FOR PURPOSES HEREOF, THE “NET WORKING
CAPITAL ADJUSTMENT DETERMINATION DATE” MEANS THE DATE ON WHICH THE FINAL
DETERMINATION OF THE NET WORKING CAPITAL ADJUSTMENT IS MADE IN ACCORDANCE WITH
EITHER SECTION 1.6(B)(III) OR SECTION 1.6(B)(IV).

 

(V)                                   PAYMENT.

 

(A)                               PURCHASER SHALL PAY TO SELLER ANY POSITIVE NET
WORKING CAPITAL ADJUSTMENT, IN CASH, PLUS INTEREST THEREON AT A RATE OF SIX
PERCENT (6.0%) PER ANNUM (“BORROWING RATE”) FROM THE CLOSING DATE, WITHIN FIVE
(5) BUSINESS DAYS AFTER THE NET WORKING CAPITAL ADJUSTMENT DETERMINATION DATE.

 

(B)                               IN THE EVENT OF A NEGATIVE NET WORKING CAPITAL
ADJUSTMENT, SELLER SHALL PAY TO PURCHASER, ONE-HALF (1/2) OF THE AMOUNT OWED
THROUGH A CLAIM AGAINST AND DEDUCTION FROM THE HOLDBACK FUND, AND THE OTHER
ONE-HALF (1/2) IN CASH, IN BOTH CASES PLUS INTEREST THEREON AT THE BORROWING
RATE FROM THE CLOSING DATE.  THE HOLDBACK FUND CLAIM MUST BE PAID TO PURCHASER
WITHIN SIXTEEN (16) BUSINESS DAYS AFTER THE NET WORKING CAPITAL ADJUSTMENT
DETERMINATION DATE.  THE CASH PAYMENT MUST BE PAID TO PURCHASER WITHIN FIVE
(5) BUSINESS DAYS AFTER THE NET WORKING CAPITAL ADJUSTMENT DETERMINATION DATE. 
TO THE EXTENT THE AMOUNT IN THE HOLDBACK FUND IS INSUFFICIENT, THE ENTIRE NET
WORKING CAPITAL ADJUSTMENT SHALL BE PAID BY SELLER IN CASH.

 

8

--------------------------------------------------------------------------------


 


(C)                             BILLING UNITS; POST-CLOSING TRUE-UP.


 

(I)                                    ON THE 65TH DAY FOLLOWING THE CLOSING
DATE, THE PURCHASE PRICE SHALL BE DECREASED IN THE AMOUNT EQUAL TO THE NEGATIVE
NET SET-OFF AMOUNT, IF ANY.  IF THE NET SET-OFF AMOUNT IS A POSITIVE NUMBER, THE
PURCHASE PRICE SHALL NOT BE INCREASED OR OTHERWISE ADJUSTED.  THE “NET SET-OFF
AMOUNT” IS EQUAL TO THE SUM OF:

 

(A)                               THE PRODUCT OF (A) $58.41, MULTIPLIED BY
(B) THE NUMBER OF NON-BILLING UNITS, IF ANY, THAT START BILLING WITHIN THE SIXTY
(60) DAYS FOLLOWING THE CLOSING DATE.  SCHEDULE 1.6(C)(I) LISTS THE 8,064
INDIVIDUAL APARTMENT, SUITE OR SIMILAR UNITS THAT AT THE CUT-OFF TIME ARE
COVERED BY A SUBMETERING CONTRACT, BUT UNDER WHICH BILLING HAS NOT STARTED AS OF
THAT DATE (THE “NON-BILLING UNITS”); MINUS

 

(B)                               THE PRODUCT OF (A) $58.41, MULTIPLIED BY
(B) THE NUMBER OF UNNOTICED CANCELLED UNITS, IF ANY.  “UNNOTICED CANCELLED
UNITS” ARE BILLING UNITS THAT WERE INCLUDED IN DETERMINING THE BILLING UNITS AT
THE CUT-OFF TIME UNDER SECTION 1.5(B), BUT FOR WHICH A NOTICE OF TERMINATION
(THE “NOTICE OF TERMINATION”) OF THE APPLICABLE SUBMETERING CONTRACT WAS SENT BY
THE CLIENT OR CUSTOMER BY ELECTRONIC MAIL PRIOR TO THE EFFECTIVE TIME OR BY U.S.
MAIL (OR OTHER REPUTABLE COURIER) WITH A POSTMARK PRIOR TO THE EFFECTIVE TIME,
BUT IT WAS NOT RECEIVED BY THE COMPANY OR AN AFFILIATE UNTIL SOMETIME DURING THE
SIXTY (60) DAYS FOLLOWING THE CLOSING DATE.  THE COMPANY OR SUCH AFFILIATE WILL
USE COMMERCIALLY REASONABLE EFFORTS TO DELIVER A COPY OF THE NOTICE OF
TERMINATION TO SELLER TOGETHER WITH A STATEMENT REFLECTING THE NUMBER OF BILLING
UNITS TO WHICH THE NOTICE OF TERMINATION RELATES WITHIN TWENTY-FOUR (24) HOURS
FOLLOWING RECEIPT.

 

(II)                                IN THE EVENT OF A NEGATIVE NET SET-OFF
AMOUNT, SELLER SHALL PAY TO PURCHASER, ONE-HALF (1/2) OF THE AMOUNT OWED THROUGH
A CLAIM AGAINST AND DEDUCTION FROM THE HOLDBACK FUND, AND THE OTHER ONE-HALF
(1/2) IN CASH, IN BOTH CASES PLUS INTEREST THEREON AT THE BORROWING RATE FROM
THE CLOSING DATE.  THE HOLDBACK FUND CLAIM MUST BE PAID TO PURCHASER WITHIN
SIXTEEN (16) BUSINESS DAYS AFTER THE 65TH DAY FOLLOWING THE CLOSING DATE.  THE
CASH PAYMENT MUST BE PAID TO PURCHASER WITHIN FIVE (5) BUSINESS DAYS AFTER THE
65TH DAY FOLLOWING THE CLOSING DATE.  TO THE EXTENT THE AMOUNT IN THE HOLDBACK
FUND IS INSUFFICIENT, THE ENTIRE NET-SET OFF AMOUNT SHALL BE PAID BY SELLER IN
CASH.

 

(III)                            PURCHASER SHALL USE ALL COMMERCIALLY REASONABLE
EFFORTS, AND SHALL CAUSE THE COMPANY TO USE ALL COMMERCIALLY REASONABLE EFFORTS,
TO START BILLING EACH AND ALL OF THE NON-BILLING UNITS WITHIN THE SIXTY (60) DAY
PERIOD REFERRED TO IN SECTION 1.6(C)(I)(A).

 


SECTION 1.7                                   ESTABLISHMENT OF HOLDBACK FUND. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY, AT THE
CLOSING, AN AMOUNT EQUAL TO THE PURCHASE PRICE, AS ADJUSTED TO THE CLOSING DATE,
MULTIPLIED BY TEN PERCENT (10%) (THE “HOLDBACK FUND”), SHALL NOT BE PAID TO
SELLER, BUT INSTEAD SHALL BE WITHHELD BY PURCHASER FROM THE PURCHASE PRICE, AND
BE SUBJECT TO AND PAID PURSUANT TO THE PROVISIONS OF SECTION 8.8.  AT THE
EFFECTIVE TIME, SELLER SHALL HAVE THE CONTINGENT AND DEFERRED RIGHT TO RECEIVE
THE PORTION OF THE HOLDBACK FUND PAYABLE TO

 

9

--------------------------------------------------------------------------------


 


SELLER PURSUANT TO SECTION 8.8, IF ANY.  THE HOLDBACK FUND SHALL INCLUDE ANY
INTEREST OR OTHER INCOME EARNED THEREON DURING THE PERIOD SUCH FUNDS ARE HELD IN
ESCROW.


 


ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLER


 

Seller makes the representations and warranties set forth in this ARTICLE II to
Purchaser.  Seller has delivered to Purchaser the schedules to this Agreement
(the “Seller Schedules”), including those referred to in this ARTICLE II, on the
Effective Date and such Seller Schedules have been reviewed and accepted by
Purchaser.  All matters set forth in the Seller Schedules shall be deemed to be
disclosed not only in connection with the representation and warranty
specifically referenced on a given Seller Schedule, but for all purposes
relating to the representations and warranties of Seller set forth in this
ARTICLE II.

 


SECTION 2.1                                   COMPANY’S ORGANIZATION AND
QUALIFICATION.


 


(A)                             SCHEDULE 2.1(A) SETS FORTH THE COMPANY’S
JURISDICTION OF INCORPORATION AND EACH OTHER JURISDICTION IN WHICH IT IS
AUTHORIZED TO DO BUSINESS.  THE COMPANY IS DULY INCORPORATED, VALIDLY EXISTING
AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION. 
THE COMPANY HAS ALL REQUISITE CORPORATE POWER AND CORPORATE AUTHORITY TO CARRY
ON ITS BUSINESS AS IT IS NOW BEING CONDUCTED, AND TO OWN, LEASE AND OPERATE ITS
PROPERTIES AND ASSETS, AND TO PERFORM ALL ITS OBLIGATIONS UNDER THE CONTRACTS TO
WHICH IT IS A PARTY OR BY WHICH IT IS BOUND.  EXCEPT AS SET FORTH ON
SCHEDULE 2.1(A), THE COMPANY IS DULY QUALIFIED TO DO BUSINESS AS A FOREIGN
CORPORATION AND IS IN GOOD STANDING UNDER THE LAWS OF EACH STATE OR OTHER
JURISDICTION IN WHICH THE PROPERTIES AND ASSETS OWNED, LEASED OR OPERATED BY IT
OR THE NATURE OF THE BUSINESS CONDUCTED BY IT MAKE SUCH QUALIFICATION NECESSARY,
EXCEPT IN SUCH JURISDICTIONS WHERE THE FAILURE TO BE DULY QUALIFIED OR IN GOOD
STANDING WOULD NOT HAVE OR BE A MATERIAL ADVERSE EFFECT ON THE COMPANY.


 


(B)                             THE COMPANY HAS NO SUBSIDIARIES.


 


(C)                             TRUE, ACCURATE AND COMPLETE COPIES OF THE
ORGANIZATIONAL DOCUMENTS OF THE COMPANY, WITH ALL AMENDMENTS THERETO THROUGH THE
CLOSING DATE, HAVE BEEN MADE AVAILABLE TO PURCHASER.


 


(D)                             THE ONLY NAMES UNDER THE COMPANY HAS CONDUCTED
ANY BUSINESS SINCE APRIL 3, 2000, ARE:  “MASTER TEK INTERNATIONAL, INC.” AND
“SOUTHWEST WATER BILLING SOLUTIONS, INC.” AND “RCI UTILITIES, INC.” AND
“INTELLI-BILLING”.


 


(E)                             THE NAMES AND TITLES OF THE OFFICERS AND
DIRECTORS OF THE COMPANY ARE LISTED ON SCHEDULE 2.1(E).

 

10

--------------------------------------------------------------------------------


 


SECTION 2.2                                   COMPANY’S CAPITALIZATION.


 


(A)                             THE AUTHORIZED, ISSUED AND OUTSTANDING CAPITAL
STOCK OF THE COMPANY IS SET FORTH ON SCHEDULE 2.2.  THE SHARES ARE THE ONLY
SECURITIES OF THE COMPANY THAT ARE ISSUED OR OUTSTANDING.


 


(B)                             SELLER IS, AND WILL BE ON THE CLOSING DATE, THE
LEGAL RECORD AND BENEFICIAL OWNER AND HOLDER OF, AND HAS, AND ON THE CLOSING
DATE WILL HAVE, SOLE LEGAL RECORD AND BENEFICIAL TITLE TO, THE SHARES.  SELLER
OWNS THE SHARES FREE AND CLEAR OF ALL LIENS.


 


(C)                             EACH OF THE ISSUED SHARES OF CAPITAL STOCK OF,
OR OTHER EQUITY INTEREST IN, THE COMPANY IS DULY AUTHORIZED, VALIDLY ISSUED AND,
IN THE CASE OF SHARES OF CAPITAL STOCK, FULLY PAID AND NONASSESSABLE, AND HAS
NOT BEEN ISSUED IN VIOLATION OF (NOR ARE ANY OF THE AUTHORIZED SHARES OF CAPITAL
STOCK OF, OR OTHER EQUITY INTERESTS IN, THE COMPANY SUBJECT TO) ANY PREEMPTIVE
OR SIMILAR RIGHTS CREATED BY APPLICABLE LAWS, THE ARTICLES OF INCORPORATION OR
BYLAWS (OR THE EQUIVALENT ORGANIZATIONAL DOCUMENTS) OF THE COMPANY, OR ANY
CONTRACT TO WHICH SELLER OR THE COMPANY IS A PARTY OR IS BOUND, AND ALL SUCH
ISSUED SHARES OR OTHER EQUITY INTERESTS OF THE COMPANY ARE OWNED FREE AND CLEAR
OF ALL LIENS.


 


(D)                             EXCEPT AS SET FORTH ON SCHEDULE 2.2, THERE ARE
NO ISSUED OR OUTSTANDING SUBSCRIPTIONS, OPTIONS, CONVERTIBLE SECURITIES, RIGHTS
(INCLUDING REGISTRATION RIGHTS), WARRANTS, CALLS, IRREVOCABLE PROXIES OR OTHER
AGREEMENTS OR COMMITMENTS OF ANY KIND OBLIGATING THE COMPANY TO GRANT, SELL OR
ISSUE ANY SECURITY OF OR EQUITY INTEREST IN THE COMPANY, OR IRREVOCABLE PROXIES
OR ANY AGREEMENTS RESTRICTING THE TRANSFER OF OR OTHERWISE RELATING TO ANY
SECURITY OR EQUITY INTEREST IN THE COMPANY.


 


(E)                             THERE ARE NO BONDS, DEBENTURES, NOTES OR OTHER
INDEBTEDNESS OF THE COMPANY HAVING THE RIGHT TO VOTE (OR CONVERTIBLE INTO OR
EXCHANGEABLE OR EXERCISABLE FOR SECURITIES OR EQUITY INTERESTS HAVING THE RIGHT
TO VOTE) ON ANY MATTERS ON WHICH SHAREHOLDERS MAY VOTE (THE “COMPANY VOTING
DEBT”) ISSUED OR OUTSTANDING.


 


(F)                               THE COMPANY HAS NO OBLIGATIONS, CONTINGENT OR
OTHERWISE, (I) TO REPURCHASE, REDEEM OR OTHERWISE ACQUIRE ANY SHARES OF CAPITAL
STOCK OR OTHER EQUITY INTERESTS OF THE COMPANY, OR (II) TO PROVIDE MATERIAL
FUNDS TO, OR TO MAKE ANY MATERIAL INVESTMENT IN (IN THE FORM OF A LOAN, CAPITAL
CONTRIBUTION OR OTHERWISE), OR TO PROVIDE ANY GUARANTEE WITH RESPECT TO THE
MATERIAL OBLIGATIONS OF, ANY OTHER PERSON.


 


(G)                            THE COMPANY (I) DOES NOT, DIRECTLY OR INDIRECTLY,
OWN, (II) HAS NOT AGREED TO PURCHASE OR OTHERWISE ACQUIRE, AND (III) DOES NOT
HOLD ANY INTEREST CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR, ANY
CAPITAL STOCK OR OTHER EQUITY INTEREST OF ANY CORPORATION, PARTNERSHIP, JOINT
VENTURE, LIMITED LIABILITY COMPANY, OR OTHER BUSINESS ASSOCIATION OR ENTITY.


 


(H)                            EXCEPT AS SET FORTH ON SCHEDULE 2.2 WITH REGARD
TO THE PAYMENT OF TAXES, THE COMPANY IS NOT A PARTY TO OR BOUND BY ANY CONTRACT
OF ANY CHARACTER, CONTINGENT OR OTHERWISE, PURSUANT TO WHICH ANY PERSON IS OR
MAY BE ENTITLED TO RECEIVE ANY PAYMENT BASED ON, OR CALCULATED IN ACCORDANCE
WITH, THE REVENUES OR EARNINGS OF THE COMPANY.

 

11

--------------------------------------------------------------------------------


 


(I)                               THERE ARE NO VOTING TRUSTS, PROXIES OR OTHER
AGREEMENTS OR UNDERSTANDINGS TO WHICH THE COMPANY IS A PARTY OR BY WHICH IT IS
BOUND WITH RESPECT TO THE VOTING OF ANY SHARES OF CAPITAL STOCK OR OTHER EQUITY
INTERESTS OF THE COMPANY.


 


(J)                               ALL DIVIDENDS AND DISTRIBUTIONS THAT HAVE EVER
BEEN DECLARED BY THE COMPANY HAVE BEEN PAID IN FULL PRIOR TO THE EFFECTIVE DATE.


 


SECTION 2.3                                   SELLER’S ORGANIZATION AND GOOD
STANDING.  SELLER IS A DELAWARE CORPORATION, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF DELAWARE.


 


SECTION 2.4                                   AUTHORITY RELATIVE TO THE
AGREEMENT.  SELLER HAS FULL CORPORATE POWER AND CORPORATE AUTHORITY TO EXECUTE
AND DELIVER THIS AGREEMENT, AND THE TRANSACTION DOCUMENTS TO WHICH IT IS A
PARTY, AND NO FURTHER PROCEEDINGS ON THE PART OF THE SELLER ARE NECESSARY TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.  THIS AGREEMENT HAS BEEN, AND
THE TRANSACTION DOCUMENTS TO WHICH SELLER IS A PARTY WILL BE, DULY AND VALIDLY
EXECUTED AND DELIVERED BY SELLER, AND THIS AGREEMENT CONSTITUTES, AND THE
TRANSACTION DOCUMENTS TO WHICH SELLER IS A PARTY WILL CONSTITUTE, THE VALID AND
BINDING OBLIGATION OF SELLER ENFORCEABLE AGAINST SELLER IN ACCORDANCE WITH ITS
TERMS, SUBJECT TO THE EFFECT OF BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM, OR OTHER SIMILAR LAWS RELATING TO CREDITORS’ RIGHTS GENERALLY AND
GENERAL EQUITABLE PRINCIPLES.  THE COMPANY HAS FULL CORPORATE POWER AND
CORPORATE AUTHORITY TO EXECUTE AND DELIVER THE TRANSACTION DOCUMENTS TO WHICH IT
IS A PARTY, AND NO FURTHER PROCEEDINGS ON THE PART OF THE COMPANY ARE NECESSARY
TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.


 


SECTION 2.5                                   NO VIOLATION.  EXCEPT AS SET FORTH
ON SCHEDULE 2.5, NEITHER THE EXECUTION, DELIVERY NOR PERFORMANCE OF THIS
AGREEMENT, IN ITS ENTIRETY, NOR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY, AS OF THE CLOSING DATE:


 


(A)                             TO THE KNOWLEDGE OF SELLER AND THE COMPANY,
MATERIALLY VIOLATES (“VIOLATION”) ANY LAWS, ORDERS, WRITS, JUDGMENTS,
INJUNCTIONS, AWARDS, DECREES, RULES, STATUTES, PERMITS, ORDINANCES OR
REGULATIONS (THE “LAWS”) APPLICABLE TO SELLER OR THE COMPANY;


 


(B)                             IS IN MATERIAL CONFLICT WITH, RESULTS IN A
MATERIAL BREACH OR ANY TERMINATION OF ANY PROVISION OF, CAUSES THE ACCELERATION
OF THE MATURITY OF ANY DEBT OR OBLIGATION PURSUANT TO, CONSTITUTES A MATERIAL
DEFAULT (OR GIVES RISE TO ANY RIGHT OF TERMINATION, CANCELLATION OR
ACCELERATION) UNDER, OR RESULTS IN THE CREATION OF ANY LIEN UPON ANY CURRENTLY
OWNED PROPERTY OF SELLER OR THE COMPANY PURSUANT TO, ANY TERMS, CONDITIONS OR
PROVISIONS OF ANY NOTE, LICENSE, INSTRUMENT, INDENTURE, MORTGAGE, DEED OF TRUST
OR OTHER AGREEMENT OR UNDERSTANDING OR ANY OTHER RESTRICTION OF ANY KIND OR
CHARACTER, TO WHICH SELLER OR THE COMPANY IS A PARTY OR BY WHICH ANY CURRENTLY
OWNED PROPERTY OF SELLER OR THE COMPANY IS SUBJECT OR BOUND (COLLECTIVELY,
“DEFAULT”); OR


 


(C)                             CONFLICTS (“CONFLICT”) WITH OR RESULTS IN ANY
BREACH OF ANY PROVISION OF THE CERTIFICATE OR ARTICLES OF INCORPORATION, BYLAWS
OF SELLER OR THE COMPANY OR ANY OTHER ORGANIZATIONAL DOCUMENTS OF SELLER OR THE
COMPANY.

 

12

--------------------------------------------------------------------------------


 


SECTION 2.6                                   CONSENTS AND APPROVALS.  EXCEPT AS
DESCRIBED ON SCHEDULE 2.6, AND EXCEPT FOR OBTAINING THE REQUIRED REGULATORY
APPROVALS DESCRIBED ON SCHEDULE 2.6 (THE “REQUIRED REGULATORY APPROVALS”), NO
PRIOR CONSENT OF, OR DECLARATION, FILING OR REGISTRATION WITH, ANY PERSON,
DOMESTIC OR FOREIGN, IS REQUIRED OF OR BY SELLER OR THE COMPANY IN CONNECTION
WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY SELLER OF THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


SECTION 2.7                                   COMPANY FINANCIAL STATEMENTS.


 


(A)                             SCHEDULE 2.7(A) CONTAINS TRUE, ACCURATE AND
COMPLETE COPIES OF THE UNAUDITED FINANCIAL STATEMENTS OF THE COMPANY, CONSISTING
OF THE BALANCE SHEETS AND RELATED STATEMENTS OF OPERATIONS AND SHAREHOLDER’S
EQUITY AS OF AND FOR THE YEARS ENDED DECEMBER 31, 2002, DECEMBER 31, 2003 AND
DECEMBER 31, 2004, (COLLECTIVELY, THE “HISTORICAL COMPANY FINANCIAL
STATEMENTS”).  THE HISTORICAL COMPANY FINANCIAL STATEMENTS:  (I) WERE PREPARED
FROM THE BOOKS AND RECORDS OF THE COMPANY; (II) WERE PREPARED IN ACCORDANCE WITH
GAAP (EXCEPT FOR THE ABSENCE OF FOOTNOTES) CONSISTENTLY APPLIED THROUGHOUT THE
PERIODS INVOLVED; AND (III) FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE ASSETS
AND LIABILITIES OF THE COMPANY AS OF THE DATES OF THE BALANCE SHEETS AND THE
FINANCIAL RESULTS OF THE COMPANY FOR THE PERIODS PRESENTED.


 


(B)                             SCHEDULE 2.7(B) CONTAINS TRUE, ACCURATE AND
COMPLETE COPIES OF THE INTERIM UNAUDITED FINANCIAL STATEMENTS OF THE COMPANY,
CONSISTING OF THE BALANCE SHEET AND RELATED STATEMENT OF OPERATIONS AND
SHAREHOLDER’S EQUITY AS OF AND FOR THE THREE (3) MONTHS ENDED MARCH 31, 2005,
(COLLECTIVELY, THE “INTERIM COMPANY FINANCIAL STATEMENTS”).  THE INTERIM COMPANY
FINANCIAL STATEMENTS:  (I) WERE PREPARED FROM THE BOOKS AND RECORDS OF THE
COMPANY; (II) WERE PREPARED IN ACCORDANCE WITH GAAP (EXCEPT FOR THE ABSENCE OF
FOOTNOTES) CONSISTENTLY APPLIED THROUGHOUT THE PERIODS INVOLVED; AND
(III) FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE ASSETS AND LIABILITIES OF THE
COMPANY AS OF THE DATE OF THE BALANCE SHEET AND THE FINANCIAL RESULTS OF THE
COMPANY FOR THE PERIOD PRESENTED.  THE HISTORICAL COMPANY FINANCIAL STATEMENTS
AND INTERIM COMPANY FINANCIAL STATEMENTS ARE COLLECTIVELY REFERRED TO IN THIS
AGREEMENT AS THE “COMPANY FINANCIAL STATEMENTS”.


 


SECTION 2.8                                   ABSENCE OF CHANGES.  EXCEPT AS SET
FORTH ON SCHEDULE 2.8, SINCE THE DATE OF THE INTERIM COMPANY FINANCIAL
STATEMENTS, THE COMPANY HAS CONDUCTED BUSINESS ONLY IN THE ORDINARY COURSE OF
BUSINESS AND THERE HAS NOT BEEN:


 


(A)                             ANY AMENDMENT TO ITS ARTICLES OF INCORPORATION
OR BYLAWS OR OTHER ORGANIZATIONAL DOCUMENTS, OR ANY CHANGE IN THE CHARACTER OR
CONDUCT OF ITS BUSINESS IN ANY MATERIAL RESPECT;


 


(B)                             ANY DECLARATION, SETTING ASIDE OR PAYMENT OF ANY
DIVIDENDS OR DISTRIBUTIONS IN RESPECT OF THE SHARES OR ANY REDEMPTION, PURCHASE
OR OTHER ACQUISITION OF ANY OF THE SECURITIES OR OTHER EQUITY INTERESTS OF THE
COMPANY;

 

13

--------------------------------------------------------------------------------


 


(C)                             ANY MATERIAL INCREASE IN THE BENEFITS UNDER, OR
THE ESTABLISHMENT OR AMENDMENT OF, ANY BONUS, INSURANCE, SEVERANCE, DEFERRED
COMPENSATION, PENSION, RETIREMENT, PROFIT SHARING, PERFORMANCE AWARDS
(INCLUDING, WITHOUT LIMITATION, THE GRANTING OF STOCK  APPRECIATION RIGHTS OR
RESTRICTED STOCK AWARDS), STOCK PURCHASE OR OTHER EMPLOYEE BENEFIT PLAN, OR ANY
INCREASE IN THE COMPENSATION PAYABLE OR TO BECOME PAYABLE TO ANY OF THE
DIRECTORS OR OFFICERS OF THE COMPANY OR THE EMPLOYEES OF THE COMPANY AS A GROUP;
OR


 


(D)                             ANY MATERIAL ADVERSE EFFECT ON THE COMPANY; OR


 


(E)                             ANY MATERIAL AGREEMENT, COMMITMENT OR
TRANSACTION ENTERED INTO, EXCEPT IN THE ORDINARY COURSE OF BUSINESS, OR EXCEPT
FOR THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.


 


SECTION 2.9                                   LITIGATION.  EXCEPT AS SET FORTH
ON SCHEDULE 2.9, THERE ARE NO PROCEEDINGS PENDING OR, TO THE KNOWLEDGE OF SELLER
AND THE COMPANY, THREATENED IN WRITING AGAINST THE COMPANY OR INVOLVING ANY OF
THE MATERIAL PROPERTIES OR MATERIAL ASSETS OF THE COMPANY, AT LAW OR IN EQUITY
OR BEFORE OR BY ANY FOREIGN, FEDERAL, STATE, MUNICIPAL, OR OTHER GOVERNMENTAL
COURT, DEPARTMENT, COMMISSION, BOARD, BUREAU, AGENCY, OR OTHER INSTRUMENTALITY
OR PERSON OR ANY BOARD OF ARBITRATION OR SIMILAR ENTITY.  NEITHER THE COMPANY
NOR ANY OF ITS PROPERTIES OR ASSETS IS SUBJECT TO ANY EXECUTORY JUDGMENT, ORDER,
WRIT, INJUNCTION, DECREE OR AWARD OF ANY GOVERNMENTAL BODY, INCLUDING WITHOUT
LIMITATION, ANY CEASE AND DESIST ORDER AND ANY CONSENT DECREE, SETTLEMENT
AGREEMENT OR OTHER SIMILAR CONTRACT OR AGREEMENT WITH ANY GOVERNMENTAL BODY.  TO
THE KNOWLEDGE OF SELLER AND THE COMPANY, AS OF THE CLOSING DATE, THERE ARE NO
FACTS OR EVENTS THAT HAVE OCCURRED OR FAILED TO OCCUR THAT REASONABLY COULD BE
EXPECTED TO RESULT IN THE COMMENCEMENT OF ANY PROCEEDING INVOLVING THE COMPANY
OR ANY OF ITS MATERIAL PROPERTIES OR MATERIAL ASSETS WHICH IF DETERMINED
ADVERSELY TO THE COMPANY WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY.


 


SECTION 2.10                            COMPLIANCE WITH APPLICABLE LAWS.  NO
UNCURED MATERIAL VIOLATION OF ANY APPLICABLE LAWS BY THE COMPANY EXISTS.  THE
COMPANY HAS NOT RECEIVED WRITTEN NOTICE FROM ANY GOVERNMENTAL BODY OR OTHER
PERSON OF ANY FAILURE TO MATERIALLY COMPLY OR THE MATERIAL VIOLATION OF ANY
APPLICABLE LAWS WITH RESPECT TO THE COMPANY OR ITS FACILITIES.


 


SECTION 2.11                            TAX MATTERS.  EXCEPT AS AND TO THE
EXTENT SET FORTH ON SCHEDULE 2.11:


 


(A)                             SINCE APRIL 3, 2000, ALL RETURNS IN RESPECT OF
TAXES REQUIRED TO HAVE BEEN FILED WITH RESPECT TO THE COMPANY (INCLUDING ANY
CONSOLIDATED FEDERAL INCOME TAX RETURN AND ANY STATE RETURN THAT INCLUDES THE
COMPANY ON A CONSOLIDATED, COMBINED OR UNITARY BASIS) HAVE BEEN TIMELY FILED;


 


(B)                             ALL TAXES REQUIRED TO BE SHOWN ON SUCH RETURNS
OR OTHERWISE DUE OR PAYABLE HAVE BEEN TIMELY PAID AND ALL PAYMENTS OF ESTIMATED
TAXES REQUIRED TO BE MADE WITH RESPECT TO THE COMPANY HAVE BEEN MADE;


 


(C)                             ALL SUCH RETURNS ARE TRUE, CORRECT AND COMPLETE
IN ALL MATERIAL RESPECTS;

 

14

--------------------------------------------------------------------------------


 


(D)                             NO ADJUSTMENT RELATING TO ANY OF SUCH RETURNS
HAS BEEN PROPOSED  FORMALLY OR INFORMALLY IN WRITING BY ANY TAXING AUTHORITY
AND, TO THE KNOWLEDGE OF SELLER, NO BASIS EXISTS FOR ANY SUCH ADJUSTMENT;


 


(E)                             THERE ARE NO OUTSTANDING SUBPOENAS OR WRITTEN
REQUESTS FOR INFORMATION WITH RESPECT TO ANY SUCH RETURNS OF THE COMPANY OR THE
TAXES REFLECTED ON SUCH RETURNS;


 


(F)                               THERE ARE NO PENDING OR, TO THE KNOWLEDGE OF
SELLER AND THE COMPANY, THREATENED PROCEEDINGS FOR THE ASSESSMENT OR COLLECTION
OF TAXES AGAINST (I) THE COMPANY OR (II) ANY CORPORATION THAT WAS INCLUDED IN
THE FILING OF A RETURN WITH THE COMPANY ON A CONSOLIDATED, COMBINED OR UNITARY
BASIS WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY;


 


(G)                            THERE ARE NO TAX LIENS ON THE COMPANY AND THERE
ARE NO RECORDED TAX LIENS ON ANY ASSET OF THE COMPANY;


 


(H)                            THE COMPANY IS NOT A PARTY TO ANY AGREEMENT OR
ARRANGEMENT THAT WOULD RESULT, SEPARATELY OR IN THE AGGREGATE IN, THE PAYMENT OF
ANY “EXCESS PARACHUTE PAYMENT” WITHIN THE MEANING OF SECTION 280G(B) OF THE
CODE;


 


(I)                               NO ACCELERATION OF THE VESTING SCHEDULE FOR
ANY PROPERTY THAT IS SUBSTANTIALLY NONVESTED WITHIN THE MEANING OF THE
REGULATIONS UNDER SECTION 83 OF THE CODE WILL OCCUR IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT;


 


(J)                               THE COMPANY DOES NOT OWE ANY AMOUNT PURSUANT
TO ANY WRITTEN OR UNWRITTEN TAX SHARING AGREEMENT OR ARRANGEMENT OR WILL HAVE
ANY LIABILITY AFTER THE CLOSING DATE IN RESPECT OF ANY WRITTEN OR UNWRITTEN TAX
SHARING AGREEMENT OR ARRANGEMENT EXECUTED OR AGREED TO PRIOR TO THE CLOSING
DATE;


 


(K)                           ALL TAXES REQUIRED TO BE WITHHELD, COLLECTED OR
DEPOSITED BY THE COMPANY HAVE BEEN TIMELY WITHHELD, COLLECTED OR DEPOSITED AND,
TO THE EXTENT REQUIRED, HAVE BEEN PAID TO THE RELEVANT TAXING AUTHORITY;


 


(L)                               ANY ADJUSTMENT OF TAXES OF THE COMPANY MADE BY
THE INTERNAL REVENUE SERVICE THAT IS REQUIRED TO BE REPORTED TO ANY STATE, LOCAL
OR FOREIGN TAXING AUTHORITY HAS BEEN SO REPORTED AND ANY ADDITIONAL TAX DUE AS A
RESULT THEREOF HAS BEEN PAID IN FULL;


 


(M)                         THERE ARE NO OUTSTANDING WAIVERS OR AGREEMENTS
EXTENDING THE STATUTE OF LIMITATIONS FOR ANY PERIOD WITH RESPECT TO ANY TAX TO
WHICH THE COMPANY MAY BE SUBJECT;


 


(N)                            THERE ARE NO REQUESTS FOR RULINGS OR INFORMATION
CURRENTLY OUTSTANDING THAT COULD AFFECT THE TAXES OF THE COMPANY, OR ANY SIMILAR
MATTERS PENDING WITH RESPECT TO ANY TAXING AUTHORITY;


 


(O)                             THERE ARE NO PROPOSED REASSESSMENTS OF ANY
PROPERTY OWNED OR LEASED BY THE COMPANY OR OTHER PROPOSALS THAT COULD INCREASE
THE AMOUNT OF ANY TAX TO WHICH THE COMPANY WOULD BE SUBJECT; AND

 

15

--------------------------------------------------------------------------------


 


(P)                             NO POWER OF ATTORNEY THAT IS CURRENTLY IN FORCE
HAS BEEN GRANTED WITH RESPECT TO ANY MATTER RELATING TO TAXES THAT COULD AFFECT
THE COMPANY.


 


SECTION 2.12                            BANKRUPTCY.  THERE ARE NO BANKRUPTCY,
REORGANIZATION OR ARRANGEMENT PROCEEDINGS PENDING AGAINST, BEING CONTEMPLATED BY
OR, TO THE KNOWLEDGE OF SELLER AND THE COMPANY, THREATENED IN WRITING AGAINST
SELLER OR THE COMPANY.


 


SECTION 2.13                            EMPLOYMENT MATTERS.


 


(A)                             SCHEDULE 2.13 SETS FORTH A TRUE, ACCURATE AND
COMPLETE LIST OF THE FOLLOWING INFORMATION ABOUT EACH CURRENT EMPLOYEE OF THE
COMPANY, INCLUDING ANY EMPLOYEES ON LEAVE OF ABSENCE OR LAYOFF STATUS:  NAME;
JOB TITLE; COMPENSATION; ANY CHANGE IN COMPENSATION SINCE JANUARY 1, 2005;
VACATION ACCRUED; HOURS OF UNRECORDED SICK LEAVE, AND SERVICE CREDITED FOR
PURPOSES OF VESTING AND ELIGIBILITY TO PARTICIPATE UNDER ANY OF THE COMPANY’S
EMPLOYEE BENEFIT PLANS (AS DEFINED IN SECTION 2.27 BELOW).


 


(B)                             THE COMPANY IS IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH ALL APPLICABLE LAWS RESPECTING EMPLOYMENT PRACTICES AND TERMS OF
EMPLOYMENT (“EMPLOYMENT LAWS”) AND NO UNCURED MATERIAL VIOLATION OF ANY
APPLICABLE EMPLOYMENT LAWS BY THE COMPANY EXISTS.


 


(C)                             THE COMPANY HAS NOT RECEIVED WRITTEN NOTICE FROM
ANY GOVERNMENTAL BODY OR OTHER PERSON OF ANY FAILURE TO MATERIALLY COMPLY OR THE
MATERIAL VIOLATION OF ANY APPLICABLE EMPLOYMENT LAWS WITH RESPECT TO THE COMPANY
OR ITS FACILITIES.


 


(D)                             THE COMPANY IS NOT (I) TO THE KNOWLEDGE OF
SELLER AND THE COMPANY, NOW SUBJECT TO A UNION ORGANIZING EFFORT; OR
(II) SUBJECT TO ANY COLLECTIVE BARGAINING AGREEMENT WITH RESPECT TO ANY OF ITS
EMPLOYEES.  THE COMPANY DOES NOT HAVE ANY CURRENT GENERAL LABOR DISPUTES.  TO
THE KNOWLEDGE OF SELLER AND THE COMPANY, THERE ARE NO STRIKES, MATERIAL
SLOWDOWNS, WORK STOPPAGES OR LOCKOUTS, OR THREATS THEREOF, BY OR WITH RESPECT TO
ANY EMPLOYEES OF THE COMPANY.


 


SECTION 2.14                            INTELLECTUAL PROPERTY.


 


(A)                             SCHEDULE 2.14(A) LISTS ALL FOREIGN AND DOMESTIC
PATENTS, PATENT APPLICATIONS, TRADEMARKS AND SERVICE MARKS, TRADEMARK AND
SERVICE MARK APPLICATIONS, TRADE NAMES, COPYRIGHTS, AND COPYRIGHT APPLICATIONS
(WHETHER REGISTERED OR UNREGISTERED) (COLLECTIVELY, THE “INTELLECTUAL PROPERTY”)
HELD, OWNED OR USED BY THE COMPANY AS OF THE CLOSING DATE (“INCLUDED
INTELLECTUAL PROPERTY”).  EXCEPT AS SET FORTH ON SCHEDULE 2.14(A), THE COMPANY
OWNS OR LICENSES OR OTHERWISE HAS THE RIGHT TO USE ALL THE INCLUDED INTELLECTUAL
PROPERTY, WITHOUT THE PAYMENT OF ANY ROYALTIES OR OTHER PAYMENTS TO ANY
THIRD-PARTY.  THE INCLUDED INTELLECTUAL PROPERTY CONSTITUTES ALL THE
INTELLECTUAL PROPERTY NECESSARY FOR THE CONDUCT OF THE BUSINESS OF THE COMPANY
AS IT IS CURRENTLY CONDUCTED, EXCEPT WHERE THE FAILURE TO OWN, LICENSE OR HAVE
THE RIGHT TO USE SUCH INCLUDED INTELLECTUAL PROPERTY WOULD NOT HAVE OR BE A
MATERIAL ADVERSE EFFECT ON THE COMPANY.


 


(B)                             THE INCLUDED INTELLECTUAL PROPERTY DOES NOT
INCLUDE ANY OF THE TRADE NAMES OF THE COMPANY LISTED ON SCHEDULE 2.14(B), WHICH
ARE ASSETS OF SELLER THAT HAVE BEEN USED BY THE COMPANY.

 

16

--------------------------------------------------------------------------------


 


(C)                             THE COMPANY IS NOT CURRENTLY IN RECEIPT OF ANY
WRITTEN NOTICE OF ANY MATERIAL VIOLATION OF, AND TO THE KNOWLEDGE OF SELLER AND
THE COMPANY, IS NOT VIOLATING OR INFRINGING UPON THE INTELLECTUAL PROPERTY
RIGHTS OF ANY OTHER PERSON IN ANY OF THE INCLUDED INTELLECTUAL PROPERTY.


 


(D)                             EXCEPT AS SET FORTH ON SCHEDULE 2.14(D), TO THE
KNOWLEDGE OF SELLER AND THE COMPANY, NO OTHER PERSON IS INFRINGING OR
THREATENING TO INFRINGE ANY INTELLECTUAL PROPERTY RIGHTS OF THE COMPANY WITH
RESPECT TO ANY OF THE INTELLECTUAL PROPERTY.


 


SECTION 2.15                            ENVIRONMENTAL COMPLIANCE.  EXCEPT AS SET
FORTH ON SCHEDULE 2.15, TO THE KNOWLEDGE OF SELLER AND THE COMPANY:


 


(A)                             NO HAZARDOUS SUBSTANCES EXIST ON THE REAL
PROPERTY IN QUANTITIES WHICH VIOLATE, AND WOULD REQUIRE REPORTING TO ANY
GOVERNMENTAL BODY AND CLEANUP UNDER, APPLICABLE ENVIRONMENTAL LAWS;


 


(B)                             THE COMPANY HAS NOT RECEIVED WRITTEN NOTICE FROM
ANY GOVERNMENTAL BODY OR OTHER PERSON ALLEGING A VIOLATION OF APPLICABLE
ENVIRONMENTAL LAWS; AND


 


(C)                             NEITHER THE COMPANY NOR ANY OF THE COMPANY’S
FACILITIES ARE IN MATERIAL VIOLATION OF ANY ENVIRONMENTAL LAWS.


 


SECTION 2.16                            TITLE TO PROPERTIES; ENCUMBRANCES. 
EXCEPT AS SET FORTH ON SCHEDULE 2.16, THE COMPANY HAS GOOD AND VALID TITLE TO
ALL OF THE ASSETS REFLECTED IN THE BALANCE SHEETS INCLUDED AMONG THE COMPANY’S
FINANCIAL STATEMENTS OTHER THAN ANY ASSETS THEREIN REFLECTED THAT (X) HAVE BEEN
SOLD OR OTHERWISE DISPOSED OF IN THE ORDINARY COURSE OF BUSINESS SINCE THE DATE
THEREOF OR (Y) ARE NOT, INDIVIDUALLY OR IN THE AGGREGATE, MATERIAL TO THE
COMPANY, FREE AND CLEAR OF ALL LIENS OTHER THAN (I) LIENS, MORTGAGES, PLEDGES,
SECURITY INTERESTS OR OTHER ENCUMBRANCES SECURING INDEBTEDNESS SHOWN ON THE
COMPANY FINANCIAL STATEMENTS, (II) LIENS FOR TAXES, PAYMENTS OF WHICH ARE NOT
YET DELINQUENT OR THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS, (III) LIENS IN RESPECT OF PLEDGES OR DEPOSITS UNDER WORKERS’
COMPENSATION LAWS, UNEMPLOYMENT INSURANCE, SOCIAL SECURITY OR PUBLIC LIABILITY
LAWS, OR SIMILAR LEGISLATION, CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, LABORERS’
AND MATERIALMEN’S AND SIMILAR LIENS, IF THE OBLIGATIONS SECURED BY SUCH LIENS
ARE NOT THEN DELINQUENT OR ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS, (IV) LIENS RELATING TO ACCOUNTS PAYABLE INCURRED IN THE ORDINARY
COURSE OF BUSINESS AND CONSISTENT WITH PAST PRACTICE, AND (V) SUCH IMPERFECTIONS
OF TITLE WHICH DO NOT MATERIALLY DETRACT FROM THE VALUE OF THE ASSETS OF THE
COMPANY (SUBPARAGRAPHS (I), (II), (III), (IV) AND (V) ARE REFERRED TO HEREIN AS
“PERMITTED LIENS”).  EXCEPT AS SET FORTH ON SCHEDULE 2.16, THE COMPANY HOLDS
UNDER VALID LEASE AGREEMENTS ALL REAL AND PERSONAL PROPERTIES THAT ARE SUBJECT
TO LEASES AND ENJOYS PEACEFUL AND UNDISTURBED POSSESSION OF SUCH PROPERTIES
UNDER SUCH LEASES, OTHER THAN (A) ANY PROPERTIES AS TO WHICH SUCH LEASES HAVE
TERMINATED IN THE ORDINARY COURSE OF BUSINESS, AND (B) ANY PROPERTIES THAT,
INDIVIDUALLY OR IN THE AGGREGATE, ARE NOT MATERIAL TO THE COMPANY.

 

17

--------------------------------------------------------------------------------


 


SECTION 2.17                            INSURANCE.  SCHEDULE 2.17(A) SETS FORTH
A LIST OF ALL POLICIES OF INSURANCE CURRENTLY IN EFFECT RELATING TO THE BUSINESS
OR OPERATIONS OF THE COMPANY (TRUE, ACCURATE AND COMPLETE COPIES OF WHICH HAVE
BEEN MADE AVAILABLE TO PURCHASER).  ALL PREMIUMS DUE AND PAYABLE FOR SUCH
INSURANCE POLICIES HAVE BEEN PAID IN THE ORDINARY COURSE OF BUSINESS AND THE
INSURANCE POLICIES ARE IN FULL FORCE AND EFFECT.  EXCEPT AS SET FORTH ON
SCHEDULE 2.17(A), THERE ARE NO CLAIMS PENDING UNDER ANY SUCH POLICIES.  EXCEPT
AS INDICATED ON SCHEDULE 2.17(A), NO SUCH POLICIES OF INSURANCE WILL REMAIN IN
EFFECT UPON THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


SECTION 2.18                            PERMITS AND LICENSES.  SCHEDULE 2.18
SETS FORTH A TRUE, ACCURATE AND COMPLETE LIST OF ALL THE GOVERNMENTAL
AUTHORIZATIONS THE COMPANY HAS WHICH, EXCEPT AS SET FORTH ON SCHEDULE 2.18,
COMPRISE ALL THE GOVERNMENTAL AUTHORIZATIONS THE COMPANY IS REQUIRED TO HAVE
UNDER APPLICABLE LAWS TO CONDUCT ITS BUSINESS AS IT IS NOW BEING CONDUCTED,
EXCEPT WHERE THE FAILURE TO HAVE SUCH PERMITS, LICENSES, CERTIFICATES AND
AUTHORITIES WOULD NOT RESULT IN A MATERIAL ADVERSE EFFECT ON THE COMPANY. 
EXCEPT AS SET FORTH IN SCHEDULE 2.18, THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT WILL NOT CONSTITUTE A VIOLATION OF ANY PERMIT,
LICENSE, CERTIFICATE OR AUTHORITY FROM ANY GOVERNMENTAL BODY, WHICH WOULD RESULT
IN A MATERIAL ADVERSE EFFECT.


 


SECTION 2.19                            AGREEMENTS, CONTRACTS AND COMMITMENTS.


 


(A)                             SCHEDULE 2.19 SETS FORTH A TRUE, ACCURATE AND
COMPLETE LIST OF:


 

(I)                                    ALL CONTRACTS TO WHICH THE COMPANY IS A
PARTY OR BY WHICH ANY ITS ASSETS OR PROPERTIES IS BOUND (I) THAT INVOLVES
CONSIDERATION OR OTHER EXPENDITURE IN EXCESS OF $10,000.00 DURING A FISCAL YEAR,
(II) THAT INVOLVES PERFORMANCE BY THE COMPANY OVER A PERIOD OF MORE THAN SIX
(6) MONTHS, (III) THAT CANNOT, BY ITS TERMS, BE TERMINATED BY THE COMPANY
WITHOUT PENALTY OR PAYMENT ON THIRTY (30) DAYS OR LESS NOTICE, OR (IV) THAT IS
OTHERWISE MATERIAL TO THE ONGOING BUSINESS OR ONGOING OPERATIONS OF THE COMPANY
(THE “MATERIAL CONTRACTS”);

 

(II)                                ALL CONTRACTS (WHICH SCHEDULE SHALL REFLECT
WHICH SUCH SUBMETERING CONTRACTS ARE WRITTEN OR ORAL) TO WHICH THE COMPANY IS A
PARTY OR BY WHICH ANY OF ITS ASSETS OR PROPERTIES IS BOUND THAT OBLIGATE THE
COMPANY TO FURNISH METER READING, BILLING (INCLUDING ALLOCATION BILLING AND
RATIO BILLING) OR COLLECTION SERVICES IN THE BUSINESS (THE “SUBMETERING
CONTRACTS”);

 

(III)                            ALL CONTRACTS TO WHICH THE COMPANY IS A PARTY
OR BY WHICH ANY ITS ASSETS OR PROPERTIES IS BOUND THAT OBLIGATE THE COMPANY TO
FURNISH INSTALLATION, CONSTRUCTION OR MAINTENANCE SERVICES IN THE BUSINESS (THE
“CONSTRUCTION CONTRACTS”); AND

 

(IV)                               ALL CONTRACTS TO WHICH THE COMPANY (OR THE
SELLER, IN THE CASE OF LEASED VEHICLES AND LEASED COMPUTER EQUIPMENT THAT ARE
USED BY THE COMPANY) IS A PARTY OR BY WHICH ANY ITS ASSETS OR PROPERTIES IS
BOUND THAT ARE REAL OR PERSONAL PROPERTY LEASES (THE “MATERIAL LEASES”);

 

18

--------------------------------------------------------------------------------


 

(V)                                   ALL CONTRACTS TO WHICH THE COMPANY IS A
PARTY OR BY WHICH ANY ITS ASSETS OR PROPERTIES IS BOUND THAT ARE GUARANTEES OR
UNDER WHICH THE COMPANY INDEMNIFIES OR IS CONTINGENTLY LIABLE FOR THE PAYMENT OR
PERFORMANCE OF ANY LIABILITY OR OBLIGATION OF ANY OTHER PERSON (THE
“GUARANTEES”);

 

(VI)                               ALL CONTRACTS BETWEEN THE COMPANY, ON THE ONE
HAND, AND ANY OF ITS AFFILIATES OR ANY OF THE SHAREHOLDERS, OFFICERS, DIRECTORS,
EMPLOYEES, CONSULTANTS, SALES REPRESENTATIVES, AGENTS (OR ANY OF THEIR
RESPECTIVE AFFILIATES), ON THE OTHER HAND (THE “AFFILIATE AGREEMENTS”);

 

(VII)                           ALL CONTRACTS TO WHICH THE COMPANY IS A PARTY OR
BY WHICH ANY ITS ASSETS OR PROPERTIES IS BOUND THAT ARE LICENSES OF ANY OF THE
INCLUDED INTELLECTUAL PROPERTY (THE “MATERIAL IP LICENSES”); AND

 

(VIII)                       ALL THE INTERNET DOMAIN NAME REGISTRATIONS USED BY
THE COMPANY IN CONDUCTING ITS BUSINESS, TOGETHER WITH THE NAME OF THE APPLICABLE
REGISTRAR OF INTERNET DOMAIN NAMES (THE “DOMAIN NAME CONTRACTS”).

 


THE MATERIAL CONTRACTS, SUBMETERING CONTRACTS, CONSTRUCTION CONTRACTS, MATERIAL
LEASES, GUARANTEES, AFFILIATE AGREEMENTS, MATERIAL IP LICENSES AND DOMAIN NAME
CONTRACTS ARE COLLECTIVELY REFERRED TO IN THIS AGREEMENT AS THE “COMPANY
CONTRACTS”.


 


(B)                             TRUE, ACCURATE AND COMPLETE COPIES OF THE
WRITTEN COMPANY CONTRACTS HAVE BEEN MADE AVAILABLE TO PURCHASER.  THERE ARE NO
AMENDMENTS OR MODIFICATIONS TO ANY OF THE COMPANY CONTRACTS THAT HAVE NOT BEEN
MADE AVAILABLE TO PURCHASER.


 


(C)                             TO THE KNOWLEDGE OF SELLER AND THE COMPANY, EACH
OF THE COMPANY CONTRACTS CONSTITUTES THE VALID AND LEGALLY BINDING OBLIGATION OF
THE PARTIES THERETO.  EXCEPT AS SET FORTH ON SCHEDULE 2.19, THE COMPANY IS IN
FULL COMPLIANCE WITH ALL MATERIAL TERMS AND REQUIREMENTS OF THE COMPANY
CONTRACTS.  TO THE KNOWLEDGE OF THE SELLER AND THE COMPANY, NONE OF THE COMPANY
CONTRACTS MATERIALLY VIOLATES ANY APPLICABLE LAWS.  TO THE KNOWLEDGE OF SELLER
AND THE COMPANY, EACH OTHER PERSON THAT HAS OR HAD ANY OBLIGATION OR LIABILITY
UNDER ANY OF THE COMPANY CONTRACTS IS IN FULL COMPLIANCE WITH ALL MATERIAL TERMS
AND REQUIREMENTS THEREOF.


 


(D)                             NEITHER SELLER NOR THE COMPANY HAS GIVEN OR
RECEIVED FROM ANY OTHER PERSON ANY WRITTEN NOTICE REGARDING ANY ACTUAL, ALLEGED,
POSSIBLE OR POTENTIAL VIOLATION OR BREACH OF, OR DEFAULT UNDER, ANY OF THE
COMPANY CONTRACTS.  THERE ARE NO RENEGOTIATIONS OF, ATTEMPTS TO RENEGOTIATE, OR
OUTSTANDING RIGHTS TO RENEGOTIATE ANY REDUCTION OF MATERIAL AMOUNTS PAID OR
PAYABLE TO THE COMPANY UNDER ANY OF THE COMPANY CONTRACTS.  NEITHER SELLER NOR
THE COMPANY HAS RECEIVED FROM ANY PERSON ANY WRITTEN NOTICE REGARDING THE
TERMINATION OR AMENDMENT OF THE TERM OF ANY OF THE COMPANY CONTRACTS.


 


(E)                             THE COMPANY IS NOT A PARTY TO OR BOUND BY ANY
CONTRACT OR ORGANIZATIONAL DOCUMENT WHICH PURPORTS TO RESTRICT BY VIRTUE OF A
NONCOMPETITION, TERRITORIAL EXCLUSIVITY OR OTHER

 

19

--------------------------------------------------------------------------------


 


PROVISION COVERING SUCH SUBJECT MATTER, THE SCOPE OF THE BUSINESS OR OPERATIONS
OF THE COMPANY OR ANY OF ITS AFFILIATES GEOGRAPHICALLY OR OTHERWISE.


 


(F)                               THERE IS NO POWER OF ATTORNEY THAT IS
CURRENTLY EFFECTIVE AND OUTSTANDING WITH RESPECT TO THE BUSINESS, OPERATIONS OR
ANY OF THE ASSETS OR PROPERTIES OF THE COMPANY.


 


SECTION 2.20                            WARRANTIES.


 


(A)                             EXCEPT AS SET FORTH ON SCHEDULE 2.20, THERE ARE
NO PENDING NOR, TO THE KNOWLEDGE OF SELLER AND THE COMPANY, THREATENED IN
WRITING, MATERIAL CLAIMS UNDER OR PURSUANT TO ANY WARRANTY, WHETHER EXPRESSED OR
IMPLIED, ON PRODUCTS OR SERVICES SOLD OR PERFORMED PRIOR TO THE CLOSING DATE BY
THE COMPANY THAT ARE NOT DISCLOSED OR REFERRED TO IN THE COMPANY FINANCIAL
STATEMENTS AND THAT ARE NOT FULLY RESERVED AGAINST IN ACCORDANCE WITH GAAP.


 


(B)                             ALL OF THE SERVICES PERFORMED BY THE COMPANY
(WHETHER DIRECTLY OR INDIRECTLY THROUGH INDEPENDENT CONTRACTORS) DURING THE 12
MONTHS PRECEDING THE CLOSING DATE, TO THE KNOWLEDGE OF SELLER AND THE COMPANY,
HAVE BEEN PERFORMED IN MATERIAL CONFORMITY WITH ALL EXPRESS WRITTEN WARRANTIES,
AND, EXCEPT WITH RESPECT TO TRANSMITTER WARRANTY CLAIMS (AS DEFINED IN
SECTION 8.2(C)(II) BELOW) FOR WHICH SELLER HAS AGREED TO INDEMNIFY PURCHASER AND
THE COMPANY, TO THE KNOWLEDGE OF THE SELLER AND THE COMPANY, THE COMPANY WILL
NOT HAVE ANY MATERIAL LIABILITY FOR REPLACEMENT OR REPAIR OR FOR OTHER DAMAGES
RELATING TO OR ARISING FROM ANY SUCH SERVICES, EXCEPT FOR AMOUNTS INCURRED IN
THE ORDINARY COURSE OF BUSINESS WHICH ARE IMMATERIAL AND NOT REQUIRED BY GAAP TO
BE DISCLOSED IN THE COMPANY FINANCIAL STATEMENTS.


 


(C)                             SCHEDULE 2.20(C) IS A TRUE, ACCURATE AND
COMPLETE LIST OF ALL MTI TRANSMITTER SYSTEMS INSTALLED AS OF THE CLOSING DATE
(AND NOT OTHERWISE REPLACED OR REMOVED) IN ANY DWELLINGS OR BUILDINGS FOR WHICH
THE COMPANY FURNISHES BILLING (INCLUDING ALLOCATION BILLING AND RATIO BILLING)
SERVICES UNDER A SUBMETERING CONTRACT.


 


(D)                             SCHEDULE 2.20(D) IS A TRUE, ACCURATE AND
COMPLETE LIST OF ALL BILLING METERS READING “ZERO” AT JUNE 8, 2005.


 


SECTION 2.21                            BOOKS AND RECORDS.  THE BOOKS, ACCOUNTS,
LEDGERS AND FILES OF THE COMPANY ARE TRUE, ACCURATE AND COMPLETE IN ALL MATERIAL
RESPECTS AND HAVE BEEN MAINTAINED IN ACCORDANCE WITH SOUND BUSINESS AND
ACCOUNTING PRACTICES.


 


SECTION 2.22                            MATERIAL ASSETS.


 


(A)                             A TRUE, COMPLETE AND ACCURATE LIST OF ALL THE
PROPERTIES, RIGHTS AND ASSETS OWNED BY THE COMPANY (WHETHER TANGIBLE OR
INTANGIBLE, AND WHETHER REAL, PERSONAL OR MIXED) AND REFLECTED ON THE BALANCE
SHEET INCLUDED IN THE INTERIM COMPANY FINANCIAL STATEMENTS IS SET FORTH ON
SCHEDULE 2.22 (THE “MATERIAL ASSETS”).  A TRUE AND COMPLETE AND ACCURATE LIST OF
ALL THE PROPERTIES, RIGHTS AND ASSETS LEASED BY THE COMPANY UNDER THE MATERIAL
LEASES IS LISTED ON SCHEDULE 2.22 AS LEASED PROPERTIES, RIGHTS AND ASSETS.

 

20

--------------------------------------------------------------------------------


 


(B)                             EXCEPT AS SET FORTH ON SCHEDULE 2.22, THE
MATERIAL ASSETS TOGETHER WITH THE MATERIAL LEASES (I) CONSTITUTE ALL THE
MATERIAL PROPERTIES, RIGHTS AND ASSETS, INCLUDING CONTRACT RIGHTS AND EQUIPMENT,
USED OR HELD FOR USE BY THE COMPANY IN THE OPERATION OF THE FACILITIES AND OTHER
BUSINESS OPERATIONS OF THE COMPANY AS THEY WERE OPERATED IN THE 12-MONTH PERIOD
ENDING ON THE DATE OF THE INTERIM COMPANY FINANCIAL STATEMENTS, AND ARE OPERATED
ON THE EFFECTIVE DATE AND WILL BE OPERATED THROUGH THE CLOSING DATE, AND
(II) CONSTITUTE ALL OF THE MATERIAL PROPERTIES, RIGHTS AND ASSETS THAT ARE
NECESSARY FOR OPERATION OF THE FACILITIES AND OTHER BUSINESS OPERATIONS OF THE
COMPANY AS THEY ARE OPERATED ON THE EFFECTIVE DATE AND WILL BE OPERATED THROUGH
THE CLOSING DATE.


 


(C)                             THE COMPANY HAS GOOD AND VALID TITLE, FREE AND
CLEAR OF ALL LIENS, TO ALL THE MATERIAL ASSETS REFLECTED IN THE INTERIM COMPANY
FINANCIAL STATEMENTS AS BEING OWNED BY THE COMPANY, AS OF THE DATE THEREOF,
OTHER THAN (I) ANY ASSETS OR PROPERTIES THAT HAVE BEEN SOLD OR OTHERWISE
DISPOSED OF IN THE ORDINARY COURSE OF BUSINESS SINCE THE DATE OF SUCH INTERIM
COMPANY FINANCIAL STATEMENTS, (II) LIENS DISCLOSED IN THE NOTES TO SUCH
FINANCIAL STATEMENTS, (III) STATUTORY LIENS FOR CURRENT TAXES NOT YET DUE, (IV) 
LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS, AND (V) LIENS AND
IMPERFECTIONS OF TITLE DESCRIBED IN SECTION 2.16.


 


SECTION 2.23                            CONDITION OF PERSONAL PROPERTY.  EACH
MATERIAL ITEM OF PERSONAL PROPERTY OF THE COMPANY IS IN GOOD WORKING ORDER AND
REPAIR (TAKING ITS AGE AND ORDINARY WEAR AND TEAR INTO ACCOUNT), HAS BEEN
OPERATED AND MAINTAINED IN THE ORDINARY COURSE OF BUSINESS AND REMAINS IN
SUITABLE AND ADEQUATE CONDITION FOR USE CONSISTENT WITH ITS PRIMARY USE.


 


SECTION 2.24                            ACCOUNTS RECEIVABLE.  THE ACCOUNTS
RECEIVABLE OF THE COMPANY REFLECTED IN THE BALANCE SHEET DATED AS OF MARCH 31,
2005 INCLUDED IN THE INTERIM COMPANY FINANCIAL STATEMENTS, AND THE ADDITIONAL
ACCOUNTS RECEIVABLE REFLECTED ON THE BOOKS AND RECORDS OF THE COMPANY SINCE THE
DATE OF THE INTERIM COMPANY FINANCIAL STATEMENTS (COLLECTIVELY, THE “ACCOUNTS
RECEIVABLE”), UNLESS PAID PRIOR TO THE CLOSING DATE, AND EXCEPT TO THE EXTENT
AND NET OF THE AGGREGATE AMOUNT RESERVED AGAINST THEREON AS SET FORTH IN THE
INTERIM COMPANY FINANCIAL STATEMENTS (THE “A/R RESERVE”), REPRESENT VALID
OBLIGATIONS ARISING FROM SALES ACTUALLY MADE OR SERVICES ACTUALLY PERFORMED BY
THE COMPANY IN THE ORDINARY COURSE OF BUSINESS.  SCHEDULE 2.24 SETS FORTH A
TRUE, ACCURATE AND COMPLETE LIST (IDENTIFYING THE NAME AND ADDRESS OF THE
OBLIGOR, AMOUNT OWED AND AGING) OF THE ACCOUNTS RECEIVABLE AS OF THE DATE OF THE
INTERIM COMPANY FINANCIAL STATEMENTS AND AT THE CUT-OFF TIME.  EXCEPT AS SET
FORTH ON SCHEDULE 2.24, THE ACCOUNTS RECEIVABLE ARE OWNED BY THE COMPANY FREE
AND CLEAR OF ALL LIENS, OTHER THAN PERMITTED LIENS AND EXCEPT TO THE EXTENT
OTHERWISE RESERVED AGAINST OR REFLECTED IN THE INTERIM COMPANY FINANCIAL
STATEMENTS.  TO THE KNOWLEDGE OF SELLER AND THE COMPANY, THERE IS NO CONTEST,
CLAIM OR RIGHT OF SET-OFF UNDER ANY CONTRACT WITH THE OBLIGOR OF ANY ACCOUNTS
RECEIVABLE.


 


SECTION 2.25                            INVENTORIES.


 


(A)                             EXCEPT AS SET FORTH IN SCHEDULE 2.25(A):


 

(I)                                    THE INVENTORIES HELD BY THE COMPANY ARE
REFLECTED IN THE BALANCE SHEET DATED AS OF MARCH 31, 2005 INCLUDED IN THE
INTERIM COMPANY FINANCIAL STATEMENTS, AND IN

 

21

--------------------------------------------------------------------------------


 

THE PRE-CLOSING INVENTORY FOR ADDITIONAL INVENTORY REFLECTED ON THE BOOKS AND
RECORDS OF THE COMPANY SINCE THE DATE OF THE INTERIM FINANCIAL STATEMENTS, AT
THE LOWER OF COST OR MARKET VALUE IN ACCORDANCE WITH GAAP;

 

(II)                                NONE OF SUCH INVENTORIES HAVE BEEN WRITTEN
UP IN VALUE OR REPURCHASED BY, OR RETURNED TO, THE COMPANY AT AN INCREASED
VALUE;

 

(III)                            ALL SUCH INVENTORIES ARE OWNED BY THE COMPANY
FREE AND CLEAR OF ALL LIENS, OTHER THAN PERMITTED LIENS AND EXCEPT TO THE EXTENT
OTHERWISE RESERVED AGAINST OR REFLECTED IN THE INTERIM COMPANY FINANCIAL
STATEMENTS; AND

 

(IV)                               TO THE KNOWLEDGE OF THE COMPANY, THERE ARE NO
MATERIAL ADVERSE CONDITIONS THAT AFFECT THE SUPPLY OF MATERIALS AVAILABLE TO THE
COMPANY, AND TO THE KNOWLEDGE OF SELLER AND THE COMPANY, THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY WILL NOT ADVERSELY AFFECT ANY SUCH SUPPLY.

 


(B)                             SCHEDULE 2.25(B) LISTS A TRUE, COMPLETE AND
ACCURATE INVENTORY OF ALL INOVONICS TRANSMITTER SYSTEMS OWNED BY THE COMPANY AND
DESIGNED FOR USE TO REPLACE MTI TRANSMITTER SYSTEMS LISTED ON
SCHEDULE 2.20(C) (THE “REPLACEMENT TRANSMITTERS”).


 


SECTION 2.26                            NO UNDISCLOSED LIABILITIES.  EXCEPT
(A) AS AND TO THE EXTENT OF THE AMOUNTS SPECIFICALLY REFLECTED OR ACCRUED FOR IN
THE BALANCE SHEET DATED AS OF MARCH 31, 2005 INCLUDED IN THE INTERIM COMPANY
FINANCIAL STATEMENTS, (B) FOR CURRENT LIABILITIES AND OBLIGATIONS INCURRED IN
THE ORDINARY COURSE OF BUSINESS SINCE SUCH BALANCE SHEET DATE, (C) AS TO THE
SPECIFIC MATTERS DISCLOSED IN OR ARISING OUT OF MATTERS SET FORTH ON
SCHEDULE 2.26 AND THE OTHER SELLER SCHEDULES OR WHICH ARE THE SUBJECT OF OTHER
REPRESENTATIONS AND WARRANTIES IN THIS ARTICLE II AND (D) LIABILITIES OR
OBLIGATIONS WHICH DO NOT HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY, TO THE
KNOWLEDGE OF SELLER, THE COMPANY DOES NOT HAVE ANY LIABILITIES OR OBLIGATIONS OF
ANY NATURE (WHETHER MATURED, ABSOLUTE, ACCRUED, CONTINGENT, CONDITIONAL OR
OTHERWISE, AND WHETHER DUE OR TO BECOME DUE), AND TO THE SELLER’S KNOWLEDGE,
THERE IS NO BASIS FOR THE ASSERTION OR RECOVERY AGAINST THE COMPANY OF ANY
LIABILITY OR OBLIGATION NOT EXCEPTED BY THE PRECEDING CLAUSES (A) THROUGH (D) OF
THIS SECTION 2.26.


 


SECTION 2.27                            EMPLOYEE BENEFIT PLANS; ERISA.


 


(A)                             SET FORTH ON SCHEDULE 2.27(A), IS A COMPLETE AND
ACCURATE LIST OF ALL EMPLOYEE BENEFIT PLANS UNDER WHICH ANY OF THE COMPANY’S
EMPLOYEES, OR ANY DEPENDENTS THEREOF, PARTICIPATES OR BENEFITS OR ARE ELIGIBLE
TO PARTICIPATE OR BENEFIT.


 


(B)                             AS USED IN THIS AGREEMENT, THE TERM “EMPLOYEE
BENEFIT PLANS” MEANS:  (I) ANY “EMPLOYEE BENEFIT PLAN” OR “PLAN” WITHIN THE
MEANING OF SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”); AND (II) ALL PLANS OR POLICIES PROVIDING FOR “FRINGE
BENEFITS” (INCLUDING VACATION, PAID HOLIDAYS, PERSONAL LEAVE, EMPLOYEE
DISCOUNTS, EDUCATIONAL BENEFITS OR SIMILAR PROGRAMS), AND EACH OTHER BONUS,
INCENTIVE COMPENSATION, DEFERRED COMPENSATION, PROFIT SHARING, STOCK, SEVERANCE,
RETIREMENT, HEALTH, LIFE,

 

22

--------------------------------------------------------------------------------


 


DISABILITY, GROUP INSURANCE, EMPLOYMENT, STOCK OPTION, STOCK PURCHASE, STOCK
APPRECIATION RIGHT, PERFORMANCE SHARE, SUPPLEMENTAL UNEMPLOYMENT, LAYOFF,
CONSULTING, OR ANY OTHER SIMILAR PLAN, AGREEMENT, POLICY OR UNDERSTANDING
(WHETHER WRITTEN OR ORAL, QUALIFIED OR NONQUALIFIED, CURRENTLY EFFECTIVE OR
TERMINATED), AND ANY TRUST, ESCROW OR OTHER AGREEMENT RELATED THERETO, WHICH: 
(A) IS OR HAS BEEN ESTABLISHED, MAINTAINED OR CONTRIBUTED TO BY SELLER OR THE
COMPANY OR ANY OTHER CORPORATION OR TRADE OR BUSINESS UNDER COMMON CONTROL WITH
SELLER (AN “ERISA AFFILIATE”) AS DETERMINED UNDER SECTION 414(B), (C) OR (M) OF
THE CODE WITH RESPECT TO SELLER, OR WITH RESPECT TO WHICH SELLER HAS OR MAY HAVE
ANY LIABILITY THAT COULD AFFECT SELLER OR SELLER’S ASSETS, PROPERTIES,
OPERATIONS, OR ACTIVITIES; OR (B) PROVIDES BENEFITS, OR DESCRIBES POLICIES OR
PROCEDURES APPLICABLE, TO ANY PRESENT OR FORMER DIRECTOR, OFFICER OR EMPLOYEE OF
SELLER OR ANY DEPENDENT THEREOF, REGARDLESS OF WHETHER FUNDED.  EMPLOYEE BENEFIT
PLANS ALSO INCLUDES ANY WRITTEN OR ORAL REPRESENTATIONS MADE TO ANY PRESENT OR
FORMER DIRECTOR, OFFICER OR EMPLOYEE OF THE COMPANY PROMISING OR GUARANTEEING
ANY EMPLOYER PAYMENT OR FUNDING FOR THE CONTINUATION OF MEDICAL, DENTAL, LIFE OR
DISABILITY COVERAGE FOR ANY PERIOD OF TIME BEYOND THE END OF THE CURRENT PLAN
YEAR (EXCEPT TO THE EXTENT OF COVERAGE REQUIRED UNDER SECTION 4980B OF THE
CODE).


 


(C)                             SELLER HAS MADE AVAILABLE TO PURCHASER A TRUE,
ACCURATE AND COMPLETE COPY OF EACH EMPLOYEE BENEFIT PLAN UNDER WHICH ANY OF THE
COMPANY’S EMPLOYEES, OR ANY DEPENDENTS THEREOF, PARTICIPATES OR BENEFITS OR ARE
ELIGIBLE TO PARTICIPATE OR BENEFIT AND, IF APPLICABLE, RELATED TRUST AGREEMENTS,
ALL AMENDMENTS THERETO AND WRITTEN INTERPRETATIONS THEREOF, THE MOST RECENTLY
DISSEMINATED SUMMARY PLAN DESCRIPTION AND AN EXPLANATION OF ANY MATERIAL PLAN
MODIFICATIONS MADE AFTER THE DATE THEREOF, AND THE MOST RECENT DETERMINATION
LETTER RECEIVED FROM THE INTERNAL REVENUE SERVICE, IF APPLICABLE.  SELLER HAS NO
FORMAL PLAN OR COMMITMENT, WHETHER LEGALLY BINDING OR NOT, TO CREATE ANY
ADDITIONAL EMPLOYEE BENEFIT PLANS OR MODIFY OR CHANGE ANY EXISTING EMPLOYEE
BENEFIT PLANS THAT WOULD AFFECT ANY EMPLOYEE OF THE COMPANY, OR ANY DEPENDENT OR
BENEFICIARY THEREOF.


 


(D)                             SELLER OR AN ERISA AFFILIATE OTHER THAN THE
COMPANY IS THE PRIMARY SPONSORING EMPLOYER OF EACH EMPLOYEE BENEFIT PLAN THAT
COVERS ANY EMPLOYEES OF THE COMPANY, OR ANY DEPENDENTS THEREOF.


 


(E)                             EACH EMPLOYEE BENEFIT PLAN UNDER WHICH ANY OF
THE COMPANY’S EMPLOYEES, OR DEPENDENTS THEREOF, PARTICIPATES OR BENEFITS OR ARE
ELIGIBLE TO PARTICIPATE OR BENEFIT, AND EACH AGREEMENT, CONTRACT OR OTHER
COMMITMENT, OBLIGATION OR ARRANGEMENT RELATING TO ANY EMPLOYEE BENEFIT PLAN OR
THE ASSETS OF ANY EMPLOYEE BENEFIT PLAN (OR ITS RELATED TRUST) INCLUDING, BUT
NOT LIMITED TO, EACH ADMINISTRATIVE SERVICES AGREEMENT, INSURANCE POLICY OR
ANNUITY CONTRACT, MAY BE AMENDED OR TERMINATED TO REFLECT THE WITHDRAWAL OF THE
COMPANY AS A COVERED OR PARTICIPATING EMPLOYER AT ANY TIME WITHOUT ANY LIABILITY
TO THE COMPANY, OTHER THAN LIABILITIES WHICH WOULD NOT HAVE A MATERIAL ADVERSE
EFFECT ON THE COMPANY.


 


(F)                               TO THE KNOWLEDGE OF SELLER AND THE COMPANY,
EACH EMPLOYEE BENEFIT PLAN HAS BEEN OPERATED IN ALL MATERIAL RESPECTS IN
COMPLIANCE WITH APPLICABLE ERISA AND TAX QUALIFICATION REQUIREMENTS AND ALL
OTHER APPLICABLE LAWS.

 

23

--------------------------------------------------------------------------------


 


(G)                            THERE IS NO EMPLOYEE BENEFIT PLAN THAT IS
MAINTAINED OR CONTRIBUTED TO BY SELLER OR ANY ERISA AFFILIATE THAT IS OR WAS
SUBJECT TO PART 3 OF TITLE I OF ERISA OR TITLE IV OF ERISA AND NONE OF THE
EMPLOYEE BENEFIT PLANS IS OR WAS A “MULTIPLE EMPLOYER PLAN” OR A “MULTI-EMPLOYER
PLAN” (AS DESCRIBED OR DEFINED IN ERISA OR THE CODE).


 


(H)                            EXCEPT FOR COVERAGE REQUIRED UNDER CODE
SECTION 4980B, NO WRITTEN OR ORAL REPRESENTATIONS HAVE BEEN MADE BY, OR ON
BEHALF OF, THE COMPANY, THE SELLER OR ANY ERISA AFFILIATE TO ANY EMPLOYEE OR
OFFICER OR FORMER EMPLOYEE OR OFFICER OF THE COMPANY PROMISING OR GUARANTEEING
ANY COVERAGE UNDER ANY EMPLOYEE WELFARE BENEFIT PLAN (AS DEFINED IN ERISA
SECTION 3(1)) FOR ANY PERIOD OF TIME BEYOND THE END OF THE CURRENT PLAN YEAR.


 


(I)                               OTHER THAN ROUTINE CLAIMS FOR BENEFITS, THERE
ARE NO MATERIAL ACTIONS, SUITS, CLAIMS, AUDITS OR INVESTIGATIONS PENDING FOR
WHICH THE COMPANY HAS RECEIVED WRITTEN NOTICE OR, TO THE KNOWLEDGE OF SELLER AND
THE COMPANY, THREATENED IN WRITING AGAINST, OR WITH RESPECT TO, ANY OF THE
EMPLOYEE BENEFIT PLANS OR THEIR ASSETS, TRUSTEES OR ADMINISTRATORS; AND ALL
CONTRIBUTIONS REQUIRED TO BE MADE TO THE EMPLOYEE BENEFIT PLANS HAVE BEEN MADE
TIMELY AND, IN ALL MATERIAL RESPECTS, IN ACCORDANCE WITH APPLICABLE LAWS.


 


(J)                               PURCHASER DOES NOT, DIRECTLY OR INDIRECTLY,
ASSUME OR OTHERWISE TAKE ANY RESPONSIBILITY FOR CONTRIBUTIONS OR BENEFITS UNDER,
OR THE ADMINISTRATION, MAINTENANCE OR SPONSORSHIP OF, ANY OF THE EMPLOYEE
BENEFIT PLANS OF SELLER, AND PURCHASER SHALL HAVE NO LIABILITY THEREFORE.


 


SECTION 2.28                            CERTAIN BUSINESS PRACTICES.  SINCE
APRIL 3, 2000, TO THE KNOWLEDGE OF SELLER, NEITHER THE COMPANY NOR ANY
DIRECTORS, OFFICERS, REPRESENTATIVES, AGENTS OR EMPLOYEES OF THE COMPANY (IN
THEIR CAPACITIES AS SUCH) HAS, DIRECTLY OR INDIRECTLY:  (A)  (I) USED ANY FUNDS
FOR UNLAWFUL CONTRIBUTIONS, GIFTS, ENTERTAINMENT OR OTHER UNLAWFUL PURPOSES
RELATING TO POLITICAL ACTIVITY, (II)  MADE ANY UNLAWFUL PAYMENT TO FOREIGN OR
DOMESTIC GOVERNMENT OFFICIALS OR EMPLOYEES OR TO FOREIGN OR DOMESTIC POLITICAL
PARTIES OR CAMPAIGNS OR VIOLATED ANY PROVISION OF THE FOREIGN CORRUPT PRACTICES
ACT OF 1977, AS AMENDED AND INCLUDING ANY CORRESPONDING PROVISIONS OF SUCCEEDING
LAW, AND THE REGULATIONS PROMULGATED THEREUNDER (THE “FCPA”), OR (III) MADE ANY
OTHER UNLAWFUL PAYMENT; (B) MADE OR RECEIVED ANY CONTRIBUTION, GIFT, BRIBE,
REBATE, PAYOFF, INFLUENCE PAYMENT, KICKBACK OR OTHER PAYMENT TO OR FROM ANY
PERSON, PRIVATE OR PUBLIC, REGARDLESS OF THE FORM, WHETHER IN MONEY, PROPERTY OR
SERVICES (I) TO OBTAIN FAVORABLE TREATMENT IN SECURING BUSINESS, (II) TO PAY FOR
FAVORABLE TREATMENT FOR BUSINESS SECURED, (III) TO OBTAIN SPECIAL CONCESSIONS OR
FOR SPECIAL CONCESSIONS ALREADY OBTAINED, FOR OR IN RESPECT OF THE COMPANY, OR
(IV) IN VIOLATION OF ANY APPLICABLE LAWS; OR (C) ESTABLISHED OR MAINTAINED ANY
FUND OR ASSET THAT HAS NOT BEEN RECORDED IN THE BOOKS AND RECORDS OF THE
COMPANY.


 


SECTION 2.29                            CUSTOMERS AND SUPPLIERS.  EXCEPT AS SET
FORTH ON SCHEDULE 2.29, NO CUSTOMER OF THE COMPANY THAT ACCOUNTED FOR MORE THAN
FIVE PERCENT (5%) OF THE CONSOLIDATED REVENUES OR INCOME OF THE COMPANY DURING
BOTH THE LAST FULL FISCAL YEAR ENDING DECEMBER 31, 2004 AND THE INTERIM PERIOD
ENDING MAY 31, 2005 HAS ADVISED THE COMPANY IN WRITING THAT, WITH RESPECT TO
CUSTOMERS OF THE COMPANY, SUCH CUSTOMER WILL STOP OR MATERIALLY TERMINATE BUYING
MATERIALS, PRODUCTS OR SERVICES FROM THE COMPANY.  NO SUPPLIER OF THE COMPANY
THAT IS A SOLE

 

24

--------------------------------------------------------------------------------


 


SUPPLIER OF ANY SIGNIFICANT PRODUCT OR COMPONENT TO THE COMPANY, HAS ADVISED THE
COMPANY IN WRITING THAT IT WILL STOP, OR MATERIALLY DECREASE THE RATE OF,
SUPPLYING MATERIALS, PRODUCTS, OR SERVICES TO THE COMPANY.


 


SECTION 2.30                            BROKERS.  EXCEPT AS SET FORTH ON
SCHEDULE 2.30, NO BROKER, FINDER OR INVESTMENT BANKER IS ENTITLED TO ANY
BROKERAGE, FINDER’S OR OTHER FEE OR COMMISSION IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY BASED UPON ARRANGEMENTS MADE BY OR ON BEHALF OF
SELLER OR THE COMPANY.  SELLER IS RESPONSIBLE FOR AND WILL PAY IN FULL THE FEE
OWED EACH PERSON LISTED ON SCHEDULE 2.30 IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY.


 


SECTION 2.31                            BANK ACCOUNTS.  SCHEDULE 2.31 LISTS ALL
OF THE DEPOSIT, SAVINGS, MONEY MARKET AND OTHER ACCOUNTS AT BANKS OR OTHER
FINANCIAL INSTITUTIONS (WITH EACH IDENTIFIED BY NAME OF THE BANK, NAME OF THE
ACCOUNT, ACCOUNT NUMBER AND THE NAME OF ANY PERSON AUTHORIZED TO WITHDRAW FROM
OR ACCESS THE ACCOUNT) WHERE ANY FUNDS OR MONIES OF THE COMPANY ARE KEPT OR
DEPOSITED.


 


SECTION 2.32                            DISCLAIMER OF ADDITIONAL AND IMPLIED
WARRANTIES.  SELLER IS MAKING NO REPRESENTATIONS OR WARRANTIES, EXPRESSED OR
IMPLIED, OF ANY NATURE WHATSOEVER EXCEPT AS SPECIFICALLY SET FORTH IN
ARTICLE II.

 


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby makes the representations and warranties set forth in this
ARTICLE III to Seller.

 


SECTION 3.1                                   ORGANIZATION AND AUTHORITY.


 


(A)                             PURCHASER IS A LIMITED PARTNERSHIP DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
DELAWARE.  PURCHASER HAS ALL REQUISITE LIMITED PARTNERSHIP POWER AND LIMITED
PARTNERSHIP AUTHORITY TO CARRY ON ITS BUSINESS AS IT IS NOW BEING CONDUCTED, AND
TO OWN, LEASE AND OPERATE ITS PROPERTIES AND ASSETS, AND TO PERFORM ALL ITS
OBLIGATIONS UNDER THE AGREEMENTS AND INSTRUMENTS TO WHICH IT IS A PARTY OR BY
WHICH IT IS BOUND.  PURCHASER IS DULY QUALIFIED TO DO BUSINESS AS A FOREIGN
LIMITED PARTNERSHIP AND IS IN GOOD STANDING UNDER THE LAWS OF EACH STATE OR
OTHER JURISDICTION IN WHICH THE PROPERTIES AND ASSETS OWNED, LEASED OR OPERATED
BY IT OR THE NATURE OF THE BUSINESS CONDUCTED BY IT MAKE SUCH QUALIFICATION
NECESSARY, EXCEPT IN SUCH JURISDICTIONS WHERE THE FAILURE TO BE DULY QUALIFIED
OR IN GOOD STANDING WOULD NOT HAVE OR BE A MATERIAL ADVERSE EFFECT ON PURCHASER.


 


(B)                             TRUE, CORRECT AND COMPLETE COPIES OF THE
ORGANIZATIONAL DOCUMENTS OF PURCHASER, WITH ALL AMENDMENTS THERETO THROUGH THE
DATE OF THIS AGREEMENT, HAVE BEEN DELIVERED BY PURCHASER.


 


SECTION 3.2                                   AUTHORITY RELATIVE TO AGREEMENT. 
PURCHASER HAS FULL LIMITED PARTNERSHIP POWER AND AUTHORITY TO EXECUTE AND
DELIVER THIS AGREEMENT, AND THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY,
AND NO FURTHER PROCEEDINGS ON THE PART OF PURCHASER ARE NECESSARY TO

 

25

--------------------------------------------------------------------------------


 


CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.  THIS AGREEMENT AND THE
TRANSACTION DOCUMENTS TO WHICH PURCHASER IS A PARTY HAS BEEN DULY AND VALIDLY
EXECUTED AND DELIVERED BY PURCHASER, AND THIS AGREEMENT, AND THE TRANSACTION
DOCUMENTS TO WHICH PURCHASER IS A PARTY WILL CONSTITUTE THE VALID AND BINDING
OBLIGATION OF PURCHASER ENFORCEABLE AGAINST PURCHASER IN ACCORDANCE WITH ITS
TERMS, SUBJECT TO THE EFFECT OF BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM, OR OTHER SIMILAR LAWS RELATING TO CREDITORS’ RIGHTS GENERALLY AND
GENERAL EQUITABLE PRINCIPLES.


 


SECTION 3.3                                   NO VIOLATION.  NEITHER THE
EXECUTION, DELIVERY NOR PERFORMANCE OF THIS AGREEMENT, IN ITS ENTIRETY, NOR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, AS OF THE CLOSING DATE,
(I) TO PURCHASER’S KNOWLEDGE, VIOLATES (“PURCHASER’S VIOLATION”) IN ANY MATERIAL
RESPECT ANY LAW , ORDER, WRIT, JUDGMENT, INJUNCTION, AWARD, DECREE, RULE,
STATUTE, ORDINANCE OR REGULATION APPLICABLE TO PURCHASER, (II) IS IN CONFLICT
WITH, RESULTS IN A BREACH OR TERMINATION OF ANY PROVISION OF, CAUSES THE
ACCELERATION OF THE MATURITY OF ANY DEBT OR OBLIGATION PURSUANT TO, CONSTITUTES
A DEFAULT (OR GIVES RISE TO ANY RIGHT OF TERMINATION, CANCELLATION OR
ACCELERATION) UNDER, OR RESULTS IN THE CREATION OF ANY LIEN UPON ANY CURRENTLY
OWNED PROPERTY OF PURCHASER PURSUANT TO, ANY TERMS, CONDITIONS OR PROVISIONS OF
ANY NOTE, LICENSE, INSTRUMENT, INDENTURE, MORTGAGE, DEED OF TRUST OR OTHER
AGREEMENT OR UNDERSTANDING OR ANY OTHER RESTRICTION OF ANY KIND OR CHARACTER, TO
WHICH PURCHASER IS A PARTY OR BY WHICH ANY CURRENTLY OWNED PROPERTY OF PURCHASER
IS SUBJECT OR BOUND (COLLECTIVELY, “PURCHASER’S DEFAULT”), OR (III) CONFLICTS
(“PURCHASER’S CONFLICT”) WITH OR RESULTS IN ANY BREACH OF ANY PROVISION OF THE
CERTIFICATE OR ARTICLES OF INCORPORATION OR BYLAWS OF PURCHASER, WHICH
PURCHASER’S VIOLATION, PURCHASER’S DEFAULT OR PURCHASER’S CONFLICT COULD
REASONABLY BE EXPECTED TO HAVE OR BE A MATERIAL ADVERSE EFFECT ON PURCHASER.


 


SECTION 3.4                                   CONSENTS AND APPROVALS.  NO PRIOR
CONSENT, APPROVAL OR AUTHORIZATION OF, OR DECLARATION, FILING OR REGISTRATION
WITH ANY PERSON, DOMESTIC OR FOREIGN, IS REQUIRED OF OR BY PURCHASER IN
CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY PURCHASER OF THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.


 


SECTION 3.5                                   INVESTMENT INTENT.


 


(A)                             PURCHASER IS ACQUIRING THE SHARES FOR ITS OWN
ACCOUNT FOR INVESTMENT AND NOT WITH A VIEW TOWARD RESALE OR REDISTRIBUTION IN A
MANNER WHICH WOULD REQUIRE REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE, AND
PURCHASER DOES NOT PRESENTLY HAVE ANY REASON TO ANTICIPATE ANY CHANGE IN ITS
CIRCUMSTANCES OR OTHER PARTICULAR OCCASION OR EVENT WHICH WOULD CAUSE IT TO SELL
THE SHARES OR ANY PART THEREOF OR INTEREST THEREIN.  PURCHASER HAS NOT OFFERED
OR SOLD THE SHARES OR ANY PART THEREOF OR INTEREST THEREIN, AND HAS NO PRESENT
INTENTION OF DIVIDING THE SHARES WITH OTHERS OR OF RESELLING OR OTHERWISE
DISPOSING OF THE SHARES OR ANY PART THEREOF OR INTEREST THEREIN EITHER CURRENTLY
OR AFTER THE PASSAGE OF A FIXED OR DETERMINABLE PERIOD OF TIME OR UPON THE
OCCURRENCE OR NONOCCURRENCE OF ANY PREDETERMINED EVENT OR CIRCUMSTANCE.

 

26

--------------------------------------------------------------------------------


 


(B)                             PURCHASER ACKNOWLEDGES THAT (I) ITS ACQUISITION
OF THE COMPANY INVOLVES A HIGH DEGREE OF RISK AND (II) IT UNDERSTANDS THAT THE
PURCHASE OF THE SHARES IS AN ILLIQUID INVESTMENT.


 


(C)                             PURCHASER ACKNOWLEDGES THAT SELLER HAS MADE
AVAILABLE, OR CAUSED THE COMPANY TO MAKE AVAILABLE, TO PURCHASER THE OPPORTUNITY
TO EVALUATE THE MERITS AND RISKS ASSOCIATED WITH OWNERSHIP OF THE SHARES,
INCLUDING INFORMATION RELATED TO THE FINANCIAL POSITION AND RESULTS OF
OPERATIONS OF THE COMPANY.  SPECIFICALLY, PURCHASER ACKNOWLEDGES RECEIPT OF THE
COMPANY FINANCIAL STATEMENTS AND PURCHASER HAS HAD ACCESS TO OFFICERS OF THE
COMPANY TO MAKE SUCH FURTHER INQUIRY AS PURCHASER HAS DEEMED APPROPRIATE. 
PURCHASER REPRESENTS THAT IT HAS MADE OTHER INVESTMENTS OF A SIMILAR NATURE OR,
BY REASON OF PURCHASER’S BUSINESS AND FINANCIAL EXPERIENCE AND OF THE BUSINESS
AND FINANCIAL EXPERIENCE OF THOSE PERSONS IT HAS RETAINED TO ADVISE IT WITH
RESPECT TO ITS PURCHASE AND OWNERSHIP OF THE SHARES, IT IS A SOPHISTICATED,
WELL-INFORMED INVESTOR AND HAS ACQUIRED THE CAPACITY TO PROTECT ITS OWN INTEREST
IN INVESTMENTS OF THIS NATURE.  IN REACHING THE CONCLUSION THAT IT DESIRES TO
ACQUIRE THE SHARES, PURCHASER HAS CAREFULLY EVALUATED ITS FINANCIAL RESOURCES
AND INVESTMENT POSITION, AND THE RISKS ASSOCIATED WITH THIS INVESTMENT AND
ACKNOWLEDGES THAT IT IS ABLE TO BEAR THE ECONOMIC RISKS OF THIS INVESTMENT.


 


SECTION 3.6                                   FINANCING.  PURCHASER HAS
SUFFICIENT CAPITAL RESOURCES TO ENABLE PURCHASER TO PAY THE PURCHASE PRICE IN
ACCORDANCE WITH SECTION 1.2 AND TO EFFECT THE OTHER TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT AT THE CLOSING DATE.


 


SECTION 3.7                                   DISCLAIMER OF ADDITIONAL AND
IMPLIED WARRANTIES.  PURCHASER IS MAKING NO REPRESENTATIONS OR WARRANTIES,
EXPRESS OR IMPLIED, OF ANY NATURE WHATSOEVER EXCEPT AS SPECIFICALLY SET FORTH IN
ARTICLE III OF THIS AGREEMENT.


 


ARTICLE IV
CERTAIN TAX MATTERS

 


SECTION 4.1                                   PREPARATION AND FILING OF RETURNS.


 


(A)                             SELLER SHALL PREPARE AND TIMELY FILE, OR SHALL
CAUSE TO BE PREPARED AND TIMELY FILED, AT ITS COST AND EXPENSE, THE FOLLOWING
RETURNS WITH RESPECT TO THE COMPANY OR IN RESPECT OF ITS BUSINESSES, ASSETS OR
OPERATIONS:


 

(I)                                    ALL RETURNS FOR ANY TAXES FOR ANY TAXABLE
PERIOD ENDING ON OR BEFORE THE CLOSING DATE IMPOSED UPON, OR MEASURED BY,
INCOME; AND

 

(II)                                ALL OTHER RETURNS REQUIRED TO BE FILED
(TAKING INTO ACCOUNT EXTENSIONS) PRIOR TO THE CLOSING DATE.

 


(B)                             ANY RETURN TO BE PREPARED AND FILED BY SELLER IN
ACCORDANCE WITH SECTION 4.1(A) SHALL, TO THE EXTENT PERMITTED BY APPLICABLE
LAWS, BE PREPARED ON A BASIS CONSISTENT WITH THE LAST PREVIOUS RETURN OF THE
COMPANY.

 

27

--------------------------------------------------------------------------------


 


(C)                             PURCHASER SHALL PREPARE AND TIMELY FILE, OR
SHALL CAUSE TO BE PREPARED AND TIMELY FILED, AT ITS COST AND EXPENSE, ALL OTHER
RETURNS WITH RESPECT TO COMPANY OR IN RESPECT OF ITS BUSINESSES, ASSETS OR
OPERATIONS.


 


(D)                             ANY RETURN TO BE PREPARED AND FILED BY PURCHASER
FOR TAXABLE PERIODS BEGINNING BEFORE THE CLOSING DATE AND ENDING AFTER THE
CLOSING DATE SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, BE PREPARED ON A
BASIS CONSISTENT WITH THE LAST PREVIOUS RETURN OF THE COMPANY.


 


SECTION 4.2                                   TAX INDEMNIFICATION BY SELLER. 
SELLER SHALL INDEMNIFY THE PURCHASER INDEMNIFIED PARTIES (AS DEFINED IN
SECTION 8.2 BELOW) IN RESPECT OF, AND HOLD THE PURCHASER INDEMNIFIED PARTIES
HARMLESS AGAINST (I) THE FAILURE TO PERFORM ANY COVENANT OR AGREEMENT SET FORTH
IN THIS ARTICLE IV, AND (II) WITHOUT DUPLICATION, THE FOLLOWING TAXES:


 


(A)                             ANY AND ALL TAXES DUE AND PAYABLE BY THE COMPANY
FOR ANY TAXABLE PERIOD ENDING (OR DEEMED PURSUANT TO SECTION 4.4(B) TO END) ON
OR BEFORE THE CLOSING DATE; AND


 


(B)                             ANY LIABILITY OF THE COMPANY FOR TAXES FOR
PERIODS ENDING (OR DEEMED PURSUANT TO SECTION 4.4(B) TO END) ON OR BEFORE THE
CLOSING DATE UNDER TREASURY REGULATION SECTION 1.1502-6 OR UNDER ANY COMPARABLE
OR SIMILAR PROVISION UNDER STATE, LOCAL OR FOREIGN LAWS OR REGULATIONS EXCEPT TO
THE EXTENT OF THE ACCRUALS OR RESERVES FOR TAXES SET FORTH ON THE CLOSING DATE
BALANCE SHEET.


 


SECTION 4.3                                   TAX INDEMNIFICATION BY PURCHASER. 
PURCHASER SHALL INDEMNIFY THE SELLER INDEMNIFIED PARTIES IN RESPECT OF, AND HOLD
THE SELLER INDEMNIFIED PARTIES HARMLESS AGAINST, ANY AND ALL TAXES FOR ANY
TAXABLE PERIOD BEGINNING (OR DEEMED PURSUANT TO SECTION 4.4(B) TO BEGIN) AFTER
THE CLOSING DATE.


 


SECTION 4.4                                   ALLOCATION OF CERTAIN TAXES.


 


(A)                             THE PARTIES AGREE THAT IF THE COMPANY IS
PERMITTED BUT NOT REQUIRED UNDER APPLICABLE STATE OR LOCAL TAX LAWS TO TREAT THE
CLOSING DATE AS THE LAST DAY OF A TAXABLE PERIOD, THE PARTIES SHALL TREAT SUCH
DAY AS THE LAST DAY OF A TAXABLE PERIOD.  THE PARTIES AGREE THAT THEY WILL TREAT
THE COMPANY AS IF IT CEASED TO BE PART OF THE AFFILIATED GROUP OF CORPORATIONS
OF WHICH SELLER IS A MEMBER WITHIN THE MEANING OF SECTION 1504 OF THE CODE, AND
ANY COMPARABLE OR SIMILAR PROVISION OF STATE, LOCAL OR FOREIGN LAWS, AT THE
EFFECTIVE TIME.


 


(B)                             ANY TAXES FOR A TAXABLE PERIOD ENDING AFTER THE
CLOSING DATE WITH RESPECT TO THE COMPANY SHALL BE PAID BY PURCHASER OR THE
COMPANY, AND THE TAXES FOR SUCH PERIOD SHALL BE APPORTIONED FOR PURPOSES OF
SECTION 4.2 AND SECTION 4.3 BETWEEN THE PARTIES BASED ON THE ACTUAL OPERATIONS
OF THE COMPANY DURING THE PORTION OF SUCH PERIOD ENDING ON THE CLOSING DATE, IF
ANY, AND THE PORTION OF SUCH PERIOD BEGINNING ON THE DAY FOLLOWING THE CLOSING
DATE, AND FOR PURPOSES OF THE PROVISIONS OF SECTION 4.2, SECTION 4.3 AND
SECTION 4.5, EACH PORTION OF SUCH PERIOD SHALL BE DEEMED TO BE A TAXABLE PERIOD
(WHETHER OR NOT IT IS IN FACT A TAXABLE PERIOD).  ANY TAXES ALLOCATED OR
APPORTIONED BY MEANS OF THIS SECTION 4.4(B) SHALL, TO THE EXTENT ALLOCATED TO

 

28

--------------------------------------------------------------------------------


 


THE PERIOD BEFORE THE CLOSING DATE, BE FOR THE ACCOUNT OF SELLER AND ANY TAXES
ALLOCATED OR APPORTIONED BY MEANS OF THIS SECTION 4.4(B) SHALL, TO THE EXTENT
ALLOCATED TO THE PERIOD AFTER THE CLOSING DATE, BE FOR THE ACCOUNT OF PURCHASER.


 


(C)                             SELLER SHALL MAKE ANY PAYMENT OF TAXES
APPORTIONED UNDER SECTION 4.4(B) FOR WHICH IT IS LIABLE UNDER SECTION 4.2(A) TO
PURCHASER NOT LATER THAN FIVE BUSINESS DAYS PRIOR TO THE DUE DATE FOR THE
PAYMENT OF SUCH TAXES (INCLUDING ESTIMATED TAXES).


 


(D)                             THE PARTIES AGREE THAT NEITHER SELLER NOR
PURCHASER SHALL, IN CONNECTION WITH THE PURCHASE OF THE SHARES UNDER THIS
AGREEMENT, MAKE ANY ELECTION UNDER SECTION 338 OF THE CODE.


 


SECTION 4.5                                   REFUNDS AND CARRYBACKS.


 


(A)                             SELLER SHALL BE ENTITLED TO AN AMOUNT EQUAL TO
ANY REFUNDS (INCLUDING ANY INTEREST PAID THEREON) OR CREDITS OF TAXES
ATTRIBUTABLE TO TAXABLE PERIODS ENDING (OR DEEMED PURSUANT TO SECTION 4.4(B) TO
END) ON OR BEFORE THE CLOSING DATE TO THE EXTENT SUCH REFUNDS (INCLUDING ANY
INTEREST PAID THEREON) OR CREDITS WERE NOT INCLUDED IN THE CLOSING DATE BALANCE
SHEET.  PURCHASER SHALL PROMPTLY NOTIFY SELLER IN WRITING OF ANY TAX REFUND(S)
RECEIVED BY OR PAYABLE TO THE COMPANY AFTER THE CLOSING IN RESPECT OF PERIODS
BEFORE OR INCLUDING THE CLOSING DATE.


 


(B)                             PURCHASER, THE COMPANY, AND/OR THEIR AFFILIATES,
AS THE CASE MAY BE, SHALL BE ENTITLED TO ANY REFUNDS (INCLUDING ANY INTEREST
PAID THEREON) OR CREDITS OF TAXES ATTRIBUTABLE TO (I) TAXABLE PERIODS BEGINNING
(OR DEEMED PURSUANT TO SECTION (B) TO BEGIN) AFTER THE CLOSING DATE AND
(II) TAXABLE PERIODS ENDING (OR DEEMED PURSUANT TO SECTION 4.4(B) TO END) ON OR
BEFORE THE CLOSING DATE TO THE EXTENT SUCH REFUNDS (INCLUDING ANY INTEREST PAID
THEREON) OR CREDITS WERE INCLUDED IN THE CLOSING DATE BALANCE SHEET.


 


(C)                             PURCHASER SHALL, OR SHALL CAUSE THE COMPANY
PROMPTLY TO, FORWARD TO OR REIMBURSE SELLER FOR ANY REFUNDS (INCLUDING ANY
INTEREST PAID THEREON) OR CREDITS DUE SELLER (PURSUANT TO THE TERMS OF THIS
AGREEMENT) AFTER RECEIPT THEREOF, AND SELLER SHALL PROMPTLY FORWARD TO PURCHASER
OR REIMBURSE PURCHASER FOR ANY REFUNDS (INCLUDING ANY INTEREST PAID THEREON) OR
CREDITS DUE PURCHASER AFTER RECEIPT THEREOF.


 


(D)                             PURCHASER AND SELLER AGREE THAT THE COMPANY
SHALL NOT CARRY BACK IN RESPECT TO ANY CONSOLIDATED, COMBINED OR UNITARY RETURN
ANY ITEM OF LOSS, DEDUCTION OR CREDIT WHICH ARISES IN ANY TAXABLE PERIOD ENDING
AFTER THE CLOSING DATE TO ANY TAXABLE PERIOD ENDING ON OR BEFORE THE CLOSING
DATE.


 


SECTION 4.6                                   COOPERATION ON TAX MATTERS; TAX
AUDITS.


 


(A)                             THE PARTIES AND THEIR RESPECTIVE AFFILIATES
SHALL COOPERATE IN THE PREPARATION OF ALL RETURNS FOR ANY TAX PERIODS FOR WHICH
ONE PARTY COULD REASONABLY REQUIRE THE ASSISTANCE OF THE OTHER PARTY IN
OBTAINING ANY NECESSARY INFORMATION.  SUCH COOPERATION SHALL INCLUDE, BUT NOT BE
LIMITED TO, FURNISHING PRIOR YEARS’ RETURNS OR RETURN PREPARATION PACKAGES TO

 

29

--------------------------------------------------------------------------------


 


THE EXTENT RELATED TO A COMPANY OR SUBSIDIARY ILLUSTRATING PREVIOUS REPORTING
PRACTICES OR CONTAINING HISTORICAL INFORMATION RELEVANT TO THE PREPARATION OF
SUCH RETURNS, AND FURNISHING SUCH OTHER INFORMATION WITHIN SUCH PARTY’S
POSSESSION REQUESTED BY THE PARTY FILING SUCH RETURNS AS IS RELEVANT TO THEIR
PREPARATION.  SUCH COOPERATION AND INFORMATION ALSO SHALL INCLUDE WITHOUT
LIMITATION PROVISION OF POWERS OF ATTORNEY FOR THE PURPOSE OF SIGNING RETURNS
AND DEFENDING AUDITS AND PROMPTLY FORWARDING COPIES OF APPROPRIATE NOTICES AND
FORMS OR OTHER COMMUNICATIONS RECEIVED FROM OR SENT TO ANY APPLICABLE
GOVERNMENTAL AUTHORITY RESPONSIBLE FOR THE IMPOSITION OF TAXES (THE “TAXING
AUTHORITY”) WHICH RELATE TO THE COMPANY, AND PROVIDING COPIES OF ALL RELEVANT
RETURNS TO THE EXTENT RELATED TO EITHER COMPANY, TOGETHER WITH ACCOMPANYING
SCHEDULES AND RELATED WORKPAPERS, DOCUMENTS RELATING TO RULINGS OR OTHER
DETERMINATIONS BY ANY TAXING AUTHORITY AND RECORDS CONCERNING THE OWNERSHIP AND
TAX BASIS OF PROPERTY, WHICH THE REQUESTED PARTY MAY POSSESS.  THE PARTIES AND
THEIR RESPECTIVE AFFILIATES SHALL MAKE THEIR RESPECTIVE EMPLOYEES AND FACILITIES
AVAILABLE ON A MUTUALLY CONVENIENT BASIS TO EXPLAIN ANY DOCUMENTS OR INFORMATION
PROVIDED HEREUNDER.


 


(B)                             PURCHASER SHALL PROMPTLY NOTIFY SELLER IN
WRITING OF ANY WRITTEN NOTICE OF A PROPOSED ASSESSMENT OR CLAIM IN AN AUDIT OR
ADMINISTRATIVE OR JUDICIAL PROCEEDING INVOLVING THE COMPANY WHICH, IF DETERMINED
ADVERSELY TO THE TAXPAYER, WOULD BE GROUNDS FOR INDEMNIFICATION UNDER THIS
ARTICLE IV; PROVIDED, HOWEVER, THAT A FAILURE TO GIVE SUCH NOTICE WILL NOT
AFFECT PURCHASER’S RIGHT TO INDEMNIFICATION HEREUNDER, EXCEPT TO THE EXTENT, IF
ANY, THAT, BUT FOR SUCH FAILURE, SELLER COULD HAVE AVOIDED THE TAX LIABILITY IN
QUESTION.  IN THE CASE OF AN AUDIT OR ADMINISTRATIVE OR JUDICIAL PROCEEDING THAT
RELATES TO ANY PRE-CLOSING TAXABLE YEAR OR PERIOD, PROVIDED THAT WITHIN THIRTY
(30) DAYS AFTER SELLER RECEIVES THE WRITTEN NOTICE FROM PURCHASER REQUIRED UNDER
THIS  SECTION 4.6(B) AND PRIOR TO TAKING ANY ACTION WITH RESPECT TO SUCH AUDIT
OR ADMINISTRATIVE OR JUDICIAL PROCEEDING, SELLER ACKNOWLEDGES IN WRITING ITS
LIABILITY UNDER THIS SECTION 4.6 TO HOLD THE PURCHASER INDEMNIFIED PARTIES
HARMLESS AGAINST THE FULL AMOUNT OF ANY ADJUSTMENT WHICH MAY BE MADE AS A
CONDUCT OF SUCH AUDIT OR PROCEEDING; PROVIDED, HOWEVER, THAT SELLER SHALL NOT
SETTLE OR OTHERWISE COMPROMISE ANY ISSUE OR MATTER WITHOUT PURCHASER’S PRIOR
WRITTEN CONSENT IF SUCH ISSUE OR MATTER WILL HAVE A MATERIAL AFFECT ON THE TAX
LIABILITY OF PURCHASER OR THE COMPANY FOR A POST-CLOSING TAXABLE YEAR OR
PERIOD.  PURCHASER ALSO MAY PARTICIPATE IN ANY SUCH AUDIT OR PROCEEDING. 
PURCHASER MAY, WITHOUT ANY EFFECT TO ITS RIGHT TO INDEMNIFICATION UNDER THIS
ARTICLE IV, TO DEFEND THE SAME IN SUCH MANNER AS IT MAY DEEM APPROPRIATE,
INCLUDING, BUT NOT LIMITED TO, SETTLING SUCH AUDIT OR PROCEEDING.  EXCEPT AS
PROVIDED OTHERWISE IN THIS ARTICLE IV, PURCHASER SHALL CONTROL AT ITS OWN
EXPENSE ANY AND ALL AUDIT, ADMINISTRATIVE AND JUDICIAL PROCEEDINGS RELATED TO
THE COMPANY OR THE COMPANY’S TAXES.


 


SECTION 4.7                                   TERMINATION OF TAX-SHARING
AGREEMENTS.  ALL TAX SHARING AGREEMENTS OR SIMILAR ARRANGEMENTS WITH RESPECT TO
OR INVOLVING THE COMPANY SHALL BE TERMINATED PRIOR TO THE CLOSING DATE AND,
AFTER THE CLOSING DATE, THE COMPANY SHALL NOT BE BOUND THEREBY OR HAVE ANY
LIABILITY THEREUNDER FOR AMOUNTS DUE IN RESPECT OF PERIODS ENDING ON OR BEFORE
THE CLOSING DATE.


 


SECTION 4.8                                   TAX CLAIMS.  NOTWITHSTANDING ANY
PROVISION OF THIS AGREEMENT TO THE CONTRARY, THIS ARTICLE IV SHALL GOVERN ALL
INDEMNITY OR OTHER CLAIMS RELATED TO, OR IN RESPECT OF, TAXES (COLLECTIVELY,
“TAX CLAIMS”) AND THE PROVISIONS SET FORTH IN ARTICLE VIII OF THIS AGREEMENT
SHALL NOT APPLY OR HAVE ANY EFFECT ON TAX CLAIMS.  PURCHASER AND SELLER AGREE
THAT ANY

 

30

--------------------------------------------------------------------------------


 


AMOUNTS PAID BY EITHER OF THEM TO THE OTHER PARTY PURSUANT TO THIS ARTICLE IV OR
PURSUANT TO ARTICLE VIII OF THIS AGREEMENT SHALL BE TREATED AS AN ADJUSTMENT TO
THE PURCHASE PRICE FOR ALL TAX PURPOSES.


 


ARTICLE V
ADDITIONAL COVENANTS


 


SECTION 5.1                                   ACCESS TO, AND INFORMATION
CONCERNING, PROPERTIES AND RECORDS.   INTENTIONALLY OMITTED.


 


SECTION 5.2                                   PUBLIC ANNOUNCEMENTS.  WITHOUT THE
PRIOR WRITTEN APPROVAL OF SELLER (IN THE CASE OF A RELEASE OR STATEMENT BY
PURCHASER) OR PURCHASER (IN THE CASE OF A RELEASE OR STATEMENT BY SELLER), NO
PARTY HERETO WILL ISSUE, OR PERMIT ANY AGENT OR AFFILIATE OF SUCH PARTY TO
ISSUE, ANY PRESS RELEASES OR OTHERWISE MAKE, OR CAUSE ANY AGENT OR AFFILIATE OF
SUCH PARTY TO MAKE, ANY PUBLIC STATEMENTS WITH RESPECT TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT WHEN SUCH RELEASE OR STATEMENT IS
DEEMED IN GOOD FAITH BY THE RELEASING PARTY TO BE REQUIRED BY APPLICABLE LAWS OR
UNDER THE APPLICABLE RULES AND REGULATIONS OF A STOCK EXCHANGE OR MARKET ON
WHICH THE SECURITIES OF THE RELEASING PARTY OR ANY OF ITS AFFILIATES ARE
LISTED.  IN EACH CASE TO WHICH SUCH EXCEPTION APPLIES, THE RELEASING PARTY WILL
USE ITS REASONABLE EFFORTS TO PROVIDE A COPY OF SUCH RELEASE OR STATEMENT TO
PURCHASER (IN THE CASE OF A RELEASE OR STATEMENT BY SELLER) OR SELLER (IN THE
CASE OF A RELEASE OR STATEMENT BY PURCHASER) AND INCORPORATE ANY REASONABLE
CHANGES WHICH ARE SUGGESTED BY SUCH NON-DISCLOSING PARTY PRIOR TO RELEASING OR
MAKING THE STATEMENT.  WITHOUT LIMITING THE FOREGOING, SELLER WILL FILE A
FORM 8-K IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT CONTAINING SUCH INFORMATION AS SELLER DEEMS APPROPRIATE.


 


SECTION 5.3                                   GOOD FAITH EFFORTS TO CONSUMMATE
TRANSACTIONS.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, PURCHASER
AND SELLER AGREE TO USE REASONABLE GOOD FAITH EFFORTS TO TAKE, OR CAUSE TO BE
TAKEN, ALL ACTIONS, AND TO DO, OR CAUSE TO BE DONE, ALL THINGS NECESSARY,
PROPER, OR ADVISABLE UNDER THIS AGREEMENT AND APPLICABLE LAWS AND REGULATIONS,
TO CONSUMMATE AND MAKE EFFECTIVE, AS SOON AS PRACTICABLE AFTER THE EFFECTIVE
DATE, THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, SECURING ALL THIRD-PARTY APPROVALS AND THE REQUIRED REGULATORY
APPROVALS NECESSARY TO CONSUMMATE THE TRANSACTIONS PROVIDED HEREIN AND TO
SATISFY THE OTHER CONDITIONS TO CLOSING CONTAINED HEREIN AS SOON AS REASONABLY
PRACTICABLE.  EACH PARTY AGREES TO MAKE COPIES OF ITS RESPECTIVE REGULATORY
FILINGS AND RELATED CORRESPONDENCE TO REGULATORY AGENCIES AVAILABLE TO THE OTHER
PARTY.  NOTWITHSTANDING ANY PROVISION CONTAINED IN THIS AGREEMENT TO THE
CONTRARY, SELLER SHALL DIRECT THE INITIATION AND PROSECUTION OF, AND THROUGH
COUNSEL OF ITS OWN CHOOSING WILL HAVE CONTROL OVER, ALL FILINGS AND PROCEEDINGS
BEFORE ANY GOVERNMENTAL BODIES IN ORDER TO OBTAIN THE REQUIRED REGULATORY
APPROVALS.


 


SECTION 5.4                                   COMPANY’S EMPLOYEES.  DURING THE
PENDENCY OF THE TRANSACTIONS CONTEMPLATED HEREBY, SELLER SHALL CAUSE THE
COMPANY, TO THE EXTENT NOT PROHIBITED BY LAW OR CONTRACT, TO GIVE TO PURCHASER
AND ITS REPRESENTATIVES ACCESS, UPON REASONABLE REQUEST AND AT REASONABLE TIMES,
THROUGHOUT THE PERIOD PRIOR TO THE CLOSING, TO ALL EMPLOYEES OF COMPANY.

 

31

--------------------------------------------------------------------------------


 


SECTION 5.5                                   RESIGNATIONS.  ON OR PRIOR TO THE
CLOSING DATE, EACH OF PETER J. MOERBEEK, JAMES WISENER, DAVID RODRIGUE, AND
CHERYL L. CLARY SHALL RESIGN, IN WRITING, FROM ALL POSITIONS HELD BY HIM AS AN
OFFICER, DIRECTOR, EMPLOYEE, CONSULTANT AND/OR INDEPENDENT CONTRACTOR OF THE
COMPANY, EFFECTIVE AS OF THE CLOSING DATE.


 


SECTION 5.6                                   FURTHER ASSURANCES.  SELLER AND
PURCHASER EACH AGREE THAT FROM TIME TO TIME AFTER THE CLOSING DATE, THEY WILL
EXECUTE AND DELIVER, AND WILL CAUSE THEIR RESPECTIVE AFFILIATES TO EXECUTE AND
DELIVER SUCH FURTHER DOCUMENTS AND INSTRUMENTS, AND TAKE, AND CAUSE THEIR
RESPECTIVE AFFILIATES TO TAKE SUCH OTHER ACTION, AS MAY BE REASONABLY NECESSARY
TO CARRY OUT THE PURPOSES AND INTENTS OF THIS AGREEMENT.


 


SECTION 5.7                                   RESTRICTIVE COVENANTS. SELLER AND
PURCHASER COVENANT AND AGREE AS FOLLOWS:


 


(A)                             STATEMENT OF ENFORCEABILITY.  SELLER
ACKNOWLEDGES THAT THIS SECTION 5.7 IS ENTERED INTO IN CONJUNCTION WITH THE SALE
OF A GOING CONCERN BUSINESS AND IS FULLY ENFORCEABLE AS WRITTEN UNDER TEX. BUS.
COMM. CODE §15.50 AND OTHER APPLICABLE LAWS.  SELLER FURTHER ACKNOWLEDGES THAT
THE PROVISIONS IN THIS SECTION 5.7 ARE CONDITIONS PRECEDENT AND MATERIAL
INDUCEMENTS TO PURCHASER ENTERING INTO THIS AGREEMENT AND CONSUMMATING THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(B)                             NONCOMPETITION COVENANT.  SELLER AGREES THAT,
DURING THE RESTRICTED PERIOD, IT WILL NOT, AND WILL NOT PERMIT ANY OTHER SELLER
RESTRICTED PERSON, TO, FOR ITSELF OR ANY OTHER PERSON, ENGAGE IN ANY RESTRICTED
ACTIVITY ANYWHERE IN THE RESTRICTED TERRITORY, EXCEPT ON BEHALF OF THE COMPANY
IN PROVIDING ANY TRANSITION SERVICES AGREED UPON IN WRITING BY THE PARTIES IN
CONNECTION WITH THIS AGREEMENT.


 


(C)                             NONSOLICITATION COVENANT.  SELLER AGREES THAT,
DURING THE RESTRICTED PERIOD (EXCEPT FOR EMPLOYMENT ADVERTISEMENTS WHICH ARE
PLACED IN NEWSPAPERS OR OTHER PERIODICALS OF GENERAL CIRCULATION), IT WILL NOT,
AND WILL NOT PERMIT ANY OTHER SELLER RESTRICTED PERSON, FOR ITSELF OR ANY OTHER
PERSON, TO DIRECTLY OR INDIRECTLY, INDUCE OR ATTEMPT TO INDUCE ANY PERSON KNOWN
TO SELLER TO BE EMPLOYED BY THE PURCHASER GROUP IN A MANAGERIAL OR SUPERVISORY
CAPACITY TO LEAVE THE EMPLOY OF THE PURCHASER GROUP, EXCEPT, IN EACH CASE, IF
SUCH PERSON FIRST SOLICITS ANY SELLER RESTRICTED PERSON.


 


(D)                             MUTUAL NONDISPARAGEMENT COVENANT. NEITHER ANY OF
THE SELLER RESTRICTED PERSONS, ON THE ONE HAND, NOR THE PURCHASER GROUP, ON THE
OTHER HAND, WILL, OR ENCOURAGE ANY OF THEIR RESPECTIVE SHAREHOLDERS, DIRECTORS,
OFFICERS, EMPLOYEES, OR AGENTS TO, AT ANY TIME DURING OR AFTER THE RESTRICTED
PERIOD, DISPARAGE THE OTHER PARTY OR ANY OF ITS SHAREHOLDERS, DIRECTORS,
OFFICERS, EMPLOYEES, AGENT, SUBSIDIARIES, OR AFFILIATES.


 


(E)                             REMEDIES.


 

(I)                                    INJUNCTIVE REMEDY.  SELLER ACKNOWLEDGES
THAT THE FOREGOING RESTRICTIONS IN THIS SECTION 5.7 (THE “RESTRICTIONS”),
INCLUDING THOSE RELATING TO GEOGRAPHIC AREA,

 

32

--------------------------------------------------------------------------------


 

DURATION AND SCOPE OF ACTIVITY, IN VIEW OF THE NATURE OF THE BUSINESS IN WHICH
THE PURCHASER GROUP HAS BEEN, IS AND WILL BE ENGAGED, ARE REASONABLE AND
NECESSARY IN ORDER TO PROTECT THE GOODWILL AND OTHER LEGITIMATE BUSINESS
INTERESTS OF THE PURCHASER GROUP, AND THAT ANY VIOLATION THEREOF WOULD RESULT IN
IMMEDIATE AND IRREPARABLE INJURY TO THE PURCHASER GROUP, AND SELLER, THEREFORE,
FURTHER ACKNOWLEDGES THAT, IN THE EVENT IT VIOLATES, OR THREATENS TO VIOLATE,
ANY OF THE RESTRICTIONS, THE PURCHASER GROUP WILL BE ENTITLED TO OBTAIN FROM ANY
COURT OF COMPETENT JURISDICTION, WITHOUT THE POSTING OF ANY BOND OR OTHER
SECURITY, PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AS WELL AS DAMAGES AND AN
EQUITABLE ACCOUNTING OF ALL EARNINGS, PROFITS AND OTHER BENEFITS ARISING FROM
SUCH VIOLATION, WHICH RIGHTS WILL BE CUMULATIVE AND IN ADDITION TO ANY OTHER
RIGHTS OR REMEDIES IN LAW OR EQUITY TO WHICH IT MAY BE ENTITLED.  IF SELLER
VIOLATES ANY OF THE RESTRICTIONS, THE APPLICABLE RESTRICTED PERIOD WILL BE
TOLLED FROM THE TIME OF COMMENCEMENT OF THE VIOLATION UNTIL SUCH TIME AS THE
VIOLATION HAS BEEN CURED TO THE PURCHASER GROUP’S SATISFACTION.  IF ANY
RESTRICTIONS, OR ANY PART THEREOF, ARE DETERMINED IN ANY PROCEEDING TO BE
INVALID OR UNENFORCEABLE, THE REMAINDER OF THE RESTRICTIONS WILL NOT THEREBY BE
AFFECTED AND WILL BE GIVEN FULL EFFECT WITHOUT REGARD TO THE INVALID
PROVISIONS.  IF THE RESTRICTIONS SHOULD BE ADJUDGED UNREASONABLE IN ANY
PROCEEDING, THEN THE REVIEWING GOVERNMENTAL BODY OR OTHER PERSON WILL HAVE THE
POWER TO REFORM THE RESTRICTIONS TO THE EXTENT REASONABLY NECESSARY TO MAKE THE
RESTRICTIONS VALID AND ENFORCEABLE AND, IN THE MODIFIED FORM, SUCH PROVISIONS
WILL THEN BE ENFORCEABLE AND MUST BE ENFORCED.

 

(II)                                SURVIVAL.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, THE PROVISIONS OF THIS SECTION 5.7 WILL SURVIVE FOR
THE RESTRICTED PERIOD, AND LONGER WITH RESPECT TO SECTION 5.7(D).

 


SECTION 5.8                                   CERTAIN EMPLOYEE MATTERS.


 


(A)                             FOLTZ EMPLOYMENT AGREEMENT.


 

(I)                                    SCHEDULE 5.8(A)-1 IS A TRUE, CORRECT AND
COMPLETE COPY OF THE MASTER TEK INTERNATIONAL, INC. KEY EMPLOYEE AGREEMENT
BETWEEN GREG FOLTZ (“FOLTZ”) AND THE COMPANY DATED JUNE 18, 2004 (THE
“EMPLOYMENT AGREEMENT”).  SCHEDULE 5.8(A)-2 IS A TRUE, CORRECT AND COMPLETE LIST
OF THE COMMISSION SCHEDULE WHICH PURCHASER WOULD CAUSE COMPANY TO OFFER TO
FOLTZ, ASSUMING THE CLOSING OF THE TRANSACTIONS CONTEMPLATED HEREBY (THE
“PURCHASER COMMISSION SCHEDULE”), BUT FOR THE EXISTENCE OF THE EMPLOYMENT
AGREEMENT.

 

(II)                                FOLLOWING THE CLOSING, SELLER WILL REIMBURSE
THE COMPANY, MONTHLY IN ARREARS THROUGH THE REMAINING TERM OF THE EMPLOYMENT
AGREEMENT (I.E., THROUGH DECEMBER 31, 2007), AN AMOUNT EQUAL TO (I) THE AMOUNT
THE COMPANY ACTUALLY PAID TO FOLTZ UNDER SECTIONS 3.1, 3.2, AND 3.4 OF THE
EMPLOYMENT AGREEMENT (AND FOR NO OTHER PAYMENTS THEREUNDER) DURING SUCH PERIOD,
PLUS AN AMOUNT EQUAL TO THE EMPLOYER’S PORTION OF AMOUNTS PAYABLE UNDER THE
FEDERAL INSURANCE CONTRIBUTIONS ACT FOR EACH PAYMENT MADE TO FOLTZ, PLUS
APPLICABLE STATE AND FEDERAL UNEMPLOYMENT INSURANCE FOR EACH PAYMENT MADE TO
FOLTZ, PLUS A REASONABLE FEE FOR PURCHASER’S COST TO PROCESS PAYROLL PAYMENTS TO
FOLTZ, LESS (II) THE AMOUNT WHICH COMPANY WOULD HAVE HAD TO PAY FOLTZ PURSUANT
TO THE PURCHASER COMMISSION SCHEDULE DURING THE SAME PERIOD FOR THE ACTUAL WORK
OR SERVICES PERFORMED BY FOLTZ DURING SUCH PERIOD.

 

33

--------------------------------------------------------------------------------


 

AS A CONDITION TO EACH OF SELLER’S MONTHLY PAYMENTS, THE COMPANY WILL PROVIDE
SELLER WITH REASONABLE WRITTEN DOCUMENTS ILLUSTRATING AND EVIDENCING THE
DETERMINATION OF THE AMOUNT TO BE REIMBURSED PURSUANT TO THIS SECTION 5.8(B) AND
EVIDENCE OF ACTUAL PAYMENTS MADE TO FOLTZ.

 

(III)                            PURCHASER WILL CAUSE THE COMPANY TO REFRAIN
FROM AMENDING THE EMPLOYMENT AGREEMENT IN ANY MANNER (I) THAT RESULTS IN SELLER
BEING REQUIRED TO MAKE ADDITIONAL OR GREATER REIMBURSEMENT PAYMENTS UNDER
SECTION 5.8(A)(II); AND (II) WITHOUT FOLTZ’S PRIOR WRITTEN CONSENT.  PURCHASER
WILL CAUSE THE COMPANY TO COMPLY WITH EACH AND ALL OF ITS OBLIGATIONS UNDER THE
EMPLOYMENT AGREEMENT, AS SUCH MAY BE AMENDED, WHICH ACCRUE OR ARISE FOLLOWING
THE EFFECTIVE TIME.  PURCHASER WILL CAUSE THE COMPANY TO MATERIALLY COMPLY WITH
ALL APPLICABLE LAWS WITH RESPECT TO THE COMPANY’S EMPLOYMENT OF FOLTZ UNDER THE
EMPLOYMENT AGREEMENT, AS SUCH MAY BE AMENDED.

 


(B)                             ARMSTRONG RELEASE.  FOR AND ON BEHALF OF THE
COMPANY, FOLLOWING THE CLOSING, SELLER WILL TIMELY MAKE EACH AND ALL OF THE
PAYMENTS AND REIMBURSEMENTS DUE TO SCOTT ARMSTRONG UNDER THE ARMSTRONG RELEASE. 
SELLER WILL PROMPTLY NOTIFY PURCHASER IN THE EVENT THAT SELLER IS NOTIFIED OF
ANY DISPUTE OR CLAIM RELATING TO THE ARMSTRONG RELEASE.


 


SECTION 5.9                                   INTERCOMPANY DEBT.  SELLER WILL
CONVERT THE NET AMOUNT OF INTERCOMPANY DEBT OWED TO SELLER INTO EQUITY PRIOR TO
THE CLOSING DATE WITHOUT ANY RESULTING TAX OR OTHER CONSEQUENCES, WHETHER OR NOT
ADVERSE, ON THE FINANCIAL CONDITION OF THE COMPANY.  THE COMPANY SHALL NOT BE
SUBJECT TO, BOUND BY OR OBLIGATED TO PAY ANY OF THE INTERCOMPANY DEBT FOLLOWING
THE EFFECTIVE TIME, AND ALL OF IT IS HEREBY TERMINATED IF NOT CONVERTED.  AS
USED IN THIS AGREEMENT, THE TERM “INTERCOMPANY DEBT” MEANS THE AGGREGATE
INDEBTEDNESS AS OF THE EFFECTIVE TIME PAYABLE BY THE COMPANY TO SELLER OR ANY OF
ITS AFFILIATES.


 


SECTION 5.10                            COLLECTION OF ACCOUNTS RECEIVABLE;
REPURCHASE OF ACCOUNTS RECEIVABLE.


 


(A)                             FOLLOWING THE CLOSING DATE, PURCHASER WILL CAUSE
THE COMPANY TO COLLECT THE ACCOUNTS RECEIVABLE IN SUBSTANTIALLY THE SAME MANNER
AND WITH THE SAME EFFORT AND DILIGENCE AS THE COMPANY USED IN COLLECTING ITS
OTHER ACCOUNTS RECEIVABLE DURING THE 12-MONTH PERIOD PRECEDING THE DATE OF THE
INTERIM COMPANY FINANCIAL STATEMENTS.  BUT, THE COMPANY WILL NOT BE REQUIRED TO
COMMENCE LITIGATION OR OTHER PROCEEDINGS IN ATTEMPTING TO COLLECT ANY ACCOUNTS
RECEIVABLE.  THE COMPANY MAY NOT COMPROMISE, SETTLE OR ADJUST THE AMOUNT OF ANY
ACCOUNTS RECEIVABLE WITHOUT SELLER’S PRIOR WRITTEN CONSENT, WHICH SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED.  FOR PURPOSES OF THIS AGREEMENT, THE ACCOUNTS
RECEIVABLE WILL BE DEEMED TO BE UNCOLLECTIBLE IF, AFTER TAKING INTO ACCOUNT AND
EXHAUSTING A/R RESERVE, FULL PAYMENT IS NOT COLLECTED BY THE COMPANY THROUGH THE
COLLECTION EFFORTS CONTEMPLATED BY THIS SECTION 5.10 WITHIN ONE HUNDRED EIGHTY
(180) DAYS FOLLOWING THE CLOSING DATE (THE “REPURCHASE DATE”).


 


(B)                             PURCHASER SHALL HAVE THE RIGHT, BY WRITTEN
NOTICE (THE “RECEIVABLES NOTICE”) TO SELLER GIVEN ON, OR NOT LATER THAN TEN
(10) DAYS AFTER THE REPURCHASE DATE, TO REQUIRE SELLER TO REPURCHASE FOR CASH
AND WITHOUT RECOURSE, WITHIN SIXTEEN (16) BUSINESS DAYS OF THE DATE OF THE
RECEIVABLES NOTICE, THE UNCOLLECTED ACCOUNT(S) RECEIVABLE IDENTIFIED IN THE
RECEIVABLES

 

34

--------------------------------------------------------------------------------


 


NOTICE, PROVIDED THAT SUCH ACCOUNT(S) RECEIVABLE REMAINS UNCOLLECTED AT SUCH
TIME.  SELLER SHALL REPURCHASE THE APPLICABLE UNCOLLECTED ACCOUNT(S) RECEIVABLE
FOR A PURCHASE PRICE EQUAL TO ITS/THEIR AGGREGATE FACE VALUE, AND SELLER SHALL
PURCHASE AND PAY FOR SUCH ACCOUNT(S) RECEIVABLE AS PROVIDED HEREIN.


 


(C)                             THE REPURCHASE PRICE OF THE ACCOUNTS RECEIVABLES
TO BE PURCHASED SHALL BE PAID, ONE-HALF (1/2) OF THE AMOUNT OWED THROUGH A CLAIM
AGAINST AND DEDUCTION FROM THE HOLDBACK FUND, AND THE OTHER ONE-HALF (1/2) IN
CASH.  THE HOLDBACK FUND CLAIM AND THE CASH PAYMENT MUST BE PAID TO PURCHASER
WITHIN SIXTEEN (16) BUSINESS DAYS AFTER THE DATE OF THE RECEIVABLES NOTICE.  TO
THE EXTENT THE AMOUNT IN THE HOLDBACK FUND IS INSUFFICIENT TO PAY THE CLAIM
AGAINST THE HOLDBACK FUND, SUCH AMOUNT WILL BE PAID BY SELLER IN CASH.


 


(D)                             PURCHASER SHALL EXECUTE AND DELIVER TO SELLER
ALL INSTRUMENTS AS SHALL BE REASONABLY NECESSARY TO EFFECTIVELY VEST IN SELLER
ALL OF THE RIGHT, TITLE AND INTEREST OF PURCHASER WITH RESPECT TO ANY
UNCOLLECTED ACCOUNTS RECEIVABLE REPURCHASED BY SELLER PURSUANT TO THIS
SUBSECTION WITHOUT REPRESENTATION OR RECOURSE, BUT FREE AND CLEAR OF ALL LIENS
CREATED BY PURCHASER FOLLOWING THE CLOSING DATE, OTHER THAN PERMITTED LIENS.


 


SECTION 5.11                            MTI TRANSMITTER SYSTEM REPLACEMENT.


 


(A)                             FOLLOWING THE EFFECTIVE TIME, PURCHASER WILL
CAUSE THE COMPANY TO CONTINUE, WITH COMMERCIALLY REASONABLE DILIGENCE, COMPANY’S
PROGRAM OF REPLACING ALL MTI TRANSMITTER SYSTEMS INSTALLED AS OF THE CLOSING
DATE IN THOSE DWELLINGS OR BUILDINGS FOR WHICH THE COMPANY FURNISHES BILLING
SERVICES (INCLUDING ALLOCATION BILLING AND RATIO BILLING) UNDER A SUBMETERING
CONTRACT WITH INOVONICS TRANSMITTER SYSTEMS IN A MANNER CONSISTENT WITH THE
COMPANY’S PAST BUSINESS PRACTICES (THE “REPLACEMENT PROGRAM”).


 


(B)                             PURCHASER SHALL CAUSE COMPANY TO USE THE
REPLACEMENT TRANSMITTERS ONLY FOR THE REPLACEMENT PROGRAM AND FOR NO OTHER
PURPOSE.  FOR EACH MTI TRANSMITTER SYSTEM REPLACED IN CONNECTION WITH THE
REPLACEMENT PROGRAM, PURCHASER SHALL HAVE THE RIGHT TO RECEIVE FOR EACH MTI
TRANSMITTER SYSTEM REPLACED AN AMOUNT EQUAL TO COMPANY’S ACTUAL AND REASONABLE
THIRD PARTY COSTS INCURRED TO REPLACE SAID TRANSMITTER OR, IF A THIRD PARTY IS
NOT ENGAGED TO REPLACE THE TRANSMITTERS, A REASONABLE ALLOCATION OF THE INTERNAL
COSTS ACTUALLY INCURRED BY THE COMPANY (BUT SUCH ALLOCATION OF INTERNAL COSTS
ACTUALLY INCURRED SHALL NOT EXCEED THE REASONABLE COSTS OF AN INDEPENDENT THIRD
PARTY TO REPLACE SAID TRANSMITTER).  PURCHASER SHALL NOT RECEIVE ANY AMOUNT ON
ACCOUNT OF THE COST OF A REPLACEMENT TRANSMITTER.  TO THE EXTENT THAT
REPLACEMENT TRANSMITTERS ARE INSUFFICIENT FOR THE REPLACEMENT PROGRAM, THEN
PURCHASER SHALL HAVE THE RIGHT TO RECEIVE FOR EACH MTI TRANSMITTER SYSTEM
REPLACED AN AMOUNT EQUAL TO COMPANY’S ACTUAL AND REASONABLE THIRD PARTY COST
INCURRED TO ACQUIRE ADDITIONAL INOVONICS TRANSMITTER SYSTEMS.


 


(C)                             MONTHLY CLAIM REPORT; PAYMENT.


 

(I)                                    WITHIN THIRTY (30) DAYS FOLLOWING THE END
OF EACH CALENDAR MONTH FOLLOWING CLOSING DATE THROUGH AND INCLUDING DECEMBER 31,
2005, PURCHASER AND COMPANY WILL DELIVER TO SELLER A REPORT CERTIFIED BY
OFFICERS OF PURCHASER AND COMPANY REFLECTING THE TOTAL

 

35

--------------------------------------------------------------------------------


 

NUMBER OF MTI TRANSMITTER SYSTEMS REPLACED DURING THE PRECEDING CALENDAR MONTH
PURSUANT TO THE REPLACEMENT PROGRAM, THE ADDRESS OF REPLACEMENT FOR EACH SUCH
MTI TRANSMITTER SYSTEM REPLACED, THE NAME OF THE APPLICABLE CUSTOMER, THE NUMBER
OF REPLACEMENT TRANSMITTERS REMAINING IN COMPANY’S POSSESSION, THE TOTAL AMOUNT
DUE TO PURCHASER IN ACCORDANCE WITH SECTION 5.11(B) ON ACCOUNT OF TRANSMITTER
REPLACEMENTS CONCLUDED DURING THE PRECEDING MONTH, AND OTHER FACTS REASONABLY
REQUESTED BY SELLER (THE “MONTHLY CLAIM REPORT”).  THE FAILURE TO DELIVER THE
MONTHLY CLAIM REPORT WITHIN THE 30-DAY PERIOD DOES NOT AFFECT PURCHASER’S RIGHT
TO BE PAID BY SELLER.

 

(II)                                SELLER SHALL HAVE A PERIOD OF FIFTEEN (15)
DAYS AFTER SUCH DELIVERY OF THE MONTHLY CLAIM REPORT TO (A) ACKNOWLEDGE THAT THE
CLAIM STATED IN THE MONTHLY CLAIM REPORT IS ACCURATE AND THAT THE AMOUNT CLAIMED
IS CORRECT, IN WHICH CASE PURCHASER SHALL HAVE THE RIGHT TO RECEIVE, BY MAKING A
WRITTEN REQUEST THEREFOR TO THE ESCROW AGENT, THE SUM EQUAL TO THE CLAIM SET
FORTH IN THE APPLICABLE MONTHLY CLAIM REPORT FROM THE HOLDBACK FUND, OR (B) DENY
THAT EITHER THE MONTHLY CLAIM REPORT IS ACCURATE OR THAT THE AMOUNT CLAIMED IS
INCORRECT, IN WHICH CASE, THE ESCROW AGENT SHALL RETAIN IN THE HOLDBACK FUND AN
AMOUNT REASONABLY SUFFICIENT TO PAY SUCH UNRESOLVED CLAIM IF REQUIRED PURSUANT
TO SECTION 8.8(E).  THE FAILURE OF SELLER TO GIVE SUCH NOTICE WITHIN SUCH
FIFTEEN (15) DAY PERIOD SHALL BE DEEMED TO BE AN ACKNOWLEDGMENT THAT SUCH CLAIM
SET FORTH IN THE MONTHLY CLAIM REPORT AND THE AMOUNT CLAIMED ARE CORRECT.

 


(D)                             CONCLUDING CLAIM REPORT; PAYMENT.


 

(I)                                    WITHIN THIRTY (30) DAYS FOLLOWING
DECEMBER 31, 2005, PURCHASER AND COMPANY WILL DELIVER TO SELLER A REPORT
CERTIFIED BY OFFICERS OF PURCHASER AND COMPANY REFLECTING:  (I) THE TOTAL NUMBER
OF MTI TRANSMITTER SYSTEMS REPLACED IN THE REPLACEMENT PROGRAM SINCE THE CLOSING
DATE, (II) THE ADDRESS OF REPLACEMENT FOR EACH SUCH MTI TRANSMITTER SYSTEM
REPLACED, (III) THE NAME OF THE APPLICABLE CUSTOMER, (IV) THE NUMBER OF
REPLACEMENT TRANSMITTERS REMAINING IN COMPANY’S POSSESSION, IF ANY, (V) THE
NUMBER OF MTI TRANSMITTER SYSTEMS WHICH HAVE NOT BEEN REPLACED AS OF
DECEMBER 31, 2005 IN ACCORDANCE WITH THE REPLACEMENT PROGRAM, AND
(VI) PURCHASER’S REASONABLE ESTIMATE OF THE AMOUNTS WHICH WILL BE PAYABLE BY
SELLER IN ACCORDANCE WITH SECTION 5.11(B) ON ACCOUNT OF ALL TRANSMITTER
REPLACEMENTS TO BE MADE PURSUANT TO THE REPLACEMENT PROGRAM, AND OTHER FACTS
REASONABLY REQUESTED BY SELLER (THE “CONCLUDING CLAIM REPORT”).  THE FAILURE TO
DELIVER THE CONCLUDING CLAIM REPORT WITHIN THE 30-DAY PERIOD DOES NOT AFFECT
PURCHASER’S RIGHT TO BE PAID BY SELLER.

 

(II)                                SELLER SHALL HAVE A PERIOD OF FIFTEEN (15)
DAYS AFTER SUCH DELIVERY OF THE CONCLUDING CLAIM REPORT TO (A) ACKNOWLEDGE THAT
THE CLAIM STATED IN THE CONCLUDING CLAIM REPORT IS ACCURATE AND THAT THE
ESTIMATED TO BE PAYABLE IS CORRECT, IN WHICH CASE PURCHASER SHALL HAVE THE RIGHT
TO RECEIVE, BY MAKING A WRITTEN REQUEST THEREFOR TO THE ESCROW AGENT, THE SUM
EQUAL TO THE CLAIM SET FORTH IN THE APPLICABLE CONCLUDING CLAIM REPORT FROM THE
HOLDBACK FUND, OR (B) DENY THAT EITHER THE CONCLUDING CLAIM REPORT IS ACCURATE
OR THAT THE AMOUNT ESTIMATED IS INCORRECT, IN WHICH CASE, THE ESCROW AGENT SHALL
RETAIN IN THE HOLDBACK FUND AN AMOUNT REASONABLY SUFFICIENT TO PAY SUCH ESTIMATE
IF REQUIRED PURSUANT TO SECTION 8.8(E).  THE FAILURE OF SELLER TO GIVE SUCH
NOTICE WITHIN SUCH FIFTEEN (15) DAY PERIOD SHALL BE DEEMED TO BE AN

 

36

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT THAT SUCH CLAIM SET FORTH IN THE CONCLUDING CLAIM REPORT AND THE
AMOUNT CLAIMED ARE CORRECT.

 


SECTION 5.12                            EMPLOYEE AND INDEPENDENT CONTRACTOR
MATTERS.


 


(A)                             IMMEDIATELY FOLLOWING THE CLOSING AND WITHOUT
COST OR EXPENSE TO SELLER, PURCHASER WILL CAUSE THE COMPANY TO CREDIT EACH OF
COMPANY’S EMPLOYEES WITH SUCH HOURS OF “SICK LEAVE” AS EACH SUCH EMPLOYEE SHALL
HAVE ACCRUED AS LISTED IN SCHEDULE 2.13.  ANY AND ALL LIABILITIES OR COSTS
ASSOCIATED WITH CREDITING AND HONORING SUCH SICK LEAVE WILL BE BORNE ENTIRELY BY
THE PURCHASER AND THE COMPANY AND, AS DESCRIBED ON SCHEDULE 1.6(B)–C, SUCH COSTS
SHALL NOT BE AN ADJUSTMENT TO THE CLOSING DATE BALANCE SHEET.


 


(B)                             FOR EACH OF COMPANY’S EMPLOYEES AND DEPENDENTS
OF SUCH EMPLOYEES PARTICIPATING IN MEDICAL, DENTAL, LIFE INSURANCE, AND
LONG-TERM DISABILITY INSURANCE PLANS ON THE CLOSING DATE, SELLER SHALL MAINTAIN
AND CONTINUE COVERAGE THROUGH AND INCLUDING JUNE 30, 2005, AT NO COST OR EXPENSE
TO PURCHASER, THE COMPANY OR SUCH EMPLOYEES OR DEPENDENTS, OF EACH SUCH EMPLOYEE
AND DEPENDENTS IN THE SAME MANNER AS PROVIDED IMMEDIATELY PRIOR TO THE CLOSING
DATE.


 


(C)                             IF SELLER MAINTAINS A GROUP HEALTH PLAN, THEN
SELLER WILL TO THE EXTENT, AND FOR THE ENTIRE PERIOD NECESSARY, SATISFY THE
REQUIREMENTS OF CODE SECTION 4980 AND THE GROUP HEALTH PLAN REQUIREMENTS OF
CHAPTER 100 OF THE CODE (COLLECTIVELY, “COBRA”).


 


(D)                             WITHIN THIRTY (30) DAYS FOLLOWING THE CLOSING,
SELLER WILL ASSUME FROM THE COMPANY ALL THE LIABILITIES AND OBLIGATIONS OF THE
COMPANY UNDER THAT CERTAIN EXCLUSIVE RETAINER AGREEMENT, DATED JANUARY 1, 2004,
BETWEEN MR. DIGREGORIO AND THE COMPANY (THE “DIGREGORIO RETAINER AGREEMENT”). 
PURCHASER WILL CAUSE THE COMPANY TO REASONABLY COOPERATE WITH SELLER IN
EFFECTING THIS ASSUMPTION.  NEITHER PURCHASER NOR THE COMPANY WILL HAVE ANY
LIABILITY OR OBLIGATION FOLLOWING THE CLOSING UNDER THE DIGREGORIO RETAINER
AGREEMENT.


 


ARTICLE VI
CONDITIONS TO CLOSING


 


SECTION 6.1                                   CONDITIONS TO EACH PARTY’S
OBLIGATION UNDER THIS AGREEMENT.  THE RESPECTIVE OBLIGATIONS OF (I) PURCHASER TO
PURCHASE AND PAY FOR THE SHARES AND (II) SELLER TO SELL THE SHARES, AT THE
CLOSING ARE SUBJECT TO THE SATISFACTION OR WAIVER OF THE FOLLOWING CONDITIONS ON
OR PRIOR TO THE CLOSING DATE:


 


(A)                             THE RECEIPT OF ANY REQUIRED APPROVALS REQUIRED
BY A GOVERNMENTAL BODY UNDER APPLICABLE LAW FOR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE EXPIRATION OR TERMINATION OF
ANY APPLICABLE WAITING PERIOD WITH RESPECT THERETO;


 


(B)                             ALL CONSENTS, APPROVALS AND WAIVERS FROM THIRD
PARTIES REQUIRED TO BE OBTAINED TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT SHALL HAVE BEEN OBTAINED; AND

 

37

--------------------------------------------------------------------------------


 


(C)                             THE CLOSING WILL NOT VIOLATE ANY INJUNCTION,
ORDER OR DECREE OF ANY COURT OR GOVERNMENTAL BODY HAVING COMPETENT JURISDICTION.


 


SECTION 6.2                                   CONDITIONS TO THE OBLIGATIONS OF
PURCHASER UNDER THIS AGREEMENT.  THE OBLIGATIONS OF PURCHASER TO PURCHASE AND
PAY FOR THE SHARES AT THE CLOSING ARE SUBJECT TO THE SATISFACTION OR WAIVER OF
THE FOLLOWING CONDITIONS ON OR PRIOR TO THE CLOSING DATE:


 


(A)                             ALL REPRESENTATIONS AND WARRANTIES OF SELLER
SHALL BE TRUE AND CORRECT AS OF THE EFFECTIVE DATE (SUBJECT TO SELLER’S RIGHT TO
CURE ANY INACCURACY OR BREACH OF ANY REPRESENTATION OR WARRANTY SET FORTH
HEREIN) AND AT AND AS OF THE CLOSING, WITH THE SAME FORCE AND EFFECT AS THOUGH
MADE ON AND AS OF THE CLOSING;


 


(B)                             ON THE CLOSING DATE, NO PROCEEDING (EXCLUDING
ANY SUCH MATTER INITIATED BY SELLER OR ANY OF ITS AFFILIATES) SHALL BE PENDING
OR THREATENED BEFORE ANY GOVERNMENTAL BODY OR PRIVATE TRIBUNAL OF COMPETENT
JURISDICTION SEEKING TO ENJOIN OR RESTRAIN THE CONSUMMATION OF THE CLOSING OR
RECOVER SUBSTANTIAL DAMAGES FROM SELLER OR PURCHASER OR ANY OF THEIR RESPECTIVE
AFFILIATES RESULTING THEREFROM; AND


 


(C)                             SELLER SHALL HAVE PERFORMED ALL OBLIGATIONS AND
AGREEMENTS AND COMPLIED WITH ALL COVENANTS CONTAINED IN THIS AGREEMENT TO BE
PERFORMED OR COMPLIED WITH BY IT PRIOR TO THE CLOSING DATE.


 


SECTION 6.3                                   CONDITIONS TO THE OBLIGATIONS OF
SELLER UNDER THIS AGREEMENT.  THE OBLIGATION OF SELLER TO SELL ITS SHARES AT THE
CLOSING IS SUBJECT TO THE SATISFACTION OR WAIVER OF THE FOLLOWING CONDITIONS ON
OR PRIOR TO THE CLOSING DATE:


 


(A)                             ALL REPRESENTATIONS AND WARRANTIES OF PURCHASER
CONTAINED HEREIN SHALL BE TRUE AND CORRECT AS OF THE EFFECTIVE DATE (SUBJECT TO
PURCHASER’S RIGHT TO CURE ANY INACCURACY OR BREACH OF ANY REPRESENTATION OR
WARRANTY SET FORTH HEREIN) AND AT AND AS OF THE CLOSING, WITH THE SAME FORCE AND
EFFECT AS THOUGH MADE ON AND AS OF THE CLOSING; AND


 


(B)                             PURCHASER SHALL HAVE PERFORMED ALL OBLIGATIONS
AND AGREEMENTS AND COMPLIED WITH ALL COVENANTS CONTAINED IN THIS AGREEMENT TO BE
PERFORMED OR COMPLIED WITH BY IT PRIOR TO THE CLOSING DATE.

 


ARTICLE VII
TERMINATION; AMENDMENT; WAIVER

 


SECTION 7.1                                   TERMINATION.


 


(A)                             THIS AGREEMENT MAY BE TERMINATED AND THE
TRANSACTIONS CONTEMPLATED HEREBY MAY BE ABANDONED AT ANY TIME PRIOR TO THE
CLOSING DATE:


 

(I)                                    BY MUTUAL WRITTEN CONSENT EXECUTED BY THE
PARTIES;

 

38

--------------------------------------------------------------------------------


 

(II)                                BY PURCHASER IF THERE IS AN INACCURACY OR
BREACH OF ANY REPRESENTATION, WARRANTY OR COVENANT OF SELLER SET FORTH IN THIS
AGREEMENT WHICH BREACH HAS NOT BEEN CURED WITHIN THIRTY (30) DAYS FOLLOWING
RECEIPT BY SELLER OF WRITTEN NOTICE OF SUCH BREACH AND WHICH BREACH RESULTS IN
OR CAN REASONABLY BE ANTICIPATED TO RESULT IN A MATERIAL ADVERSE EFFECT ON THE
COMPANY;

 

(III)                            BY SELLER IF THERE IS AN INACCURACY OR BREACH
OF ANY REPRESENTATION, WARRANTY OR COVENANT OF PURCHASER SET FORTH IN THIS
AGREEMENT WHICH BREACH HAS NOT BEEN CURED WITHIN THIRTY (30) DAYS FOLLOWING
RECEIPT BY PURCHASER OF WRITTEN NOTICE OF SUCH BREACH AND WHICH BREACH RESULTS
IN OR CAN REASONABLY BE ANTICIPATED TO RESULT IN A MATERIAL ADVERSE EFFECT ON
THE COMPANY; OR

 

(IV)                               BY PURCHASER OR SELLER IF ANY COURT OF
COMPETENT JURISDICTION IN THE UNITED STATES OF AMERICA OR OTHER (FEDERAL OR
STATE) GOVERNMENTAL BODY SHALL HAVE ISSUED AN ORDER, DECREE OR RULING OR TAKEN
ANY OTHER ACTION RESTRAINING, ENJOINING OR OTHERWISE PROHIBITING THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND SUCH ORDER, DECREE, RULING OR
OTHER ACTION SHALL HAVE NOT BEEN TERMINATED, DISMISSED, OR OTHERWISE VACATED
WITHIN SIX (6) MONTHS AFTER BEING ISSUED.

 


(B)                             THIS AGREEMENT MAY BE TERMINATED AND THE
TRANSACTIONS CONTEMPLATED HEREBY MAY BE ABANDONED AT ANY TIME PRIOR TO THE
CLOSING BY PURCHASER IF THE AMOUNT OF THE PURCHASE PRICE TO PAID AT THE TIME OF
CLOSING, AFTER GIVING EFFECT TO ANY ADJUSTMENTS TO THE PURCHASE PRICE REQUIRED
BY SECTION 1.5(B)(I), IS OR WOULD BE LESS THAN $12,000,000.00.  BUT, IF
PURCHASER DOES NOT TERMINATE THIS AGREEMENT PURSUANT TO THIS SECTION, THEN
NOTWITHSTANDING SECTION 1.5(B)(I) BUT SUBJECT TO SECTION 1.5(B)(II), THE AMOUNT
OF THE PURCHASE PRICE PAID AT THE TIME OF THE CLOSING, AS ADJUSTED TO THE
CLOSING DATE, SHALL NOT BE LESS THAN $12,000,000.00.  HOWEVER, NOTHING IN THIS
AGREEMENT RESTRICTS THE PURCHASE PRICE FROM BEING REDUCED BELOW $12,000,000.00
BASED ON ADJUSTMENTS REQUIRED UNDER SECTION 1.6 FOLLOWING THE CLOSING DATE.


 


SECTION 7.2                                   EFFECT OF TERMINATION.  IN THE
EVENT OF THE TERMINATION AND ABANDONMENT OF THIS AGREEMENT PURSUANT TO
SECTION 7.1, THIS AGREEMENT SHALL THEREAFTER BECOME NULL AND VOID AND HAVE NO
EFFECT, WITHOUT ANY LIABILITY ON THE PART OF ANY PARTY OR ITS DIRECTORS,
OFFICERS OR SHAREHOLDERS, OTHER THAN THE PROVISIONS OF SECTION 5.2, ARTICLE VIII
AND ARTICLE X.


 


SECTION 7.3                                   AMENDMENT AND MODIFICATION.  THIS
AGREEMENT MAY BE AMENDED, MODIFIED, TERMINATED, RESCINDED, OR SUPPLEMENTED ONLY
BY WRITTEN AGREEMENT OF THE PARTIES.


 


SECTION 7.4                                   EXTENSION; WAIVER.  AT ANY TIME
PRIOR TO THE CLOSING DATE, THE PARTIES MAY (I) EXTEND THE TIME FOR THE
PERFORMANCE OF ANY OF THE OBLIGATIONS OR OTHER ACTS OF THE OTHER PARTY HERETO,
(II) WAIVE ANY INACCURACIES IN THE REPRESENTATIONS AND WARRANTIES CONTAINED
HEREIN OR IN ANY DOCUMENT, CERTIFICATE OR WRITING DELIVERED PURSUANT HERETO, OR
(III) WAIVE COMPLIANCE WITH ANY OF THE AGREEMENTS OR CONDITIONS CONTAINED
HEREIN.  ANY AGREEMENT ON THE PART OF ANY PARTY TO ANY SUCH EXTENSION OR WAIVER
SHALL BE VALID ONLY IF SET FORTH IN AN INSTRUMENT IN WRITING SIGNED BY OR ON
BEHALF OF SUCH PARTY.

 

39

--------------------------------------------------------------------------------


 


ARTICLE VIII
REMEDIES


 


SECTION 8.1                                   REMEDIES FOR BREACH OF
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER BEFORE THE CLOSING DATE. 
UPON EXECUTION OF THIS AGREEMENT THROUGH AND INCLUDING THE CLOSING, THE
EXCLUSIVE REMEDY, FOR ANY MATERIAL INACCURACY OR BREACH OF ANY REPRESENTATION,
WARRANTY OR COVENANT IN THIS AGREEMENT BY SELLER SHALL BE TERMINATION OF THIS
AGREEMENT BY PURCHASER IN ACCORDANCE WITH AND SUBJECT TO SECTION 7.1(B).


 


SECTION 8.2                                   INDEMNIFICATION BY SELLER.  EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED IN SECTION 5.1 WITH RESPECT TO TAXES OR THIS
ARTICLE VIII, AND SUBJECT TO SECTION 8.5 AND THE OTHER LIMITATIONS STATED IN
THIS ARTICLE VIII AND ARTICLE IX, BEGINNING IMMEDIATELY AFTER THE CLOSING AND
CONTINUING FOR THE APPLICABLE PERIODS AFTER THE CLOSING DATE PROVIDED IN
ARTICLE IX, SELLER AGREES TO AND SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS
PURCHASER AND THE COMPANY AND THEIR RESPECTIVE SUCCESSORS, ASSIGNS, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS, ACCOUNTANTS, FINANCIAL ADVISERS AND
REPRESENTATIVES (THE “PURCHASER INDEMNIFIED PARTIES”) FROM AND AGAINST, AND
SHALL REIMBURSE THE PURCHASER INDEMNIFIED PARTIES FOR, EACH AND EVERY CLAIM,
ACTION, LOSS, SUIT, DEMAND, COST, EXPENSE, LIABILITY, PENALTY, ASSESSMENT,
JUDGMENT, SETTLEMENT, FINE, DIMINUTION IN VALUE AND OTHER DAMAGE (INCLUDING
INCIDENTAL AND CONSEQUENTIAL DAMAGES), INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEY’S FEES (COLLECTIVELY, A ”LOSS”) INCURRED BY ANY OF THE PURCHASER
INDEMNIFIED PARTIES, RELATING TO, RESULTING FROM OR ARISING OUT OF, OR ANY
ALLEGATION BY ANY THIRD-PARTY OF, THE FOLLOWING:


 


(A)                             ANY BREACH OF OR INACCURACY IN ANY
REPRESENTATION OR WARRANTY OF SELLER SET FORTH IN THIS AGREEMENT OR IN ANY OF
THE TRANSACTION DOCUMENTS;


 


(B)                             ANY BREACH OR NONFULFILLMENT OF ANY COVENANT,
AGREEMENT OR OTHER OBLIGATION OF SELLER SET FORTH IN THIS AGREEMENT OR IN ANY OF
THE TRANSACTION DOCUMENTS; OR


 


(C)                             WITHOUT LIMITING THE GENERALITY OF THE PRECEDING
PROVISIONS OF THIS SECTION 8.2, ANY LOSSES RELATING TO, RESULTING FROM OR
ARISING OUT OF:


 

(I)                                    CLAIMS OR PROCEEDINGS BY ANY OF THE
COMPANY’S DIRECTORS, OFFICERS OR EMPLOYEES RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, OR CLAIMS BY ANY OF THE COMPANY’S CURRENT OR
FORMER SHAREHOLDERS, DIRECTORS OR OFFICERS RELATING TO ANY MATTER OCCURRING
PRIOR TO THE EFFECTIVE TIME, INCLUDING WITHOUT LIMITATION, CLAIMS FOR
REIMBURSEMENT OF EXPENSES OR INDEMNIFICATION UNDER THE COMPANY’S ORGANIZATIONAL
DOCUMENTS OR OTHERWISE;

 

(II)                                SUBJECT TO SECTION 5.11, EXPENSES RELATING
TO THE REPLACEMENT PROGRAM, AND TO THE EXTENT NOT DUPLICATIVE, WARRANTY AND
RELATED CLAIMS OR PROCEEDINGS WITH RESPECT TO THE MTI TRANSMITTER SYSTEMS SOLD
AND INSTALLED BY THE COMPANY PRIOR TO THE EFFECTIVE TIME (THE ”TRANSMITTER
WARRANTY CLAIMS”);

 

(III)                            CLAIMS OR PROCEEDINGS BY, OR ON BEHALF OF,
SCOTT ARMSTRONG, OR ANY OF HIS AGENTS, SUCCESSORS, ASSIGNS, HEIRS OR LEGAL
REPRESENTATIVES, RELATING TO (I) HIS EMPLOYMENT OR

 

40

--------------------------------------------------------------------------------


 

TERMINATION OF EMPLOYMENT WITH THE COMPANY (INCLUDING, WITHOUT LIMITATION, THE
ENTERING INTO THE ARMSTRONG RELEASE OR THE PAYMENTS AND REIMBURSEMENTS DUE TO
SCOTT ARMSTRONG UNDER THE ARMSTRONG RELEASE, OR (II) THE RETENTION AND CHANGE OF
CONTROL AGREEMENT, DATED APRIL 11, 2005, BETWEEN THE COMPANY AND SCOTT ARMSTRONG
(COLLECTIVELY, THE ”ARMSTRONG CLAIMS”);

 

(IV)                               CLAIMS OR PROCEEDINGS BY, OR ON BEHALF OF,
FOLTZ, OR ANY OF HIS SUCCESSORS, ASSIGNS, HEIRS OR LEGAL REPRESENTATIVES,
RELATING TO (1) HIS EMPLOYMENT WITH THE COMPANY (INCLUDING, WITHOUT LIMITATION,
UNDER THE EMPLOYMENT AGREEMENT), SUBJECT TO, FOLLOWING THE CLOSING THE COMPANY’S
COMPLIANCE WITH ITS OBLIGATIONS UNDER THE EMPLOYMENT AGREEMENT AND NOT VIOLATING
APPLICABLE LAWS WITH RESPECT TO FOLTZ’S EMPLOYMENT, OR (2) WITHOUT LIMITING THE
GENERALITY OF THE PRECEDING CLAUSE (1), CLAIMS OR PROCEEDINGS UNDER SECTION 3.3,
SECTION 3.4(A), SECTION 3.4(B) (BUT LIMITED ONLY TO CLAIMS, IF ANY, AS A RESULT
OF DIFFERENCES BETWEEN THE “401(K) PLAN” IN EFFECT PRIOR TO THE EFFECTIVE TIME
AND THE “401(K) PLAN” IN EFFECT AFTER THE EFFECTIVE TIME, OR SECTION 3.5 OF THE
EMPLOYMENT AGREEMENT, OR (3) CLAIMS OR PROCEEDINGS RELATED TO OR ARISING OUT OF
THE ALLEGATIONS IN THAT CERTAIN LETTER DATED JUNE 8, 2005 FROM BRETT B. FLAGG TO
JAMES C. WISENER, A TRUE, ACCURATE AND COMPLETE COPY OF WHICH HAS BEEN MADE
AVAILABLE TO PURCHASER PRIOR TO THE CLOSING DATE, BUT ONLY TO THE EXTENT THE
ALLEGATIONS IN THE LETTER APPLY TO ACTS OR OMISSIONS PRIOR TO OR AT THE CLOSING
(COLLECTIVELY, THE “FOLTZ CLAIMS”);

 

(V)                                   ANY OF THE FOLLOWING MATTERS DISCLOSED IN
THE SELLER SCHEDULES (COLLECTIVELY, THE “DISCLOSED MATTERS”):  THE CONDUCT OF
THE UTILITY AGGREGATION BUSINESS IN TEXAS WITHOUT A GOVERNMENTAL AUTHORIZATION
ISSUED BY THE TEXAS PUBLIC UTILITY COMMISSION OR OTHER APPLICABLE GOVERNMENT
BODY.

 

The foregoing matters giving rise to the rights of the Purchaser Indemnified
Parties to indemnification hereunder are referred to as the “Purchaser Claims”.

 

With respect to matters not involving any Proceeding brought or asserted by
third-parties, within ten (10) days after notification from Purchaser supported
by reasonable documentation setting forth the nature of the circumstances
entitling Purchaser to indemnity hereunder, Seller, at no cost or expense to
Purchaser, shall diligently commence resolution of such matters in a reasonably
acceptable manner and shall diligently and timely prosecute such resolution to
completion.  With respect to those claims that may be satisfied by payment of a
liquidated sum of money, including, without limitation, claims for reimbursement
of expenses incurred in connection with any circumstances entitling Purchaser to
indemnity hereunder, Seller shall pay the full amount so claimed to the extent
supported by reasonable documentation within fifteen (15) days of such
resolution.  If litigation or any other Proceeding is commenced or threatened by
any third-party for which Purchaser is entitled to indemnification under this
Section 8.2, the provisions of Section 8.4 shall control.

 


SECTION 8.3                                   INDEMNIFICATION BY PURCHASER. 
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS ARTICLE VIII, PURCHASER AGREES TO
AND SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS SELLER FROM AND AGAINST, AND SHALL
REIMBURSE SELLER AND EACH OF SELLER’S SUCCESSORS, ASSIGNS, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ATTORNEYS, ACCOUNTANTS, FINANCIAL ADVISORS, AND
REPRESENTATIVES

 

41

--------------------------------------------------------------------------------


 


(THE ”SELLER INDEMNIFIED PARTIES”) FOR, EACH AND EVERY LOSS, RELATING TO,
RESULTING FROM OR ARISING OUT OF, OR ANY ALLEGATION BY ANY THIRD-PARTY OF, THE
FOLLOWING:


 


(A)                             ANY BREACH OF INACCURACY IN ANY REPRESENTATION
OR WARRANTY OF PURCHASER SET FORTH IN THIS AGREEMENT OR IN ANY OF THE
TRANSACTION DOCUMENTS;


 


(B)                             ANY BREACH OR NONFULFILLMENT OF ANY COVENANT,
AGREEMENT OR OTHER OBLIGATION OF PURCHASER SET FORTH IN THIS AGREEMENT OR IN ANY
OF THE TRANSACTION DOCUMENTS; OR


 


(C)                             TO THE EXTENT APPLICABLE, ANY COMPLIANCE OR
NON-COMPLIANCE BY THE COMPANY ON OR AFTER THE CLOSING DATE WITH THE WORKER
ADJUSTMENT AND RETRAINING NOTIFICATION ACT OR ANY SIMILAR STATE OR LOCAL LAW;


 


(D)                             THE FAILURE TO OBTAIN (OR THE REFUSAL TO GRANT)
THE CONSENT OF OR REQUIRED BY OR PURSUANT TO, AS THE CASE MAY BE, THOSE PERSONS
LISTED OR REFERRED TO IN SCHEDULE 2.6 WHICH HAVE NOT BEEN OBTAINED PRIOR TO THE
CLOSING DATE, EXCEPT FOR THOSE CONSENTS INDICATED ON SCHEDULE 2.6 AS BEING
OBTAINED ON OR PRIOR TO THE CLOSING DATE;


 


(E)                             ANY PROCEEDING RELATING TO EVENTS, CONDITIONS,
OPERATIONS, FACTS, CIRCUMSTANCES OR ACTS OF PURCHASER, THE COMPANY OR ANY OF
THEIR RESPECTIVE AFFILIATES WHICH SHALL OCCUR SUBSEQUENT TO THE CLOSING DATE,
OTHER THAN ANY PROCEEDING RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, OR AS CONTEMPLATED BY THIS AGREEMENT AS BEING
THE RESPONSIBILITY OR OBLIGATION OF SELLER FOLLOWING THE CLOSING.


 

With respect to matters not involving Proceedings brought or asserted by third
parties, within ten (10) days after notification from Seller or the Company
supported by reasonable documentation setting forth the nature of the
circumstances entitling such party to indemnity hereunder, Purchaser, at no cost
or expense to such party shall diligently commence resolution of such matters in
a reasonably acceptable manner and shall diligently and timely prosecute such
resolution to completion.  With respect to those claims that may be satisfied by
payment of a liquidated sum of money, Purchaser shall pay the amount so claimed
to the extent supported by reasonable documentation within fifteen (15) days of
such resolution.  If litigation or any other Proceeding is commenced or
threatened by any third-party for which Seller is entitled to indemnification
under this Section 8.3, the provisions of Section 8.4 shall control.

 


SECTION 8.4                                   NOTICE AND DEFENSE OF THIRD-PARTY
CLAIMS.  IF ANY PROCEEDING SHALL BE BROUGHT OR ASSERTED BY A THIRD-PARTY AGAINST
AN INDEMNIFIED PARTY OR ANY SUCCESSOR THERETO (THE “INDEMNIFIED PERSON”) IN
RESPECT OF WHICH INDEMNITY MAY BE SOUGHT UNDER THIS ARTICLE VIII FROM AN
INDEMNIFYING PERSON OR ANY SUCCESSOR THERETO (THE “INDEMNIFYING PERSON”)
PURSUANT TO ANY PROCEEDING, THE INDEMNIFIED PERSON SHALL GIVE PROMPT WRITTEN
NOTICE OF SUCH PROCEEDING TO THE INDEMNIFYING PERSON WHO SHALL EITHER ASSUME THE
DEFENSE THEREOF, INCLUDING THE EMPLOYMENT OF COUNSEL REASONABLY SATISFACTORY TO
THE INDEMNIFIED PERSON AND THE PAYMENT OF ALL REASONABLE EXPENSES, OR NOTIFY THE
INDEMNIFIED PERSON OF ITS ELECTION TO TENDER ITS MAXIMUM LIABILITY, IF LIMITED,
UNDER THIS AGREEMENT FOR SUCH CLAIM TO THE INDEMNIFIED PERSON IN FULL AND
COMPLETE SATISFACTION AND RELEASE OF ITS OBLIGATION UNDER ARTICLE VIII;
PROVIDED, THAT ANY DELAY OR FAILURE

 

42

--------------------------------------------------------------------------------


 


SO TO NOTIFY THE INDEMNIFYING PERSON SHALL RELIEVE THE INDEMNIFYING PERSON OF
ITS OBLIGATIONS HEREUNDER ONLY TO THE EXTENT, IF AT ALL, THAT IT IS PREJUDICED
BY REASON OF SUCH DELAY OR FAILURE.  IN NO EVENT SHALL ANY INDEMNIFIED PERSON BE
REQUIRED TO MAKE ANY EXPENDITURE OR BRING ANY CAUSE OF ACTION TO ENFORCE THE
INDEMNIFYING PERSON’S OBLIGATIONS AND LIABILITY UNDER AND PURSUANT TO THE
INDEMNIFICATIONS SET FORTH IN THIS ARTICLE VIII.  THE INDEMNIFIED PERSON SHALL
HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL IN ANY OF THE FOREGOING PROCEEDINGS
AND TO PARTICIPATE IN THE DEFENSE THEREOF, BUT THE REASONABLE FEES AND EXPENSES
OF SUCH COUNSEL SHALL BE AT THE EXPENSE OF THE INDEMNIFIED PERSON IF THERE EXIST
ACTUAL CONFLICTS OF INTEREST WHICH MAKE REPRESENTATION BY THE SAME COUNSEL
INAPPROPRIATE.  THE INDEMNIFIED PERSON’S RIGHT TO PARTICIPATE IN THE DEFENSE OR
RESPONSE TO ANY PROCEEDING SHOULD NOT BE DEEMED TO LIMIT OR OTHERWISE MODIFY ITS
OBLIGATIONS UNDER THIS ARTICLE VIII.  IN THE EVENT THAT THE INDEMNIFYING PERSON,
WITHIN TWENTY (20) DAYS AFTER NOTICE OF ANY SUCH PROCEEDING, FAILS TO ASSUME THE
DEFENSE THEREOF, THE INDEMNIFIED PERSON SHALL HAVE THE RIGHT TO UNDERTAKE THE
DEFENSE, COMPROMISE OR SETTLEMENT OF SUCH PROCEEDING FOR THE ACCOUNT OF AND AT
THE EXPENSE OF THE INDEMNIFYING PERSON, SUBJECT TO THE RIGHT OF THE INDEMNIFYING
PERSON TO ASSUME THE DEFENSE OF SUCH PROCEEDING WITH COUNSEL REASONABLY
SATISFACTORY TO THE INDEMNIFIED PERSON AT ANY TIME PRIOR TO THE SETTLEMENT,
COMPROMISE OR FINAL DETERMINATION THEREOF.  NOTWITHSTANDING ANYTHING IN THIS
ARTICLE VIII TO THE CONTRARY, THE INDEMNIFYING PERSON SHALL NOT, WITHOUT THE
INDEMNIFIED PERSON’S PRIOR WRITTEN CONSENT (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED), SETTLE OR COMPROMISE ANY PROCEEDING OR
CONSENT TO THE ENTRY OF ANY JUDGMENT WITH RESPECT TO ANY PROCEEDING; PROVIDED,
HOWEVER, IF THE INDEMNIFIED PERSON WITHHOLDS ITS CONSENT TO A SETTLEMENT
INVOLVING MONETARY CONSIDERATION ONLY, THE INDEMNIFYING PERSON MAY NOTIFY THE
INDEMNIFIED PERSON OF ITS ELECTION TO TENDER THE MONETARY AMOUNT OF THE PROPOSED
SETTLEMENT TO THE INDEMNIFIED PERSON IN FULL AND COMPLETE SATISFACTION AND
RELEASE OF ITS OBLIGATION UNDER ARTICLE VIII; AND PROVIDED, FURTHER, THE
INDEMNIFYING PARTY MAY SETTLE OR COMPROMISE ANY PROCEEDING OR CLAIM ASSERTED
WITH RESPECT TO TRANSMITTER WARRANTY CLAIMS ASSERTED BY THIRD-PARTY(IES), EXCEPT
TO THE EXTENT COVERED BY THE REPLACEMENT PROGRAM AND SECTION 5.11.


 


SECTION 8.5                                   LIMITATIONS OF LIABILITY.


 


(A)                             AN INDEMNIFYING PERSON SHALL HAVE NO LIABILITY
UNDER THIS ARTICLE VIII UNLESS WRITTEN NOTICE OF A CLAIM FOR INDEMNITY, OR
WRITTEN NOTICE OF SPECIFIC FACTS AS TO WHICH AN INDEMNIFIABLE LOSS IS EXPECTED
TO BE INCURRED, SHALL HAVE BEEN GIVEN WITHIN THE APPLICABLE PERIOD PROVIDED IN
ARTICLE IX.


 


(B)                             NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT TO THE CONTRARY, THE AGGREGATE LIABILITY OF SELLER UNDER THIS
AGREEMENT SHALL NOT EXCEED (I) WITH RESPECT TO BREACHES OR THE INACCURACY OF ANY
REPRESENTATIONS OR WARRANTIES CONTAINED IN SECTION 2.1, SECTION 2.2,
SECTION 2.3, SECTION 2.4, SECTION 2.6, SECTION 2.11, SECTION 2.16 OR
SECTION 2.30 AN AMOUNT EQUAL, IN THE AGGREGATE, TO THE PURCHASE PRICE, OR
(II) WITH RESPECT TO ANY OF THE OTHER REPRESENTATIONS OR WARRANTIES IN
ARTICLE II OF THIS AGREEMENT, THE AGGREGATE AMOUNT OF $2,000,000.00.  THIS
SECTION 8.5(B) SHALL NOT APPLY TO LIMIT THE LIABILITY OF SELLER FOR ANY OF THE
RETAINED SELLER LIABILITIES OR TAX CLAIMS.

 

43

--------------------------------------------------------------------------------


 


AS USED IN THIS AGREEMENT, THE TERM “RETAINED SELLER LIABILITIES” MEANS: 
(I) PAYMENT OF THE PURCHASE PRICE OR ANY ADJUSTMENTS THERETO UNDER SECTION 1.5
OR SECTION 1.6, (II) THE TRANSMITTER WARRANTY CLAIMS, (III) THE ARMSTRONG
CLAIMS, (IV) THE FOLTZ CLAIMS, (V) TAX CLAIMS, AND (VI) THE DISCLOSED MATTERS.


 


(C)                             NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT TO THE CONTRARY, BUT SUBJECT TO THE LAST SENTENCE OF THIS
SECTION 8.5(C), SELLER SHALL BE LIABLE FOR INDEMNIFICATION UNDER THIS AGREEMENT
ONLY TO THE EXTENT THAT THE AMOUNT OF ANY INDEMNIFIABLE LOSS, INDIVIDUALLY OR IN
THE AGGREGATE WITH ALL OTHER SUCH LOSSES COVERED BY THIS AGREEMENT, EXCEEDS
$75,000.00 (THE “BASKET AMOUNT”), AND IN SUCH EVENT, SELLER SHALL BE LIABLE ONLY
FOR THE AMOUNT OF ALL SUCH LOSSES THAT EXCEED THE BASKET AMOUNT UP TO THE
APPLICABLE INDEMNIFICATION CAP UNDER SECTION 8.5(B).  BUT, THIS
SECTION 8.5(C) SHALL NOT APPLY TO LIMIT THE LIABILITY OF SELLER FOR ANY OF THE
RETAINED SELLER LIABILITIES OR TAX CLAIMS.


 


(D)                             NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT TO THE CONTRARY, IF SELLER HAS COMMITTED FRAUD, THERE SHALL BE NO
LIMITATIONS UNDER THIS AGREEMENT ON SELLER’S LIABILITY FOR INDEMNITY OR
OTHERWISE.


 


(E)                             PURCHASER SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO MITIGATE ANY LOSS SUFFERED, INCURRED OR SUSTAINED BY PURCHASER
ARISING OUT OF ANY MATTER FOR WHICH PURCHASER IS ENTITLED TO INDEMNIFICATION
HEREIN, UPON PURCHASER HAVING OBTAINED ACTUAL KNOWLEDGE OF SUCH BREACH BY
SELLER.  IN THE EVENT THAT PURCHASER SHALL FAIL TO MAKE SUCH COMMERCIALLY
REASONABLE EFFORTS TO MITIGATE SUCH LOSS, THEN NOTWITHSTANDING ANYTHING ELSE TO
THE CONTRARY CONTAINED HEREIN, SELLER SHALL NOT BE REQUIRED TO INDEMNIFY
PURCHASER FOR ANY LOSS THAT COULD REASONABLY BE EXPECTED TO HAVE BEEN AVOIDED
HAD PURCHASER MADE SUCH EFFORTS.


 


(F)                               IN CALCULATING THE AMOUNT OF ANY LOSS FOR
WHICH ANY INDEMNIFYING PERSON IS LIABLE UNDER THIS ARTICLE VIII, THERE SHALL BE
DEDUCTED (I) THE AMOUNT OF ANY INSURANCE RECOVERIES, EXCLUDING ANY AMOUNTS WHICH
ARE IN EFFECT SELF-INSURED WHETHER THROUGH RETENTION AMOUNTS OR OTHERWISE, THE
INDEMNIFIED PERSON IN FACT RECEIVES AS A DIRECT CONSEQUENCE OF THE CIRCUMSTANCES
TO WHICH THE LOSS RELATED OR FROM WHICH THE LOSS RESULTED OR AROSE; AND (II) ANY
INDEMNIFICATION, CONTRIBUTION OR OTHER SIMILAR PAYMENT ACTUALLY RECOVERED BY THE
INDEMNIFIED PERSON FROM ANY THIRD-PARTY WITH RESPECT THERETO.  THE INDEMNIFIED
PERSON AGREES TO FIRST MAKE CLAIM AGAINST ANY APPLICABLE INSURANCE COVERAGE,
INCLUDING, IF APPLICABLE, THE INSURANCE COVERAGE FOR THE COMPANY TO SEEK
RECOVERY FOR ANY LOSS, AND THE INDEMNIFYING PERSON SHALL HAVE THE RIGHT TO
PURSUE SUCH RECOVERY AGAINST ANY SUCH INSURANCE COVERAGE IN THE NAME OF THE
INSURED.  SELLER, PURCHASER AND THE COMPANY HEREBY MUTUALLY WAIVE ALL EXPRESS
AND/OR IMPLIED SUBROGATION RIGHTS, AND ASSIGNMENT OF SUCH RIGHTS, AGAINST EACH
OTHER IN REGARD TO ANY SUCH INSURANCE CLAIM. THE ABOVE-REQUIRED WAIVERS SHALL
ALSO EXTEND TO ALL AFFILIATES OF SELLER, PURCHASER, AND THE COMPANY, AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, AGENTS, AND EMPLOYEES.  ANY SUCH AMOUNTS OR
BENEFITS RECEIVED BY AN INDEMNIFIED PERSON WITH RESPECT TO ANY INDEMNITY CLAIM
AFTER IT HAS RECEIVED AN INDEMNITY PAYMENT HEREUNDER SHALL BE PROMPTLY PAID OVER
TO THE INDEMNIFYING PERSON, BUT NOT IN EXCESS OF THE AMOUNT PAID BY THE
INDEMNIFYING PERSON TO THE INDEMNIFIED PERSON WITH RESPECT TO SUCH CLAIM.  FOR
PURPOSES OF DETERMINING THE INSURANCE RECOVERIES, IF PURCHASER ELECTS NOT TO
MAINTAIN INSURANCE COVERAGE IDENTICAL TO THE INSURANCE COVERAGE OF THE

 

44

--------------------------------------------------------------------------------


 


COMPANY MAINTAINED BY SELLER AS OF THE CLOSING DATE, PURCHASER AND THE COMPANY
SHALL BE DEEMED TO HAVE RECEIVED INSURANCE BENEFITS EQUAL TO THE GREATER OF THE
INSURANCE BENEFITS PURCHASER AND/OR COMPANY, AS THE CASE MAY BE, WOULD HAVE
RECEIVED HAD IT MAINTAINED SUCH INSURANCE POLICIES IN EFFECT AFTER THE CLOSING
OR THE INSURANCE BENEFITS IT ACTUALLY RECEIVES.


 


(G)                            IN THE EVENT THAT (I) ANY CONDITION SET FORTH IN
ARTICLE VI IS NOT SATISFIED, (II) THE FAILURE OF SUCH CONDITION TO BE SATISFIED
IS WAIVED IN WRITING BY THE PARTY OR PARTIES ENTITLED TO THE BENEFIT OF SUCH
CONDITION, AND (III) THE PARTIES NEVERTHELESS CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AT THE CLOSING, THEN THE PARTIES SHALL BE DEEMED
TO HAVE WAIVED ANY CLAIM FOR LOSS OR OTHER RELIEF ONLY TO THE EXTENT THAT SUCH
LOSS OR OTHER RELIEF RELATES SOLELY AND DIRECTLY TO SUCH CONDITION THAT WAS SO
WAIVED.


 


(H)                            NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, ABSENT FRAUD NO PARTY HERETO SHALL HAVE ANY LIABILITY UNDER THIS
AGREEMENT FOR CONSEQUENTIAL DAMAGES (SUCH AS LOSS OF PROFIT), OR, MULTIPLE,
TREBLE, EXEMPLARY OR PUNITIVE DAMAGES OF ANY TYPE UNDER ANY CIRCUMSTANCES
REGARDLESS OF WHETHER SUCH DAMAGES MAY BE AVAILABLE UNDER TEXAS LAW, THE LAW OF
ANY OTHER STATE, OR FEDERAL LAW.


 


SECTION 8.6                                   EXCLUSIVE REMEDIES.


 


(A)                             EXCEPT WITH RESPECT TO TAX CLAIMS (WHICH ARE
GOVERNED SOLELY BY ARTICLE IV), AND ABSENT FRAUD, THE REMEDIES OF THE PARTIES
SPECIFICALLY PROVIDED FOR BY THIS ARTICLE VIII SHALL BE THE SOLE AND EXCLUSIVE
REMEDIES OF THE PARTIES FOR (I) ANY BREACH OR INACCURACY OF THE REPRESENTATIONS
AND WARRANTIES CONTAINED IN THIS AGREEMENT OR ANY OF THE TRANSACTION DOCUMENTS,
OR (II) THE FAILURE TO PERFORM ANY COVENANTS, AGREEMENTS OR OBLIGATIONS
CONTAINED IN THIS AGREEMENT, ANY TRANSACTION DOCUMENT OR IN ANY OTHER AGREEMENT
OR DOCUMENT FURNISHED OR DELIVERED PURSUANT HERETO.


 


(B)                             WITHOUT LIMITING THE GENERALITY OF THE FOREGOING
PROVISIONS OF SECTION 8.6(A), THE PARTIES ACKNOWLEDGE AND AGREE THAT, BEFORE THE
CLOSING DATE, SECTION 8.1 PROVIDES THE EXCLUSIVE REMEDIES FOR ANY MATERIAL
BREACH OR INACCURACY OF THE REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER
CONTAINED IN THIS AGREEMENT.


 


SECTION 8.7                                   MEDIATION.  BEFORE EITHER PARTY
MAY INITIATE ANY SUIT, ARBITRATION OR OTHER PROCEEDING, THE PARTIES PLEDGE TO
ATTEMPT FIRST TO RESOLVE THE CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT (“DISPUTE”) BY MEDIATION BEFORE A MUTUALLY ACCEPTABLE MEDIATOR
WITHIN THIRTY (30) DAYS AFTER EITHER PARTY FIRST GIVES NOTICE OF MEDIATION. 
MEDIATION SHALL BE CONDUCTED IN DALLAS, TEXAS AND SHALL BE CONDUCTED AND
COMPLETED WITHIN SIXTY (60) DAYS FOLLOWING THE DATE EITHER PARTY FIRST GIVES
NOTICE OF MEDIATION.  THE FEES AND EXPENSES OF THE MEDIATOR SHALL BE SHARED
EQUALLY BY THE PARTIES.  THE MEDIATOR SHALL BE DISQUALIFIED AS A WITNESS, EXPERT
OR COUNSEL FOR ANY PARTY WITH RESPECT TO THE DISPUTE AND ANY RELATED MATTER. 
MEDIATION IS A COMPROMISE NEGOTIATION AND SHALL CONSTITUTE PRIVILEGED
COMMUNICATIONS.  THE ENTIRE MEDIATION PROCESS SHALL BE CONFIDENTIAL AND THE
CONDUCT, STATEMENTS, PROMISES, OFFERS, VIEWS AND OPINIONS OF

 

45

--------------------------------------------------------------------------------


 


THE MEDIATOR AND THE PARTIES SHALL NOT BE DISCOVERABLE OR ADMISSIBLE IN ANY
LEGAL PROCEEDING FOR ANY PURPOSE; PROVIDED, HOWEVER, THAT EVIDENCE WHICH IS
OTHERWISE DISCOVERABLE OR ADMISSIBLE SHALL NOT BE EXCLUDED FROM DISCOVERY OR
ADMISSION AS A RESULT OF ITS USE IN THE MEDIATION.


 


SECTION 8.8                                   HOLDBACK FUND.


 


(A)                             ESCROW OF HOLDBACK FUND.  AT THE CLOSING,
PURCHASER SHALL CAUSE THE HOLDBACK FUND TO BE DELIVERED, BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO AND DIRECTLY DEPOSITED WITH, JPMORGAN CHASE BANK,
A NATIONAL ASSOCIATION (THE “ESCROW AGENT”), ON BEHALF OF SELLER, IN ESCROW FOR
THE ACCOUNT AND FUTURE POTENTIAL BENEFIT OF SELLER.  THE HOLDBACK FUND SHALL BE
HELD BY THE ESCROW AGENT PURSUANT TO THE TERMS AND CONDITIONS OF AN ESCROW
AGREEMENT IN THE FORM ATTACHED HERETO AS EXHIBIT B (THE “ESCROW AGREEMENT”). 
THE COSTS AND EXPENSES OF THE ESCROW AGENT SHALL BE PAID BY PURCHASER.


 


(B)                             PROCEDURE FOR CLAIMS AGAINST HOLDBACK FUND.


 

(I)                                    THE HOLDBACK FUND SHALL BE HELD IN ESCROW
FROM THE CLOSING DATE THROUGH MARCH 31, 2006 (THE “HOLDBACK PERIOD”).

 

(II)                                IN ADDITION TO PURCHASER’S RIGHTS UNDER
SECTION 5.11, IF, DURING THE HOLDBACK PERIOD, ANY PURCHASER INDEMNIFIED PARTY
BELIEVES THAT IT IS ENTITLED TO INDEMNIFICATION WITH RESPECT TO ANY TAX CLAIM OR
PURCHASER CLAIM, SUBJECT TO SECTION 5.11, THE PURCHASER INDEMNIFIED PARTY SHALL
GIVE SELLER NOTICE THEREOF BY DELIVERING TO SELLER, NO LATER THAN THE LAST DAY
OF THE HOLDBACK PERIOD, A CERTIFICATE SIGNED BY THE PURCHASER INDEMNIFIED PARTY
(A “CLAIM CERTIFICATE”) STATING THAT LOSSES EXIST PURSUANT TO SECTION 4.2 OR
SECTION 8.2, AS THE CASE MAY BE, AND SPECIFYING SUCH TAX CLAIM OR PURCHASER
CLAIM IN REASONABLE DETAIL, TO THE EXTENT IT HAS ACTUAL KNOWLEDGE THEREOF.

 

(III)                            SELLER SHALL HAVE A PERIOD OF FIFTEEN (15) DAYS
AFTER SUCH DELIVERY OF THE CLAIM CERTIFICATE, TO (A) ACKNOWLEDGE THAT SUCH TAX
CLAIM OR PURCHASER CLAIM, AS THE CASE MAY BE, IS COVERED BY THE INDEMNIFICATION
PROVISIONS OF SECTION 4.2 OR SECTION 8.2, AS APPLICABLE, AND THAT THE AMOUNT
CLAIMED IS CORRECT, IN WHICH CASE THE PURCHASER INDEMNIFIED PARTY SHALL HAVE THE
RIGHT TO RECEIVE, BY MAKING A WRITTEN REQUEST THEREFOR TO THE ESCROW AGENT, THE
AMOUNT OF SUCH TAX CLAIM OR PURCHASER CLAIM, AS THE CASE MAY BE, FROM THE
HOLDBACK FUND, OR (B) DENY THAT THE AMOUNT CLAIMED IS CORRECT, IN WHICH CASE
SELLER SHALL INDEMNIFY, DEFEND AND HOLD THE PURCHASER INDEMNIFIED PARTY HARMLESS
WITH RESPECT TO SUCH TAX CLAIM OR PURCHASER CLAIM, AS THE CASE MAY BE, AS
PROVIDED IN SECTION 4.2 OR SECTION 8.2, AS APPLICABLE, OR (C) DENY THAT THE TAX
CLAIM OR PURCHASER CLAIM, AS THE CASE MAY BE, IS COVERED BY THE INDEMNIFICATION
PROVISIONS OF SECTION 4.2 OR SECTION 8.2, AS APPLICABLE, IN WHICH CASE, WITHOUT
WAIVING OR LIMITING ITS RIGHTS TO INDEMNIFICATION PURSUANT TO SECTION 4.2 OR
SECTION 8.2, AS APPLICABLE, THE PURCHASER INDEMNIFIED PARTY SHALL HAVE THE SOLE
AND EXCLUSIVE RIGHT TO DETERMINE WHETHER TO PAY OR CONTEST ANY AMOUNT CLAIMED BY
A THIRD-PARTY AND RELATING TO THE TAX CLAIM OR PURCHASER CLAIM, AS THE CASE MAY
BE, AND, SUBJECT TO RESOLUTION OF WHETHER AND TO WHAT EXTENT SUCH TAX CLAIM OR
PURCHASER CLAIM, AS THE CASE MAY BE, IS COVERED BY SUCH INDEMNIFICATION
PROVISIONS, THE ESCROW AGENT SHALL RETAIN IN THE HOLDBACK FUND AN AMOUNT
REASONABLY SUFFICIENT TO PAY SUCH UNRESOLVED TAX CLAIM OR

 

46

--------------------------------------------------------------------------------


 

PURCHASER CLAIM, AS THE CASE MAY BE, IF REQUIRED PURSUANT TO
SECTION 8.8(E) HEREOF.  THE FAILURE OF SELLER TO GIVE SUCH NOTICE WITHIN SUCH
FIFTEEN (15) DAY PERIOD SHALL BE DEEMED TO BE AN ACKNOWLEDGMENT THAT SUCH TAX
CLAIM OR PURCHASER CLAIM IS COVERED BY THE INDEMNIFICATION PROVISIONS OF
SECTION 4.2 OR SECTION 8.2, AS THE CASE MAY BE, AND THAT THE AMOUNT OF THE TAX
CLAIM OR PURCHASER CLAIM IS CORRECT.

 


(C)                             RELEASE OF HOLDBACK FUND.  SUBJECT TO THE
PROVISIONS OF THIS AGREEMENT AND THE ESCROW AGREEMENT, THE HOLDBACK FUND SHALL
BE HELD IN ESCROW UNTIL THE EARLIER OF (I)  THE DATE PURCHASER AND SELLER AGREE
SUCH FUNDS MAY BE RELEASED AND PAID TO SELLER PURSUANT TO SECTION 8.8(E), AND
(II) THE FIFTH (5TH) BUSINESS DAY AFTER THE LAST DAY FOR THE ESCROW OF THE
HOLDBACK FUND AS SPECIFIED IN SECTION 8.8(B)(I).


 


(D)                             DELIVERY TO SELLER.  NO LATER THAN FIVE
(5) BUSINESS DAYS AFTER THE DATE OF RELEASE OF THE HOLDBACK FUND PURSUANT TO
SECTION 8.8(C), THE ESCROW AGENT SHALL DELIVER TO SELLER  (I)  ANY REMAINING
PORTION OF THE HOLDBACK FUND AFTER PAYMENT OF ANY AMOUNTS THEREFROM TO PURCHASER
PURSUANT TO SECTION 8.8(B) OR SECTION 8.8(C), PLUS (II)  THE AGGREGATE AMOUNT OF
ANY REMAINING PORTION OF INTEREST OR OTHER INCOME EARNED THEREON DURING THE
PERIOD SUCH FUNDS WERE HELD IN ESCROW.


 


(E)                             EXCEPTION FROM RELEASE.  IF THERE IS ANY TAX
CLAIM OR PURCHASER CLAIM WITH RESPECT TO WHICH PURCHASER HAS GIVEN NOTICE TO
SELLER PRIOR TO THE EARLIEST DATE OF RELEASE OF THE HOLDBACK FUND PURSUANT TO
SECTION 8.8(C), WHICH IS NOT THEN RESOLVED, THE AMOUNT OF THE HOLDBACK FUND
REASONABLY SUFFICIENT TO PAY SUCH UNRESOLVED TAX CLAIM OR PURCHASER CLAIM, AS
THE CASE MAY BE, MAY BE RETAINED IN ESCROW, SUBJECT TO THE ESCROW AGREEMENT, IF
DESIRED BY PURCHASER IN ITS SOLE DISCRETION.  IF PURCHASER DESIRES THAT ANY
PORTION OF THE HOLDBACK FUND BE RETAINED PURSUANT TO THIS SECTION 8.8(E), IT
SHALL GIVE NOTICE THEREOF TO SELLER AND THE ESCROW AGENT NO LATER THAN THE
SUBJECT RELEASE DATE.  UPON RESOLUTION OF THE TAX CLAIM OR PURCHASER CLAIM, AS
THE CASE MAY BE, THE PORTION OF THE HOLDBACK FUND RETAINED PURSUANT TO THIS
SECTION 8.8(E) SHALL BE DELIVERED TO SELLER IN THE SAME MANNER AS PROVIDED
HEREIN FOR FUNDS NOT RETAINED.

 


ARTICLE IX
SURVIVAL OF REPRESENTATIONS, WARRANTIES AND INDEMNITIES

 


SECTION 9.1                                   SURVIVAL OF REPRESENTATIONS,
WARRANTIES AND INDEMNITIES.  THE PARTIES AGREE THAT THEIR RESPECTIVE
REPRESENTATIONS, WARRANTIES AND INDEMNITIES CONTAINED IN THIS AGREEMENT OR ANY
OF THE TRANSACTION DOCUMENTS SHALL SURVIVE AS FOLLOWS:  (A) ANY CLAIM RELATED TO
REPRESENTATIONS, WARRANTIES AND INDEMNITIES CONTAINED IN SECTION 2.1,
SECTION 2.2, SECTION 2.3, SECTION 2.4, SECTION 3.1 OR SECTION 3.2 SHALL SURVIVE
THE CLOSING AND MUST BE COMMENCED WITHIN TWO (2) YEARS AFTER THE CLOSING DATE;
(B) ANY CLAIM RELATED TO REPRESENTATIONS, WARRANTIES AND INDEMNITIES CONTAINED
IN SECTION 2.20 OR SECTION 8.2(C)(II) SHALL SURVIVE THE CLOSING AND MUST BE
COMMENCED WITHIN THE SHORTER OF (I) ONE YEAR AFTER THE CLOSING DATE, OR (II) ONE
YEAR AFTER THE DATE OF INSTALLATION OF APPLICABLE PRODUCT OR THE PERFORMANCE OF
THE SERVICES TO WHICH SECTIONS 2.20 AND 8.2(D)(II) RELATE; (C) ANY CLAIM RELATED
TO REPRESENTATIONS, WARRANTIES AND INDEMNITIES CONTAINED IN SECTION 2.11 OR
ARTICLE IV SHALL SURVIVE THE CLOSING AND MUST BE COMMENCED WITHIN THE LONGER OF
THREE (3) YEARS AFTER THE CLOSING DATE AND THE PERIOD OF THE APPLICABLE STATUTE

 

47

--------------------------------------------------------------------------------


 


OF LIMITATIONS; (D) ANY CLAIMS RELATED TO THE INDEMNITIES IN
SECTION 8.2(C)(IV) SHALL SURVIVE THE CLOSING AND MUST BE COMMENCED WITHIN THE
PERIOD OF THE APPLICABLE STATUE OF LIMITATIONS; (E) ANY CLAIMS RELATED TO THE
INDEMNITIES IN SECTION 8.3(E) SHALL SURVIVE THE CLOSING AND MUST BE COMMENCED
WITHIN THE LONGER OF FOUR (4) YEARS AFTER THE CLOSING DATE AND THE PERIOD OF THE
APPLICABLE STATUE OF LIMITATIONS AND (F) ANY CLAIM RELATED TO ANY OTHER
REPRESENTATIONS, WARRANTIES AND INDEMNITIES NOT SPECIFIED IN THE PRECEDING
CLAUSES (A) THROUGH (E) SHALL SURVIVE THE CLOSING AND MUST BE COMMENCED WITHIN
ONE (1) YEAR AFTER THE CLOSING DATE.


 


ARTICLE X
FORCE MAJEURE


 


SECTION 10.1                            FORCE MAJEURE.  NO PARTY SHALL BE LIABLE
TO THE OTHER PARTY, ITS SUBSIDIARIES, AFFILIATES, OR ANY OTHER PERSON IN PRIVITY
WITH SUCH OTHER PARTY, ITS SUBSIDIARIES OR AFFILIATES, FOR ANY DELAYS OR DAMAGE
OR ANY FAILURE TO ACT HEREUNDER (OTHER THAN THE FAILURE TO PAY MONEY) THAT MAY
BE DUE, OCCASIONED, OR CAUSED BY REASON OF ANY LAWS PROMULGATED BY ANY FEDERAL,
STATE, OR LOCAL GOVERNMENTAL BODY OR ANY COURT OF LAW OR BY THE RULES,
REGULATIONS, OR ORDERS OF ANY PUBLIC BODY OR OFFICIAL PURPORTING TO EXERCISE
AUTHORITY OR CONTROL RESPECTING THE ACTIVITIES AND OPERATIONS CONTEMPLATED
HEREUNDER, OR DUE, OCCASIONED, OR CAUSED, DIRECTLY OR INDIRECTLY, BY STRIKES,
ATTACKS OF TERRORISTS, WARS (DECLARED OR UNDECLARED), INSURRECTIONS, CIVIL
UNRESTS, HOSTILITIES, ACTION OF THE ELEMENTS, WEATHER OR WATER CONDITIONS,
INABILITY TO OBTAIN CRITICAL MATERIALS OR SUPPLIES, OR ANY OTHER CAUSE BEYOND
THE CONTROL OF THE NON-PERFORMING PARTY.  IN THE EVENT OF THE OCCURRENCE OF ANY
OF THE FOREGOING, THE OBLIGATIONS OF THE NON-PERFORMING PARTY SHALL BE SUSPENDED
DURING THE CONTINUANCE OF ANY SUCH EVENT OR CONDITION, AND THE TIME PERMITTED
FOR PERFORMANCE UNDER THIS AGREEMENT SHALL BE EXTENDED FOR A PERIOD OF TIME
EQUAL TO THE PERIOD OF SUCH SUSPENSION.


 


SECTION 10.2                            TERMINATION UPON EXTENDED FORCE
MAJEURE.  IN THE EVENT THAT EITHER PARTY CANNOT PERFORM ITS OBLIGATIONS
HEREUNDER FOR A PERIOD OF NINETY (90) CONSECUTIVE DAYS DUE TO AN EVENT OF FORCE
MAJEURE, THE PARTIES WILL MEET PROMPTLY TO ENDEAVOR TO REACH A MUTUAL AGREEMENT
ON THE COURSE OF ACTION TO BE TAKEN.  IF THE PARTIES CANNOT MUTUALLY AGREE ON
SUCH COURSE OF ACTION, THE NON-AFFECTED PARTY MAY, AT ITS SOLE OPTION, SERVE
NOTICE TERMINATING THIS AGREEMENT, EFFECTIVE UPON THE RECEIPT OF SUCH NOTICE BY
THE AFFECTED PARTY.


 


ARTICLE XI
MISCELLANEOUS


 


SECTION 11.1                            EXPENSES.  ALL COSTS AND EXPENSES
INCURRED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
SHALL BE PAID BY THE PARTY INCURRING SUCH COSTS AND EXPENSES.  SELLER SHALL PAY
FROM ITS FUNDS, AND NOT THE FUNDS OF THE COMPANY, ALL COSTS AND EXPENSES
INCURRED BY EITHER SELLER OR THE COMPANY IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


 


SECTION 11.2                            BROKERS AND FINDERS.  EXCEPT FOR THE
PERSONS IDENTIFIED IN SCHEDULE 2.30, ALL NEGOTIATIONS ON BEHALF OF PURCHASER AND
SELLER RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT HAVE BEEN CARRIED ON BY THE PARTIES HERETO AND THEIR RESPECTIVE

 

48

--------------------------------------------------------------------------------


 


AGENTS DIRECTLY WITHOUT THE INTERVENTION OF ANY OTHER PERSON IN SUCH MANNER AS
TO GIVE RISE TO ANY CLAIM AGAINST PURCHASER OR SELLER FOR FINANCIAL ADVISORY
FEES, BROKERAGE OR COMMISSION FEES, FINDER’S FEES OR OTHER LIKE PAYMENT IN
CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


SECTION 11.3                            ENTIRE AGREEMENT; ASSIGNMENT.  THIS
AGREEMENT (A) CONSTITUTES THE ENTIRE AGREEMENT AMONG THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL OTHER PRIOR AGREEMENTS AND
UNDERSTANDINGS, BOTH WRITTEN AND ORAL, AMONG THE PARTIES OR ANY OF THEM WITH
RESPECT TO THE SUBJECT MATTER HEREOF, AND (B) SHALL NOT BE ASSIGNED BY OPERATION
OF LAW OR OTHERWISE, WITHOUT CONSENT OF THE OTHER PARTY.


 


SECTION 11.4                            WAIVER; CONSENTS.  ANY FAILURE OF A
PARTY TO COMPLY WITH ANY OBLIGATION, COVENANT, AGREEMENT OR CONDITION HEREIN MAY
BE WAIVED BY THE PARTY AFFECTED THEREBY ONLY BY A WRITTEN INSTRUMENT SIGNED BY
THE PARTY GRANTING SUCH WAIVER.  NO WAIVER, OR FAILURE TO INSIST UPON STRICT
COMPLIANCE, BY ANY PARTY OF ANY CONDITION OR ANY BREACH OF ANY OBLIGATION, TERM,
COVENANT, REPRESENTATION, WARRANTY OR AGREEMENT CONTAINED IN THIS AGREEMENT, IN
ANY ONE OR MORE INSTANCES, SHALL BE CONSTRUED TO BE A WAIVER OF, OR ESTOPPEL
WITH RESPECT TO, ANY OTHER CONDITION OR ANY OTHER BREACH OF THE SAME OR ANY
OTHER OBLIGATION, TERM, COVENANT, REPRESENTATION, WARRANTY OR AGREEMENT. 
WHENEVER THIS AGREEMENT REQUIRES OR PERMITS CONSENT BY OR ON BEHALF OF ANY PARTY
HERETO, SUCH CONSENT SHALL BE GIVEN IN WRITING IN A MANNER CONSISTENT WITH THE
REQUIREMENTS FOR A WAIVER.


 


SECTION 11.5                            SEVERABILITY.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE
VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISIONS OF THIS AGREEMENT, WHICH 
SHALL REMAIN IN FULL FORCE AND EFFECT.


 


SECTION 11.6                            NOTICES.  ALL NOTICES, REQUESTS, CLAIMS,
DEMANDS AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE
DEEMED DELIVERED AT THE TIME DELIVERED BY HAND, ONE BUSINESS DAY AFTER
TRANSMISSION BY FACSIMILE (WITH CONFIRMATION COPY SENT BY REGULAR U.S. MAIL), OR
THREE (3) BUSINESS DAYS AFTER PLACEMENT IN THE UNITED STATES MAIL BY REGISTERED
OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID AND ADDRESSED AS
FOLLOWS:


 

if to Seller:

 

Mr. Peter Moerbeek

President and Chief Operating Officer

Southwest Water Company

One Wilshire Building

624 S. Grand Avenue

Los Angeles, CA  90017

Telecopy No. (213) 929-1888

 

with copy (which will not constitute notice) to:

 

John F. Cermak, Esq.

 

49

--------------------------------------------------------------------------------


 

Jenkens & Gilchrist, LLP

12100 Wilshire Boulevard, 15th Floor

Los Angeles, CA  90025

Telecopy No. (310) 820-8859

 

if to Purchaser:

 

Michael S. Quigley, President

Minol, L.P.

15280 Addison Road, Suite 100

Dallas, TX 75001

Telecopy No. (972) 386-7711

 

with copy (which will not constitute notice) to:

 

Jonathan K. Henderson, Esq.

Hughes & Luce LLP

1717 Main Street, Suite 2800

Dallas, TX 75201

Telecopy No. (214) 939-5849

 

or to such other address as the person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above
(provided that notice of any change of address shall be effective only upon
receipt thereof).

 


SECTION 11.7                            GOVERNING LAW.  ANY DISPUTE BETWEEN THE
PARTIES RELATING TO THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS
WILL BE CONSTRUED UNDER AND IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS
APPLICABLE TO CONTRACTS BETWEEN RESIDENTS OF TEXAS THAT ARE TO BE WHOLLY
PERFORMED WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.


 


SECTION 11.8                            JURISDICTION AND VENUE.  ANY PROCESS
AGAINST PURCHASER OR SELLER IN OR IN CONNECTION WITH, ANY PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT MAY BE SERVED PERSONALLY OR BY CERTIFIED MAIL AT THE ADDRESS SET FORTH
IN SECTION 11.6 WITH THE SAME EFFECT AS THOUGH SERVED ON IT OR HIM PERSONALLY. 
PURCHASER AND SELLER HEREBY IRREVOCABLY SUBMIT IN ANY PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT TO THE EXCLUSIVE JURISDICTION AND VENUE OF A UNITED STATES DISTRICT
COURT LOCATED IN DALLAS, TEXAS.


 


SECTION 11.9                            WAIVER OF JURY TRIAL.  EACH OF PURCHASER
AND SELLER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY AND ALL
RIGHTS IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY ACTION, SUIT, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OR OMISSIONS OF PURCHASER OR SELLER RELATING TO THIS AGREEMENT,
PROCEEDING OR OTHER LITIGATION BROUGHT TO RESOLVE ANY DISPUTE ARISING UNDER,
ARISING OUT OF, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER AGREEMENT,
DOCUMENT

 

50

--------------------------------------------------------------------------------


 


OR INSTRUMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THEREWITH.


 


SECTION 11.10                     DESCRIPTIVE HEADINGS.  THE DESCRIPTIVE
HEADINGS ARE INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT INTENDED TO
BE PART OF OR TO AFFECT THE MEANING OR INTERPRETATION OF THIS AGREEMENT.


 


SECTION 11.11                     PARTIES IN INTEREST; NO THIRD-PARTY
BENEFICIARY.  EXCEPT AS CONTEMPLATED IN ARTICLE VIII FOR INDEMNIFIED PERSONS
OTHER THAN SELLER AND PURCHASER, THIS AGREEMENT SHALL BE BINDING UPON AND INURE
SOLELY TO THE BENEFIT OF EACH PARTY HERETO, AND NOTHING IN THIS AGREEMENT,
EXPRESS OR IMPLIED, IS INTENDED TO CONFER UPON ANY OTHER PERSON ANY RIGHTS OR
REMEDIES OF ANY NATURE WHATSOEVER UNDER OR BY REASON OF THIS AGREEMENT.


 


SECTION 11.12                     COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL,
BUT ALL OF WHICH SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


SECTION 11.13                     INCORPORATION BY REFERENCE.  ANY AND ALL
SELLER SCHEDULES, SCHEDULES, EXHIBITS, ANNEXES, STATEMENTS, REPORTS,
CERTIFICATES OR OTHER DOCUMENTS OR INSTRUMENTS REFERRED TO HEREIN OR ATTACHED
HERETO ARE INCORPORATED HEREIN BY REFERENCE HERETO AS THOUGH FULLY SET FORTH AT
THE POINT REFERRED TO IN THE AGREEMENT.


 


SECTION 11.14                     CERTAIN DEFINITIONS.  FOR THE PURPOSES OF THIS
AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE MEANINGS SPECIFIED OR REFERRED TO
BELOW WHETHER OR NOT CAPITALIZED WHEN USED IN THIS AGREEMENT.


 


(A)                             “AFFILIATE” MEANS, WITH RESPECT TO ANY PERSON,
ANY PERSON THAT, DIRECTLY OR INDIRECTLY, CONTROLS, IS CONTROLLED BY, OR IS UNDER
COMMON CONTROL WITH, THE PERSON IN QUESTION.  FOR THE PURPOSES OF THIS
DEFINITION, “CONTROL” (INCLUDING “CONTROLLING,” “CONTROLLED BY” AND “UNDER
COMMON CONTROL WITH”) AS USED WITH RESPECT TO ANY PERSON OR OTHER ENTITY, MEANS
THE POSSESSION, DIRECTLY OR INDIRECTLY, OF THE POWER TO DIRECT OR CAUSE THE
DIRECTION OF THE MANAGEMENT AND POLICIES OF SUCH PERSON OR OTHER ENTITY, WHETHER
THROUGH THE OWNERSHIP OF VOTING SECURITIES, BY CONTRACT OR OTHERWISE.


 


(B)                             “BILLING UNIT” MEANS AN INDIVIDUAL APARTMENT,
SUITE OR SIMILAR UNIT COVERED BY A SUBMETERING CONTRACT FOR WHICH METER READING,
BILLING (INCLUDING ALLOCATION BILLING AND RATIO BILLING) OR COLLECTION SERVICES
HAVE BEEN FURNISHED PRIOR TO THE CUT-OFF TIME AND FOR WHICH A VALID INVOICE FOR
BILLING SERVICES HAS BEEN PRESENTED PRIOR TO THE CUT-OFF TIME TO THE OCCUPANT
FOR PAYMENT OR, IF THE UNIT IS VACANT, TO THE CLIENT OR CUSTOMER UNDER THE
SUBMETERING CONTRACT THAT IS PAYING THE BILLING FEE WHILE THE UNIT IS VACANT. 
IN ORDER TO QUALIFY AS A “BILLING UNIT”, AS OF THE CUT-OFF TIME, THE SUBMETERING
CONTRACT COVERING THE BILLING UNIT MUST NOT HAVE BEEN TERMINATED AND NO WRITTEN
NOTICE OF TERMINATION CAN HAVE BEEN RECEIVED BY THE COMPANY OR ANY OF ITS
AFFILIATES.

 

51

--------------------------------------------------------------------------------


 


(C)                             “BUSINESS” MEANS THE BUSINESS OF SELLING METER
READING EQUIPMENT AND FURNISHING METER READING, BILLING (INCLUDING ALLOCATION
BILLING AND RATIO BILLING), COLLECTION, INSTALLATION, CONSTRUCTION AND
MAINTENANCE SERVICES FOR OWNERS OF MULTI-UNIT RESIDENTIAL DWELLINGS AND
COMMERCIAL OFFICE BUILDINGS WITH RESPECT TO THE WATER, SEWER, ELECTRICAL AND
OTHER UTILITIES PROVIDED TO THE OCCUPANTS OF THE DWELLINGS AND BUILDINGS.


 


(D)                             “BUSINESS DAY” MEANS ANY DAY OTHER THAN A
SATURDAY, A SUNDAY OR A HOLIDAY ON WHICH NATIONAL BANKING ASSOCIATIONS IN THE
STATE OF TEXAS ARE CLOSED.


 


(E)                             “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986,
AS AMENDED.  ALL CITATIONS TO THE CODE OR TO THE REGULATIONS PROMULGATED
THEREUNDER SHALL INCLUDE ANY AMENDMENTS OR ANY SUBSTITUTE OR SUCCESSOR
PROVISIONS THERETO.


 


(F)                               “CONSENT” MEANS ANY APPROVAL, CONSENT,
RATIFICATION, WAIVER, NOTIFICATION, LICENSE, PERMIT, OR OTHER AUTHORIZATION
(INCLUDING ANY GOVERNMENTAL AUTHORIZATION).


 


(G)                            “CONTRACT” MEANS ANY CONTRACT, AGREEMENT,
OBLIGATION, PROMISE, PURCHASE ORDER, SALES ORDER, LICENSE, LEASE, COMMITMENT,
ARRANGEMENT, OR UNDERTAKING (WHETHER WRITTEN OR ORAL, AND WHETHER EXPRESS OR
IMPLIED) THAT IS LEGALLY BINDING.


 


(H)                            “CUT-OFF TIME” MEANS 5:00 P.M. (WESTMINSTER,
COLORADO TIME), ON THE LAST BUSINESS DAY PRIOR TO THE CLOSING DATE.


 


(I)                               “ENVIRONMENT” MEANS ALL AIR, SURFACE WATER,
GROUNDWATER, OR LAND, INCLUDING LAND SURFACE OR SUBSURFACE, INCLUDING ALL FISH,
WILDLIFE, BIOTA AND ALL OTHER NATURAL RESOURCES.


 


(J)                               “ENVIRONMENTAL LAW” MEANS ANY AND ALL LAWS
(INCLUDING, BUT NOT LIMITED TO, THE COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION AND LIABILITY ACT, 42 U.S.C. § 9601, ET. SEQ.) RELATING TO THE
PROTECTION OF HEALTH AND THE ENVIRONMENT, WORKER HEALTH AND SAFETY, AND/OR
GOVERNING THE HANDLING, USE, GENERATION, TREATMENT, STORAGE, TRANSPORTATION,
DISPOSAL, MANUFACTURE, DISTRIBUTION, FORMULATION, PACKAGING, LABELING, OR
RELEASE OF HAZARDOUS SUBSTANCES, WHETHER NOW EXISTING OR SUBSEQUENTLY AMENDED OR
ENACTED, AND THE STATE ANALOGIES THERETO, ALL AS AMENDED OR SUPERSEDED FROM TIME
TO TIME; AND ANY COMMON LAW DOCTRINE, INCLUDING, BUT NOT LIMITED TO, NEGLIGENCE,
NUISANCE, TRESPASS, PERSONAL INJURY, OR PROPERTY DAMAGE RELATED TO OR ARISING
OUT OF THE PRESENCE, RELEASE, OR EXPOSURE  TO A HAZARDOUS SUBSTANCE.


 


(K)                           “GAAP” MEANS GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES IN THE UNITED STATES, APPLIED ON A BASIS CONSISTENT WITH THE COMPANY
FINANCIAL STATEMENTS.


 


(L)                               “GOVERNMENTAL AUTHORIZATION” MEANS ANY
APPROVAL, CONSENT, RATIFICATION, NOTIFICATION, FRANCHISE, LICENSE, PERMIT,
WAIVER, PRODUCT REGISTRATION, OR OTHER AUTHORIZATION ISSUED, GRANTED, GIVEN, OR
OTHERWISE MADE AVAILABLE BY OR UNDER THE AUTHORITY OF ANY GOVERNMENTAL BODY OR
PURSUANT TO ANY LEGAL REQUIREMENT.

 

52

--------------------------------------------------------------------------------


 


(M)                         “GOVERNMENTAL BODY” MEANS ANY (I) NATION, STATE,
COUNTY, CITY, TOWN, VILLAGE, DISTRICT OR OTHER JURISDICTION OF ANY NATURE,
(II) FEDERAL, STATE, LOCAL, MUNICIPAL, FOREIGN OR OTHER GOVERNMENT,
(III) GOVERNMENTAL OR QUASI-GOVERNMENTAL AUTHORITY OF ANY NATURE (INCLUDING ANY
GOVERNMENTAL AGENCY, COMMISSION, BRANCH, DEPARTMENT, OFFICIAL, OR ENTITY AND ANY
COURT OR OTHER TRIBUNAL), (IV) MULTI-NATIONAL ORGANIZATION OR BODY, OR (V) BODY
EXERCISING, OR ENTITLED TO EXERCISE, ANY ADMINISTRATIVE, EXECUTIVE, JUDICIAL,
LEGISLATIVE, POLICE, REGULATORY OR TAXING AUTHORITY OR POWER OF ANY NATURE.


 


(N)                            “HAZARDOUS SUBSTANCE” MEANS PETROLEUM, PETROLEUM
HYDROCARBONS OR PETROLEUM PRODUCTS, PETROLEUM BY-PRODUCTS, RADIOACTIVE
MATERIALS, ASBESTOS OR ASBESTOS-CONTAINING MATERIALS, GASOLINE, DIESEL FUEL,
PESTICIDES, RADON, UREA FORMALDEHYDE, LEAD OR LEAD-CONTAINING MATERIALS,
POLYCHLORINATED BIPHENYLS; AND ANY OTHER CHEMICALS, MATERIALS, SUBSTANCES OR
WASTES IN ANY AMOUNT OR CONCENTRATION WHICH ARE NOW INCLUDED IN THE DEFINITION
OF “HAZARDOUS SUBSTANCES,” “HAZARDOUS MATERIALS,” “HAZARDOUS WASTES,” “EXTREMELY
HAZARDOUS WASTES,” “RESTRICTED HAZARDOUS WASTES,” “TOXIC SUBSTANCES,” “TOXIC
POLLUTANTS,” “POLLUTANTS,” “REGULATED SUBSTANCES,” “SOLID WASTES,” OR
“CONTAMINANTS” OR WORDS OF SIMILAR IMPORT, UNDER ANY ENVIRONMENTAL LAW.


 


(O)                             “INOVONICS TRANSMITTER SYSTEM” MEANS THE
FOLLOWING GROUP OF INOVONICS TRANSMITTER COMPONENTS / PART NUMBERS:  225-008
(INOVONICS DCC), 260-004 (REPEATERS-INOVONICS), 450-022 (INOVONICS SERIAL
RECEIVER), 950-016 (TRANSMITTER INOVONICS) AND 950-017 (TRANSMITTER INOVONICS).


 


(P)                             “KNOWLEDGE” OR “KNOWN” MEANS, WHEN USED WITH
REFERENCE TO SELLER OR THE COMPANY, THAT SELLER OR THE COMPANY SHALL BE DEEMED
TO HAVE “KNOWLEDGE” OF OR TO HAVE “KNOWN” A PARTICULAR FACT OR OTHER MATTER ONLY
IF ANY OF PETER MOERBEEK, JAMES WISENER, LINDA MOORE OR SCOTT ARMSTRONG HAS
CURRENT, ACTUAL KNOWLEDGE OR KNOWS OF SUCH FACT OR OTHER MATTER.


 


(Q)                             “LIENS” MEANS ALL MORTGAGES, DEEDS OF TRUST,
CLAIMS, LIENS, JUDGMENTS, SECURITY INTERESTS, PLEDGES, LEASES, CONDITIONAL SALE
CONTRACTS, RIGHTS OF FIRST REFUSAL, OPTIONS, CHARGES, LIABILITIES, OBLIGATIONS,
AGREEMENTS, POWERS OF ATTORNEY, LIMITATIONS, RESERVATIONS, RESTRICTIONS AND
OTHER ENCUMBRANCES OR ADVERSE CLAIMS OF EVERY KIND AND NATURE, INCLUDING ANY
RESTRICTION ON USE, VOTING, TRANSFER, RECEIPT OF INCOME OR EXERCISE OF ANY
ATTRIBUTE OF OWNERSHIP.


 


(R)                             “MATERIAL ADVERSE EFFECT” MEANS ANY ADVERSE
CHANGE, SINGULARLY OR IN THE AGGREGATE WHEN TAKEN TOGETHER WITH ALL OTHER
ADVERSE CHANGES, IN THE PROPERTIES OR ASSETS, EARNINGS, FINANCIAL CONDITION,
RESULTS OF OPERATIONS, BUSINESS OR PROSPECTS OF THE COMPANY OR PURCHASER, AS
APPLICABLE, FROM THE EFFECTIVE DATE, CLOSING DATE OR SUCH OTHER DATE SPECIFIED
IN THE APPLICABLE PROVISION OF THIS AGREEMENT, OF MORE THAN $200,000.00.  BUT,
NONE OF THE FOLLOWING CHANGES MAY BE CONSIDERED IN DETERMINING WHETHER ANY
PARTICULAR CHANGE HAS A MATERIAL ADVERSE EFFECT:  (I) CHANGES IN GENERAL
ECONOMIC CONDITIONS THAT DO NOT ADVERSELY AFFECT THE COMPANY OR PURCHASER, AS
APPLICABLE, RELATIVE TO OTHER SIMILARLY SITUATED PERSONS; (II) CHANGES RESULTING
FROM THE ANNOUNCEMENT AND PERFORMANCE OF THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND COMPLIANCE WITH THE COVENANTS SET FORTH HEREIN;
(III) CHANGES OR DEVELOPMENTS IN THE INDUSTRIES IN WHICH THE COMPANY OR
PURCHASER, AS APPLICABLE, OPERATES THAT

 

53

--------------------------------------------------------------------------------


 


GENERALLY AFFECT ALL PERSONS IN SUCH INDUSTRIES AND DO NOT ADVERSELY AFFECT THE
COMPANY OR PURCHASER, AS APPLICABLE,, RELATIVE TO OTHER SIMILARLY SITUATED
PERSONS; (IV) CHANGES OR DEVELOPMENTS IN MARKETS OR COMMODITY PRICES THAT
GENERALLY AFFECT ALL ENTITIES AND DO NOT ADVERSELY AFFECT THE COMPANY OR
PURCHASER, AS APPLICABLE,, RELATIVE TO OTHER SIMILARLY SITUATED PERSONS;
(V) CHANGES ARISING OUT OF THE ADOPTION, AMENDMENT OR ISSUANCE, AFTER THE
EFFECTIVE DATE, OF ANY APPLICABLE LAWS OR ANY NEW INTERPRETATION OF ANY LAWS BY
ANY GOVERNMENTAL BODY THAT GENERALLY AFFECTS ALL PERSONS AND DO NOT ADVERSELY
AFFECT THE COMPANY OR PURCHASER, AS APPLICABLE,, RELATIVE TO OTHER SIMILARLY
SITUATED PERSONS; (VI) CHANGES IN ANY APPLICABLE TAX LAWS OR ACCOUNTING
PRINCIPLES THAT GENERALLY AFFECT ALL PERSONS AND DO NOT ADVERSELY AFFECT THE
COMPANY OR PURCHASER, AS APPLICABLE, RELATIVE TO OTHER SIMILARLY SITUATED
PERSONS; OR (VII) ANY CHANGES RESULTING FROM A FAILURE TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR OTHERWISE RESULTING FROM OR
RELATING TO THE TAKING OF ANY ACTION CONTEMPLATED BY THIS AGREEMENT.


 


(S)                             “MTI TRANSMITTER SYSTEM” MEANS THE FOLLOWING
GROUP OF MTI TRANSMITTER COMPONENTS / PART NUMBERS:  225-006 (CENTRAL STATION
RECEIVER), 260-003 (REPEATER-PILOT LED), 275-013 (COMPUTER FOR CENTRAL STATION),
450-012 (ISOLATION MODULE), 450-014 (INTERFACE MODULE-WHITE) AND 950-015
(TRANSMITTER TX2002).


 


(T)                               “ORDINARY COURSE OF BUSINESS” MEANS AN ACTION
TAKEN BY A PERSON THAT IS:


 

(I)                                    CONSISTENT WITH THE PAST PRACTICES OF
SUCH PERSON AND IS TAKEN IN THE ORDINARY COURSE OF THE NORMAL DAY-TO-DAY
OPERATIONS OF SUCH PERSON; OR

 

(II)                                SIMILAR IN NATURE AND MAGNITUDE TO ACTIONS
CUSTOMARILY TAKEN, WITHOUT ANY AUTHORIZATION BY THE BOARD OF DIRECTORS (OR BY
ANY PERSON OR GROUP OF PERSONS EXERCISING SIMILAR AUTHORITY), IN THE ORDINARY
COURSE OF THE NORMAL DAY-TO-DAY OPERATIONS OF OTHER PERSONS THAT ARE IN THE SAME
LINE OF BUSINESS AS SUCH PERSON.

 


(U)                            “ORGANIZATIONAL DOCUMENTS” MEANS, WITH RESPECT TO
ANY ENTITY, THE CERTIFICATE OF INCORPORATION, ARTICLES OF INCORPORATION,
CERTIFICATE OF FORMATION, BY-LAWS, ARTICLES OF ORGANIZATION, LIMITED LIABILITY
COMPANY AGREEMENT, LIMITED PARTNERSHIP AGREEMENT, FORMATION AGREEMENT, JOINT
VENTURE AGREEMENT, GENERAL PARTNERSHIP AGREEMENT OR OTHER SIMILAR ORGANIZATIONAL
DOCUMENTS OF SUCH ENTITY, TOGETHER WITH ANY SHAREHOLDER AGREEMENT, VOTING
AGREEMENT OR SIMILAR AGREEMENT AMONG TWO OR MORE OF THE EQUITY OWNERS OF ANY
SUCH ENTITY.


 


(V)                              “PERSON” MEANS AN INDIVIDUAL, PARTNERSHIP,
JOINT VENTURE, CORPORATION, LIMITED LIABILITY COMPANY, TRUST, ASSOCIATION OR
UNINCORPORATED ORGANIZATION, ANY GOVERNMENTAL AUTHORITY, OR ANY OTHER ENTITY.


 


(W)                           “PROCEEDING” MEANS ANY ACTION, ARBITRATION, AUDIT,
HEARING, INVESTIGATION, LITIGATION, OR SUIT (WHETHER CIVIL, CRIMINAL,
ADMINISTRATIVE, INVESTIGATIVE, OR INFORMAL) COMMENCED, BROUGHT, CONDUCTED, OR
HEARD BY OR BEFORE, OR OTHERWISE INVOLVING, ANY GOVERNMENTAL BODY OR ARBITRATOR.

 

54

--------------------------------------------------------------------------------


 


(X)                             “PURCHASER GROUP” MEANS AND INCLUDES PURCHASER
AND, FOLLOWING THE CLOSING, THE COMPANY.


 


(Y)                             “REAL PROPERTY” MEANS REAL PROPERTY OWNED OR
LEASED BY THE COMPANY AS OF THE EFFECTIVE DATE OR THE CLOSING DATE, AS
APPLICABLE.


 


(Z)                             “RELEASE” MEANS ANY SPILLING, LEAKING, PUMPING,
POURING, EMITTING, EMPTYING, DISCHARGING, INJECTING, ESCAPING, LEACHING,
DUMPING, OR DISPOSING OF A HAZARDOUS SUBSTANCE INTO THE ENVIRONMENT.


 


(AA)                       “RETURNS” MEANS ALL RETURNS, DECLARATIONS, REPORTS,
STATEMENTS, AND OTHER DOCUMENTS REQUIRED TO BE FILED IN RESPECT OF TAXES
(INCLUDING ANY INFORMATION RETURNS), AND THE TERM “RETURN” MEANS ANY ONE OF THE
FOREGOING RETURNS.


 


(BB)                       “RESTRICTED ACTIVITY” MEANS ENGAGING IN OR
CONDUCTING, AS AN OWNER, PRINCIPAL, PARTNER, SHAREHOLDER, MEMBER, MANAGER,
CONSULTANT OR IN ANY OTHER CAPACITY, THE BUSINESS OF (A) PROVIDING OR FURNISHING
WATER, NATURAL GAS, OR ELECTRICITY SUBMETER READING, SUBMETER BILLING (INCLUDING
ALLOCATION BILLING AND RATIO BILLING) OR SUBMETER COLLECTION SERVICES FOR
APARTMENT, SUITE OR SIMILAR UNITS, AND/OR (B) SELLING OR INSTALLING SUBMETERS
FOR APARTMENT, SUITE OR SIMILAR UNIT AND RELATED EQUIPMENT FOR PROVIDING OR
FURNISHING SUBMETER READING SERVICES FOR INDIVIDUAL APARTMENT, SUITE OR SIMILAR
UNITS.


 


BUT, THE TERM “RESTRICTED ACTIVITY” DOES NOT INCLUDING THE FOLLOWING (THE
“PERMITTED ACTIVITY”):


 

(I)                                    ANY RESTRICTED ACTIVITY THAT A SELLER
RESTRICTED PERSON IS PERMITTED TO PERFORM OR REQUIRED UNDER APPLICABLE LAWS TO
PERFORM BY ANY GOVERNMENTAL BODY WITHIN THE GEOGRAPHIC AREAS COVERED BY THE
CERTIFICATES OF CONVENIENCE AND NECESSITY ISSUED BY THE GOVERNMENTAL BODY TO A
REGULATED UTILITY AT ANY TIME OWNED BY A SELLER RESTRICTED PERSON; OR

 

(II)                                ANY RESTRICTED ACTIVITY THAT OCCURS AS A
RESULT OF A SELLER RESTRICTED PERSON:

 

(A)                               ACQUIRING, DIRECTLY OR INDIRECTLY, BY
PURCHASE, MERGER OR OTHERWISE, ANOTHER PERSON, OR CONTROL OF ANOTHER PERSON,
THAT ENGAGES IN A RESTRICTED ACTIVITY, OR

 

(B)                               ACQUIRING, DIRECTLY OR INDIRECTLY, ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF A BUSINESS OF ANOTHER PERSON THAT ENGAGES IN
A RESTRICTED ACTIVITY,

 

EXCEPT THE FOREGOING ACTIVITY DESCRIBED IN CLAUSE (A) AND (B) ARE NOT PERMITTED
IF SUCH RESTRICTED ACTIVITY OCCURS AS A RESULT OF A SELLER RESTRICTED PERSON: 
(1) ACQUIRING A TARGET PERSON BY MERGER WITH SUCH TARGET PERSON; (2) DIRECTLY
ACQUIRING ALL OF THE CAPITAL STOCK, LIMITED LIABILITY COMPANY MEMBERSHIP
INTERESTS, PARTNERSHIP INTERESTS (OR OTHER EQUITY OWNERSHIP INTERESTS) OF A
TARGET PERSON (BUT THIS DOES NOT RESTRICT INDIRECTLY ACQUIRING SUCH EQUITY
INTERESTS BY VIRTUE OF PURCHASING, MERGING WITH OR OTHERWISE ACQUIRING THE
PERSON THAT OWNS OR HOLDS THE SUBJECT EQUITY OWNERSHIP INTERESTS), OR
(3) DIRECTLY ACQUIRING ALL OR SUBSTANTIALLY

 

55

--------------------------------------------------------------------------------


 

ALL OF THE ASSETS OF A BUSINESS OF A TARGET PERSON (BUT THIS DOES NOT RESTRICT
INDIRECTLY ACQUIRING SUCH ASSETS BY VIRTUE OF ACQUIRING SUCH ASSETS IN
CONNECTION WITH THE ACQUISITION OF ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OF A
PERSON THAT IS NOT A TARGET PERSON).

 

The term “Restricted Activity” also does not include: (x) any business or
activity of any Seller Restricted Person, excluding Company, as conducted on the
Effective Date and the Closing Date; or (y) the business of any Person (or such
Person’s Subsidiaries) that, directly or indirectly, acquires Seller (by merger
or otherwise) or control of Seller.

 


(CC)                       “RESTRICTED PERIOD” MEANS THE PERIOD BEGINNING ON THE
CLOSING DATE AND ENDING ON THE THIRD ANNIVERSARY OF THE CLOSING DATE.


 


(DD)                       “RESTRICTED TERRITORY” MEANS THE GEOGRAPHIC AREA
INCLUDING THE CONTINENTAL UNITED STATES.


 


(EE)                       “SELLER RESTRICTED PERSON” MEANS SELLER AND ANY
PERSON REQUIRED UNDER GAAP TO BE CONSOLIDATED WITH SELLER FOR FINANCIAL
STATEMENT PURPOSES.


 


(FF)                           “SUBSIDIARY” MEANS, WHEN USED WITH REFERENCE TO
AN ENTITY, ANY CORPORATION, PARTNERSHIP OR LIMITED LIABILITY COMPANY, A MAJORITY
OF THE OUTSTANDING VOTING SECURITIES, PARTNERSHIP INTERESTS OR MEMBERSHIP
INTERESTS OF WHICH ARE OWNED DIRECTLY OR INDIRECTLY BY SUCH ENTITY OR ANY
PARTNERSHIP, JOINT VENTURE OR OTHER ENTERPRISE IN WHICH SUCH ENTITY CURRENTLY
HAS, DIRECTLY OR INDIRECTLY, ANY CONTROLLING EQUITY INTEREST.


 


(GG)                     “TARGET PERSON” MEANS AND INCLUDES THE FOLLOWING
PERSONS: AMERICAN UTILITY MANAGEMENT, INC. OF HILLSIDE, IL; CBSI – AN ALLIANCE
DATA SYSTEMS COMPANY OF HILLSIDE, IL; COMMERCIAL WATER AND ENERGY COMPANY OF
MIAMI, FL; CONSERVICE, LLC OF NORTH LOGAN, UT; ENERGY BILLING SYSTEMS, INC. OF
COLORADO SPRINGS, CO; HOLCUTT, INC. OF DALLAS, TX; ISTA (FORMALLY VITERRA ENERGY
SERVICES) OF SAN DIEGO, CA; NATIONAL WATER & POWER OF SANTA ANA, CA; OCIUS, LLC
OF CHICAGO, IL; STUDEBAKER SUBMETERING, INC. OF ALEXANDRIA, VA; AND VIASTAR
ENERGY, INC. OF INDIANAPOLIS, IN.


 


(HH)                     “TAXES” MEANS ALL FEDERAL, STATE, LOCAL, FOREIGN, AND
OTHER NET INCOME, GROSS INCOME, GROSS RECEIPTS, SALES, USE, AD VALOREM,
TRANSFER, FRANCHISE, PROFITS, LICENSE, LEASE, SERVICE, SERVICE USE, WITHHOLDING,
PAYROLL, EMPLOYMENT, EXCISE, SEVERANCE, STAMP, OCCUPATION, PREMIUM, PROPERTY,
WINDFALL PROFITS, CUSTOMS, DUTIES, OR OTHER TAXES, FEES, ASSESSMENTS, OR CHARGES
OF ANY KIND WHATEVER, TOGETHER WITH ANY INTEREST AND ANY PENALTIES, ADDITIONS TO
TAX, OR ADDITIONAL AMOUNTS WITH RESPECT THEREOF, AND THE TERM “TAX” MEANS ANY
ONE OF THE FOREGOING TAXES.


 

[SIGNATURE PAGE FOLLOWS]

 

56

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed on its behalf by its officers thereunto duly authorized, all as of the
Effective Date.

 

 

SELLER:

 

 

 

 

 

SOUTHWEST WATER COMPANY,
a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

MINOL, L.P.,
a Delaware limited partnership

 

 

 

 

 

 

 

 

By:

MINOL, LLC,
a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Alexander Lehmann,

 

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES AND EXHIBITS

 

Schedules

 

 

 

 

Schedule 1.5(c)

 

–

 

Leased Vehicles

Schedule 1.5(d)

 

–

 

Leased Computer Equipment

Schedule 1.6(b)-A

 

–

 

Adjustments to Closing Date Net Working Capital

Schedule 1.6(b)-B

 

–

 

Example of Closing Date Net Working Capital

Schedule 1.6(b)-C

 

–

 

Accepted Adjustments to Base Working Capital

Schedule 1.6(c)(i)

 

–

 

Non-Billing Units

Schedule 2.1(a)

 

–

 

Company’s Organization and Qualification

Schedule 2.1(e)

 

–

 

Officers and Directors of the Company

Schedule 2.2

 

–

 

Company’s Capitalization

Schedule 2.5

 

–

 

Violations/Conflicts

Schedule 2.6

 

–

 

Consents and Approvals

Schedule 2.7(a)

 

–

 

Historical Company Financial Statements

Schedule 2.7(b)

 

–

 

Interim Company Financial Statements

Schedule 2.8

 

–

 

Absence of Changes

Schedule 2.9

 

–

 

Litigation

Schedule 2.11

 

–

 

Tax Matters

Schedule 2.13

 

–

 

Employment Matters

Schedule 2.14(a)

 

–

 

Included Intellectual Property

Schedule 2.14(b)

 

–

 

Retained Intellectual Property

Schedule 2.14(d)

 

—

 

Infringement of Intellectual Property

Schedule 2.15

 

–

 

Environmental Compliance

Schedule 2.16

 

–

 

Title to Properties

Schedule 2.17(a)

 

–

 

Insurance – List of Policies

Schedule 2.18

 

–

 

Licenses and Permits

Schedule 2.19

 

–

 

Agreements, Contracts and Commitments

Schedule 2.20

 

–

 

Warranties

Schedule 2.20(c)

 

–

 

MTI Transmitter Systems

Schedule 2.20(d)

 

–

 

Billing Meters Reading “Zero”

Schedule 2.22

 

–

 

Material Assets

Schedule 2.24

 

–

 

Accounts Receivable

Schedule 2.25(a)

 

–

 

Inventories

Schedule 2.25(b)

 

–

 

Replacement Transmitters

Schedule 2.26

 

–

 

No Undisclosed Liabilities

Schedule 2.27(a)

 

–

 

Employee Benefit Plans

Schedule 2.29

 

–

 

Customers and Suppliers

Schedule 2.30

 

–

 

Brokers

Schedule 2.31

 

–

 

Bank Accounts

Schedule 5.8(a)-1

 

–

 

Employment Agreement (Greg Foltz)

Schedule 5.8(a)-2

 

–

 

Purchaser Commission Schedule

 

Exhibits

 

 

 

 

Exhibit A

 

–

 

Form of Closing Statement

Exhibit B

 

–

 

Form of Escrow Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF CLOSING STATEMENT

 

 

[SEE ATTACHED]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

FORM OF ESCROW AGREEMENT

 

--------------------------------------------------------------------------------